Filed 7/7/14



                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,

    Plaintiff and Respondent,                        G046163

        v.                                           (Super. Ct. No. 06CF3677)

MIGUEL ANGEL GUILLEN et al.,                         OPINION

    Defendants and Appellants.



                 Appeal from judgments of the Superior Court of Orange County, James A.
Stotler, Judge. Affirmed as modified.
                 Janice M. Lagerlof, under appointment by the Court of Appeal, for
Defendant and Appellant, Miguel Angel Guillen.
                 David L. Polsky, under appointment by the Court of Appeal, for Defendant
and Appellant, Garrett Eugene Aguilar.
                 Lynda A. Romero, under appointment by the Court of Appeal, for
Defendant and Appellant, Stephen Paul Carlstrom, Jr.
                 Tracy J. Dressner, under appointment by the Court of Appeal, for
Defendant and Appellant, Jared Louis Petrovich.
                 John P. Dwyer, under appointment by the Court of Appeal, for Defendant
and Appellant, Raul Villafana.
             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Kristen Kinnaird Chenelia, Deputy Attorneys General, for Plaintiff and Respondent.
                                        *   *    *
             On September 14, 2006, John Derek Chamberlain was arrested for
possession of child pornography. Twenty-one days later, inmates in Theo Lacy Jail in the
City of Orange (TLJ) beat Chamberlain to death because they believed he was a child
molester. As waves of inmates hit, kicked, stomped, and did other abhorrent things to
Chamberlain over the course of about 30 minutes, three Orange County Sheriff’s
Department (OCSD) personnel sat in an enclosed guard station approximately 68 feet
away. Chamberlain suffered injuries consistent with a high-velocity car accident,
including fractures to 21 of his 24 ribs. OCSD was the lead investigating agency and
interviewed hundreds of people. After the investigation, Orange County Grand Jury
(Grand Jury) proceedings were convened and Grand Jury indictments were returned. As
a result of the Grand Jury proceedings, the Orange County District Attorney (OCDA)
issued an Investigative Report (the DA Report) and eventually filed a consolidated and
amended information.
             A jury convicted Miguel Angel Guillen, Jared Louis Petrovich,
Garrett Eugene Aguilar, Stephen Paul Carlstrom, Jr., and Raul Villafana of second degree
murder of Chamberlain. We refer to them collectively as appellants or defendants
depending on the context and in the singular by their last names. A short summary of the
issues presented and our conclusions is as follows:
             (1) Appellants argue insufficient evidence supports their second degree
murder convictions under the prosecution’s three theories of second degree murder. We
conclude sufficient evidence supports appellants’ convictions for second degree murder
under each of the prosecution’s theories of second degree murder.



                                            2
                 (2) Appellants contend the trial court erred when it denied their motion to
dismiss for outrageous government conduct. We conclude the court properly denied the
motion to dismiss because the government’s conduct was not so outrageous to warrant
dismissal.
                 (3) Appellants assert the court committed five evidentiary errors. We
conclude the court committed two evidentiary errors, but appellants were not prejudiced
by the errors.
                 (4) Appellants argue the court committed one instructional error. We
conclude the court did not err in failing to instruct the jury on one theory of involuntary
manslaughter because insufficient evidence supported giving the instruction.
                 (5) Appellants contend that after an alternate juror replaced an ill juror, the
court instructed the jury to begin deliberations anew but through its statements erred in
telling the jury to resume deliberations where it ended. We conclude the court erred in so
instructing the jury, but appellants were not prejudiced by the error.
                 (6) Appellants assert the court erred in imposing fines. We conclude the
court erred in imposing fines on Aguilar and Petrovich, and their fines will be reduced.
                 (7) Appellants claim there was cumulative error. We conclude the court’s
two evidentiary errors and one quasi-instructional error during this lengthy trial do not
amount to cumulative prejudicial error requiring reversal.
                 We affirm the judgments as modified.
                                             FACTS
I. Facts of the Offense
A. Theo Lacy Jail’s Architecture
                 OCSD operates three jails in Orange County, including TLJ, a jail that
houses both those charged with crimes and those convicted of crimes. TLJ inmates are
housed in either modules, which are individual cells, or barracks, which are dormitory



                                                 3
style. The barracks are identified by a distinct letter. F Barracks is divided in half with a
wall separating it into equal triangles identified as F Barracks West (F West) and
F Barracks East (F East); they are mirror images of each other. A diagram of the first
floor of F West as it existed at the time of Chamberlain’s death, which was a trial court
exhibit, is attached as appendix A. Certain modifications to F Barracks have occurred
since the time of the incident and are noted hereafter. At the time of the incident, each
half of F Barracks contained a dormitory-style housing unit for 146 inmates, totaling 292
minimum security inmates.
              On F West’s ground floor are dormitory cubes A through H situated
counterclockwise, two bathrooms, and a day room. The ground floor bathroom between
cubes B and C has a hot water faucet. There are two staircases leading to the second
floor where cubes I through P are similarly situated, along with two additional
bathrooms. At the time of the incident, the dormitory cubes had four-foot privacy walls
but no doors or bars. Some of the cubes are larger than other cubes and protrude farther
into the day room, creating spots that are not visible from the guard station. Inmates are
issued a uniform, shoes, toiletries, pencil and paper, plastic spoon, and a white cup.
              The day room is a large open area where inmates have access to telephones,
television, games, cards, and tables. The day room time is scheduled each day and occurs
in one-to-two hour blocks. It is common for both sides of F Barracks to use the day room
and restroom facilities simultaneously. During day room time, all 292 inmates can roam
their respective sides.
              In the center of F Barracks’ dividing wall, is a hexagonal shaped elevated
guard station known as “the bubble.” Access to the guard station is through a door
located in a corridor that runs inside the dividing wall and connects to both F West and
F East, as well as to the barracks’ exterior. Half of the guard station’s windows face
F West and the other half face F East. The guard station windows are opaque, allowing
one to view inside only if illuminated. During day room time, F Barracks can get very

                                              4
loud; inside the guard station it is loud but “somewhat muted.” There are a television and
chairs in the guard station. The guard station television has the same feed as the inmate
television. At the time of Chamberlain’s death, there were no surveillance cameras
located in F Barracks. There was a camcorder in the guard station that a deputy could use
to record unusual incidents.
               Because some of the cubes are larger than other cubes, the view of some of
the cubes from the guard station is limited. For example, the first floor C cube extends
farther than D cube, which from the guard station creates a blind spot on the east side of
D cube. From the guard station, a guard can only see part of the top bunk and the top half
of an average size man visible over the privacy wall of D cube. In addition, a person
seated in the guard station has a limited view of F Barracks, especially of the first floor,
because it was hard to see over the counter top. The privacy walls exacerbated the
limited view at the time of the incident.
               At the time, F Barracks was supervised by two deputy sheriffs and a sheriff
special officer (SSO). The deputy sheriffs were in charge of supervising and escorting
inmates and were to walk the F Barracks floor every 30 minutes unless assigned to other
duties. The SSO remained in the guard station, carried out clerical duties, and did not
have direct contact with the inmates. The F Barracks staff monitored inmates using “mod
cards” that contained an inmate’s photograph and other indentifying information.
Sometimes information such as a sex crime charge would be highlighted on a mod card.
B. TLJ Culture
               Inmates at TLJ, as well as at other Orange County jails, form
race-based groups called “CARs,” Classification According to Race. The CAR system is
an inmate-generated hierarchy divided along racial lines that has existed since the 1950s.
In October 2006, the CAR system was present in all Orange County jails and the majority
of California jails.



                                              5
              In F West there were three CARs each with its own management hierarchy.
The three CARs were the Woods, the Paisanos, and the South-Siders. The Woods were
the Caucasian inmates, the Paisanos were the Mexican national inmates, and the
South-Siders were the Hispanic-American inmates, who were primarily gang members
and were the most dominant CAR. Most inmates were members of one of the CARs.
Each CAR had a leader, a “shot caller,” a second in command, a “right-hand man,” an
enforcer, a “torpedo,” and a person waiting in command, a “mouse.” There was also a
“house mouse” for the entire barracks who is in charge of cleaning the barracks,
distributing commissary slips, and communicating with the deputies about the barracks’
needs. Inmates were aware of who occupied the roles and when a change occurred after
someone left the barracks.
              The shot caller and the right-hand man were responsible for determining
which inmates were disciplined or “taxed.” Taxing was a form of punishment that
included assaults, cleaning duties, squats, or providing items from the commissary. A
common form of taxing was “the wall” where two inmates held an inmate against a wall
for a specified period of time and hit him below the neck and above the waist while the
inmate submitted to the punishment. The shot caller authorized the taxing of inmates
who did not follow the jail rules and inmate rules. The shot caller used torpedoes to carry
out the taxings.
              A CAR mouse would typically approach a new inmate and ask to see the
inmate’s court documents or “paperwork” to learn the inmate’s charges. It was common
for inmates to assault other inmates with “sensitive charges” such as child molesters
(called “Chesters”) and informants (called “Rats”). If inmates became suspicious about
an inmate’s charges, they attempted to find out the charges often with the help of a third
party by checking a public Web site or calling the jail’s public information line. All the
CARs viewed the assault of inmates perceived to be child molesters or informants
favorably. Inmates who failed to produce their paperwork were taxed.

                                             6
             For the Woods on October 5, 2006, Petrovich was the shot caller, Aguilar
was the right-hand man and torpedo, and Carlstrom was the mouse. Petrovich and
Aguilar recently assumed their positions within the Woods. For the Paisanos on that
date, Villafana was the shot caller, Salvador Garcia (Chava) was the right-hand man, and
Guillen was the mouse. That same day, Deputy Kevin Taylor, Deputy Jason Chapluk,
and SSO Philip Le were assigned to F Barracks. Taylor was in command of F Barracks.
             OCSD does not condone deputies utilizing the CAR system in the course of
their duties. Although inmates tried to hide the workings of the CARs from deputies,
deputies, including Taylor and Chapluk, are aware of the CAR management structure.
However, deputies are not supposed to authorize or sanction CARs. Deputies are trained
that no inmate should have more power than any other inmate. Deputies are trained to
treat all inmates equally and not allow any particular inmate to believe he is exempt from
the rules. However, because of the number of inmates, deputies used the shot callers to
control the inmates because the inmates did not always follow the deputies’ orders but
they feared the shot callers. Taylor met with the shot callers almost daily and used them
to control the barracks, discuss issues, and obtain information. When the deputies had a
problem with an inmate, they would likely address the problem with a shot caller or other
CAR representative. The deputies would tell the shot caller that a particular inmate was
not “‘staying with the program’”—i.e., the inmate was making the deputies’ job difficult.
Deputies did this knowing the shot caller would tax the inmate. Shot callers generally
complied with the deputies’ directives and were rewarded with additional day room time
or extra food. The CARs would have meetings in the day room to disseminate
information. The deputies were more tolerant of rule violations by those higher up in the
CAR management structure than by other inmates, including cube hopping, which is
moving from cube to cube.




                                            7
C. Chamberlain’s Arrest & Detention
              On September 14, 2006, Chamberlain was arrested for possession of child
pornography and booked into Santa Ana jail. On September 18, 2006, Chamberlain was
arraigned. On October 2, 2006, Chamberlain appeared in court and his trial was
scheduled for October 24, 2006. His defense counsel was Case Barnett. Because of the
nature of the charges, Chamberlain was brought into court by himself and not given
paperwork to take to jail. Chamberlain was instructed that his charges were sensitive and
to not tell other inmates.
              On October 3, 2006, Chamberlain was transferred to TLJ and assigned to
F West. Carlstrom, the Woods’ mouse, approached Chamberlain, and asked him for his
paperwork but Chamberlain said he did not have any. Chamberlain told other inquiring
inmates he was in custody for violating a restraining order. Later that day, Chamberlain
called his girlfriend to tell her that he was worried because inmates were asking him why
he was in custody. Chamberlain’s girlfriend called Barnett and left him a message stating
Chamberlain was afraid because inmates were asking for his paperwork. She left a
second message on October 4, 2006.
              The following day, Barnett received the message, called TLJ, and spoke
with Deputy Adewale Olukoju. Olukoju said they would speak with Chamberlain and
consider moving him. Olukoju called Deputy Thomas Sramek in classification, and
Sramek called F Barracks. Sramek told Le that the deputies needed to speak with
Chamberlain and advise Sramek of the outcome of their conversation. At about
2:30 p.m., Taylor and Chapluk returned to the guard station, and Le told them about
Sramek’s telephone call. After Taylor and Chapluk performed a mandatory count of the
inmates, they opened the day room at 3:00 p.m.
              Over the barracks address system, Le told Chamberlain to go to the
barracks door. The deputies escorted Chamberlain through a door into the corridor.
Neither deputy knew Chamberlain because it was their first day of work that month.

                                            8
Taylor told Chamberlain about the call and asked him if he feared for his safety.
Chamberlain explained inmates were pressuring him to produce his paperwork. Taylor
asked Chamberlain the date of his next court appearance, and he answered October 24.
Taylor asked Chamberlain if he was comfortable remaining in F Barracks until then.
Chamberlain said he was because inmates were not expecting him to produce his
paperwork until that time. The deputies told Chamberlain that moving him would not
benefit him because inmates would ask for his paperwork in any housing unit. The
deputies did not intend to move Chamberlain because they did not believe it would
protect him. However, deputies had the authority to request Classification place him into
protective custody and had the authority to place him in a holding cell while that request
was being processed. Taylor suggested Chamberlain tell inmates that deputies informed
him about a death in his family. Chamberlain returned to F West. The conversation
lasted about 10 minutes.
              At about 3:00 p.m., Taylor called Sramek. Taylor said Chamberlain did not
have paperwork to show inmates, he would not get it until he returned to court on
October 24, and he felt safe until then. Sramek recorded in Chamberlain’s records that
Taylor spoke with him and he felt safe until his court date. Based on Taylor’s report,
Sramek decided not to move Chamberlain. On October 5, 2006, there were nine inmates
with sensitive sex-related charges housed in F Barracks in addition to Chamberlain.
Three were housed in F West, and six were housed in F East.
D. Inmate Assault on Chamberlain
              Day room time ended at 4:00 p.m. Inmates had “chow” from 4:00 p.m. to
5:00 p.m., and returned to their bunks to wait for day room time to start. Day room
opened at 5:00 p.m., and the inmates poured out of their cubes. Inmates watched a
baseball game on the television, played cards and table tennis, read newspapers, used the
telephones, and showered.



                                             9
             Andrew Corral, a South-Sider, was on his bunk in D cube playing cards
when Aguilar told him to leave because they had business to conduct. Corral moved to
the other side of D cube. Corral overheard Petrovich tell Aguilar they were going to beat
a “‘Chester’” who admitted he likes them young, and Aguilar left D cube. Petrovich, the
Woods shot caller remained in D cube, while Villafana, the Paisanos shot caller, and
“Stretch,” the South-Siders shot caller arrived in D cube. Corral heard them say they
were going to beat and rape Chamberlain. They said there was an incentive of
10 commissary items to anyone who raped him. Aguilar went upstairs to J cube to bring
Chamberlain to D cube. Aguilar escorted a fully dressed Chamberlain to D cube. As
they entered D cube, Aguilar pushed Chamberlain to the floor and the attack began.
             Multiple witnesses observed about four groups, totaling at least 30 inmates,
enter D cube and assault Chamberlain for about 20 to 45 minutes.
             Luis Palacios, a Paisanos, was watching a baseball game about 30 feet
away from D cube and saw inmates going in and out of D cube, three or four groups of
three or four inmates, taking turns hitting and kicking Chamberlain. Palacios saw
Petrovich hit Chamberlain first. Palacios saw Aguilar grab hold of a bunk, elevate
himself about three feet, and stomp on Chamberlain. Aguilar also hit him. Palacios
described Aguilar as “ruthlessness.” Palacios also saw Guillen enter D cube, get on his
knees, and make a couple downward striking motions during the beginning or middle of
the attack. Guillen was in D cube for at least two minutes. The noise from the barracks
muffled Chamberlain’s screams and cries for help. Palacios went upstairs and when he
looked down he saw Chamberlain trying to crawl under a bunk as inmates continued to
hit and kick him. Inmates pulled down Chamberlain’s pants, spanked him with a shoe,
and spit on him. After Petrovich told Palacios to “‘keep walking don’t look down[,]’”
Palacios returned downstairs. Palacios heard an inmate say Chamberlain “‘passed out.’”
Aguilar threw water on Chamberlain to wake him up and beat him more. Palacios saw
Villafana make multiple trips between working out in E cube and going into D cube.

                                           10
             Robert Mayfield witnessed four waves totaling at least 12 inmates assault
Chamberlain; the first few waves each lasted a couple minutes but the last wave lasted a
“ridiculous” amount of time. The first wave was the Woods. Aguilar struck downward
with his fists and used the bunk for leverage as he stomped up and down on something
behind a short wall. Aguilar and other inmates put rubber-soled jail shoes over their
hands before hitting Chamberlain. Carlstrom held onto the bunk while he violently
jumped up and down on something behind the wall. The second wave included Villafana
and two South-Siders. Villafana threw two punches with a closed fist. Aguilar, and
another inmate Carlstrom handed water to, threw water on Chamberlain to wake him up.
             Corral, who was still in D cube, saw inmates hit Chamberlain, spill hot
coffee on him, urinate on him, and insert a spoon in his rectum. He saw Villafana hitting
and kicking Chamberlain on his head and torso. He also saw Aguilar hitting, kicking,
and stomping Chamberlain. After Corral left D cube, he saw Aguilar repeatedly exit
D cube, speak with Petrovich, and return to D cube. Aguilar took Chamberlain’s clothes
outside of D cube when the assault ended.
             Richard Reilly was upstairs and saw Carlstrom forcefully kick Chamberlain
at least once. He also saw Aguilar kick Chamberlain. Another inmate looked at Reilly
and told him to mind his own business and keep moving. When he returned to his cube
upstairs, he noticed inmates wetting their shoes. They attempted to get his shoes wet as
well.
             Jeffery Hurley sat at a table outside B cube and could hear the assault on
Chamberlain. Hurley saw Aguilar walk out of D cube, shake hands with
Christopher Teague, another Woods torpedo, and wince. Teague said, “‘That’s why I try
to use my feet instead of my hands.’”




                                            11
E. Aftermath
               Chapluk returned to the guard station about 6:30 p.m. Chapluk faced east
while he completed paperwork, and Le faced the computer. Taylor sat in a chair facing
west and facing the television. Taylor’s view of F West’s first floor was obstructed.
               Aguilar stood on a table and waved a white cloth to get the deputies’
attention. Le stated there was an inmate in F West trying to get their attention. That was
the first time a deputy entered F West since about 2:00 or 2:30 p.m. Taylor and Chapluk
entered the barracks and asked what the problem was. Pursuant to standard procedure,
Le used a video camera to record F West until the tape ended and he recorded over it.
               Aguilar told deputies there was a man down in D cube and said, “‘he told
us his charges and it got out of hand.’” Taylor and Chapluk entered D cube and saw an
unconscious Chamberlain dressed only in his boxers with his back to the wall; he did not
appear to be breathing or to have a pulse. Chamberlain was soaking wet, and there was
water everywhere. Deputies called for medical assistance. Taylor ordered the inmates to
return to their bunks, and ordered D cube inmates to sit at the day room tables. Deputies
pulled Chamberlain away from the wall, removed food to clear his airway, and began
cardiopulmonary resuscitation (CPR). Additional deputies arrived with an artificial
manual breathing unit and defibrillator. Deputies pulled Chamberlain out of the water,
used the defibrillator, and performed CPR until the paramedics arrived. When the
paramedics took over, Chamberlain had no heart rate. Chamberlain was transported to
the hospital where he was eventually pronounced dead at 7:33 p.m.
F. Investigation
               Investigators interviewed all 146 F West inmates that evening and the
following morning, and some multiple times over the following weeks and months.
Investigators interviewed 30 or more additional people, including over 20 OCSD
personnel.



                                             12
1. October 5, 2006
             Immediately after the assault, Deputy Michael Lacey noticed Aguilar’s
pants and shoes were wet. Aguilar said he was in the shower getting water to revive
Chamberlain. Aguilar’s hands did not appear to be red or swollen. Later, Chamberlain’s
blood was found on the side of Aguilar’s left shoe. Lacey found a pair of wet shoes in
B cube under bunk 12. Carlstrom admitted they were his shoes.
             Later that night, investigators interviewed Carlstrom, who said he did not
know much. Carlstrom said he was playing dominoes when he heard a commotion, went
to D cube, and saw Chamberlain laying on the ground bleeding. He thought someone
was being taxed. A group of people were standing around him yelling profanity and
“‘baby raper.’” Carlstrom went back to playing dominoes. He estimated the assault
lasted “a good 15 minutes.” He did not see anyone hit Chamberlain and denied any
involvement. Carlstrom said Chamberlain was a loner, and he did not know his charges.
2. October 6, 2006
             The next day, deputies moved Petrovich to Module L. Deputy Brett
Darnell saw Petrovich communicating with an inmate and turned on the intercom to
listen to their conversation. Petrovich told the inmate he was in F Barracks and “‘some
guy got killed over there yesterday for being a child molester.’” The inmate asked
Petrovich if he was involved and he replied, “‘Yeah.’”
             Investigators interviewed inmate Jerry Ibarra. Ibarra stated he was playing
cards when he saw people running into D cube and heard cheering “when they ma[d]e a
hit,” but he did not intervene because he was scheduled to be released. He heard there
was “a man down” and walked to D cube, but he could not see anything. Someone asked
him if he was a doctor because he had previously provided first aid to another inmate. He
did not see anyone being assaulted.
             Investigators interviewed inmate Robert Mayfield, who reviewed
photographs of all 145 inmates. He identified 10 inmates as being involved in the attack

                                           13
on Chamberlain, including Carlstrom (grabbed the bunk and jumped up and down),
Aguilar (repeatedly kicked and punched Chamberlain), and Daniel Costa (violently
kicked Chamberlain three times field goal style).
              Investigators interviewed Villafana. Villafana stated he was in the showers
for 20 to 30 minutes and did not see anything. Villafana later testified at the Grand Jury
he was working out in H cube with Michael Ayala.
              Investigators also interviewed Guillen, who denied any knowledge of the
incident or who was involved. Guillen said he was playing cards during the assault. He
saw many people going in and out of D cube and heard noises, but he tried to stay away.
He did not have any problems with Chamberlain and did not know who would want to
hurt him. Chamberlain’s blood was found on Guillen’s left shoe. Guillen was released
from custody in December 2006 and was deported to Mexico.
              Investigators interviewed Carlstrom again and advised him of his rights
pursuant to Miranda v. Arizona (1966) 384 U.S. 436 (Miranda). After repeating his story
he was playing dominoes, Carlstrom claimed he was the house mouse and asked
Chamberlain for his paperwork when he first arrived but he did not have it. Carlstrom
also stated Petrovich was the Woods “rep” and would have given the “green light” to tax
Chamberlain, but he did not see Petrovich hit or kick Chamberlain. He stated,
“Everybody had a chance to have a turn” hitting and kicking Chamberlain. Carlstrom
admitted he kicked a hunched over Chamberlain once in the back or butt sending him
towards the wall. He admitted that when he kicked Chamberlain, “He was pretty messed
up.” Carlstrom denied he hit Chamberlain.
              After investigators advised Aguilar of his Miranda rights, they interviewed
him. Aguilar told investigators that he was in J cube when he overheard Chamberlain tell
an inmate that he was in custody because of a restraining order. Aguilar went to I cube
and heard rumors Chamberlain liked young girls. He went to L cube and heard a White
guy and three Mexicans discuss how Chamberlain was going to be “put . . . on the wall”

                                            14
and taxed. Aguilar went downstairs and saw inmates gathering. After he went to the
downstairs shower and started to undress, two Mexicans entered and told him
Chamberlain was in bad shape. After Aguilar told a group of inmates who were standing
in front of D cube to “‘fan it out,’” Aguilar went into D cube and saw Chamberlain
slumped against the wall. He ran to the showers, got two cups of water, returned to
D cube, and splashed water on Chamberlain to revive him. Aguilar got on the table and
waved to alert the deputies. He denied hitting or kicking Chamberlain.
              Later that day, Aguilar, Carlstrom, and Michael Garten were moved to
P Module where they were housed in single person cells. Inmates communicated with
each other during day room time and via “kites,” written communications. Sean Pough
was also housed in P Module. Pough had numerous conversations with Garten and
received kites from him. He also spoke with Aguilar many times. On multiple
occasions, Aguilar told Pough that he was concerned about the fact he inserted a pencil
into Chamberlain’s rectum. Pough asked Aguilar why he was worried about that when
Chamberlain was dead, and Aguilar repeated his concern.
              Finally, investigators interviewed Petrovich after advising him of his
Miranda rights. Petrovich admitted “[he] was the mouthpiece for the whites[]” and held
the “keys.” Petrovich told investigators that earlier in the day deputies had requested to
speak with the Woods rep and pulled him out of the barracks. Deputies asked Petrovich
if he “‘sp[oke] English’” and “‘c[ould] hear.’” Deputies discussed the fact there was a
child molester in J cube, bunk 7. Petrovich said the South-Siders run F Barracks so he
told the South-Siders that Chamberlain was a child molester and to “do whatever.” When
an investigator stated, “You kind of lit the fuse by telling the ‘South-Siders’ what you
heard,” Petrovich, answered “Right” and “You’re right.” He knew Chamberlain would
be taxed. After chow, Petrovich approached Chamberlain in J cube and asked him about
his charges. Chamberlain said he was going back to court and then Arizona. Petrovich
met with the Mexicans in L cube, and they decided Chamberlain would go to “the wall”;

                                            15
two inmates would take body shots for 16 seconds. Petrovich played cards and never
heard Chamberlain. Twenty minutes later, Aguilar yelled “man down.” Petrovich said
he was never in D cube and did not touch Chamberlain. He said about 50 inmates hit
Chamberlain for about 20 minutes and admitted, “It got out of hand.”
3. October 17, 2006
              Investigators interviewed Petrovich again. Investigators played the
interviews of Aguilar, Carlstrom, and Garten for him. Petrovich again told investigators
that deputies had a conversation in his presence about Chamberlain. Deputies said to
keep it discreet and as long as inmates “ke[pt] it under [Chamberlain’s] clothes,” deputies
would not get involved. Petrovich said Taylor looked at him and said, “‘You
understand?’” Petrovich winked. Taylor offered an incentive of an extra hour of day
room time. Petrovich repeated the South-Siders run the barracks and he had to get their
permission before taxing anyone. Petrovich went to N cube and spoke with the South-
Siders “Stretch” and relayed what Taylor told him. All the other inmates were “racked-
up” on their bunks, but Petrovich had special privileges because of his status in the CAR.
He went to J cube and asked Chamberlain about his charges, and he said he was going to
Arizona. Petrovich explained child molesters, rats, and thieves are the three worst groups
of inmates and there are no rules on taxing. Usually, Petrovich would act as a referee and
count, but he did not need to arrange anything and he did not want to get involved so he
played cards. Petrovich looked into D cube and saw five or six Mexicans and White
“dudes.” Chamberlain was lying on his side against the wall breathing weird with his
boxers hanging off. Petrovich told everyone to stop and “put the red light” on the
Whites. He then signaled to Stretch that it needed to stop and continued playing cards.
Petrovich said the taxing got out of hand because it was “poorly orchestrated.” Aguilar
got on the table to get the deputies’ attention.
              At some point, investigators questioned Petrovich about Garten’s interview.
Garten told investigators he was Petrovich’s bunkmate and knew him well. Garten said

                                              16
Petrovich was in D cube with Ryan Crowley and another inmate when Chamberlain was
dragged in. Garten was supposed to be part of the first group to assault Chamberlain.
When Garten entered D cube, Petrovich, Crowley, and another inmate got “involved” and
got in Garten’s way. After investigators played Garten’s interview, the following
colloquy occurred:
             “[OCSD Lead Investigator Ken Hoffman]: Okay. Same two questions.
Anything that you’ve heard with . . . Garten surprise you?
             “[Petrovich]: Surprise me, no. What he said was pretty much on the
money.
             “[Hoffman]: Hang -- hang on.
             “[Petrovich]: Yeah.
             “[Hoffman]: I just wanna [sic] write this down.
             “[Petrovich]: Yeah, he was -- he -- he got everything right --
             “[Hoffman]: -- a hundred percent?
             “[Petrovich]: Right on the money. I couldn’t -- yeah, right on the money.
Yeah, a hundred percent.”
4. December 26, 2007
             Investigators interviewed Guillen while he was in custody at the City of
Anaheim jail after advising him of his Miranda rights. Guillen said he was the Paisanos
mouse. Guillen was playing cards when he saw them coming downstairs and asked what
was happening. They said they were going to tax Chamberlain. Guillen was told
Chamberlain had raped or molested an eight-year-old girl and all Mexicans had to
participate in his taxing. Guillen said he kicked Chamberlain once in the legs with his
right foot. He then removed his shoe and hit him three times on the stomach with his
shoe. Chamberlain was on his side, moving and screaming when Guillen hit him.
Guillen said at least 30 inmates assaulted Chamberlain for about 15 minutes. Guillen
explained he has daughters and thought about if they were molested. Guillen said he was

                                            17
afraid he would be taxed if he did not participate, he knew what he did was wrong, and it
is difficult to understand if you are not in that position. But he also admitted he had a
choice whether to participate and he participated because he wanted to hit Chamberlain.
Guillen agreed taxing is a common occurrence in jail and it usually consists of “about 30
seconds, 30 blows on the body.” He said generally each race taxes their own race but
with child molesters everyone participates in the taxing.
5. Sometime in 2008
              Orange County Weekly reporter Nick Schou interviewed Petrovich in early
2008. Schou reported the following:
              “‘Petrovich knew Chamberlain was being beaten up because Petrovich had
told the inmates now attacking Chamberlain that [he] was a “Chester.”
              “‘Petrovich told Schou that he did not touch Chamberlain himself, but he
acknowledged, “[he] lit the fire.”
              “‘Petrovich did not dispute that he spread the word of Chamberlain’s status
as a sex offender to the inmates who carried out the attack against Chamberlain.’ [¶] . . .
[¶]
              “‘Petrovich said that earlier in the day, prior to the beating of Chamberlain,
an inmate approached him to say that the deputies wanted to talk to the White shot-caller.
Petrovich told . . . Schou that he told the inmate, “no,” but that the second time the inmate
told Petrovich that the deputies wanted to talk to him as the White shot-caller Petrovich
said, “Okay.” Petrovich told Schou that he walked over to the locked door leading to the
hallway, and after being buzzed through by the guard tower, he saw . . . Taylor and . . .
Chapluk standing [in] the doorway. After the door locked behind him, Petrovich said that
. . . Chapluk asked him if he spoke English. Petrovich said that when he said, “Yes,” the
two deputies carried out a brief conversation they clearly intended him to overhear.
“There is a child molester in J7.” Petrovich said that . . . Taylor remarked to . . . Chapluk,
“and you know what happens when there’s a child molester.” Petrovich told Schou that

                                             18
. . . Taylor didn’t mention Chamberlain by name, but then instructed Petrovich to ensure
that the inmate in J7 was beaten up at 8:00 p.m. That evening after dinner when [sic] the
inmates would be rewarded with an extra dayroom period. Petrovich also told Schou,
“they wanted us to beat this dude up.” Referring to . . . Taylor, Petrovich told Schou, “he
gave us an incentive. He didn’t say we had to do it.” Petrovich told Schou that . . .
Taylor told him that Chamberlain had to survive the assault without any obvious facial
injuries. He said, “Don’t hit him from the neck up. Just the neck down. Make sure he
can walk out of here and I said, okay.”
              “‘Petrovich told Schou that at that point, . . . Taylor and Chapluk allowed
him back into the barracks, and he, Petrovich, went to J cube and saw Chamberlain sitting
on his bunk and asked him why he was in jail and, “he, Chamberlain, said, some story
about some freaking warrant. I don’t remember. An out-of-state warrant. Something
petty.” Petrovich told Schou that Chamberlain didn’t seem particularly nervous and that
Petrovich said to him, “All right. See ya,” and walked away. Petrovich told Schou that
Chamberlain, “was a creepy looking dude. He looked weird. All those perverts look the
same. He was like a little pig. Fat and little. I don’t know what was up with that dude.”
              “‘Petrovich told Schou that he left J cube and approached the shot-caller for
the South-Siders[,] [a] Latino inmate whose nickname was “Stretch” because, Petrovich
explained to Schou, while only White inmates can beat up another White inmate, that rule
doesn’t apply to “child molesters or weirdoes. They’re wide open.” Petrovich told
Schou that telling the South-Siders about the upcoming beating was also a matter of
respect since, “when you are going to beat someone up, you have to tell them so they
don’t start tripping.” Petrovich told Schou that Stretch replied, “All right, thanks for
letting me know.”
              “‘Petrovich told Schou that he next went to his bunk in L cube. “I tell
everyone in my cube that this guy, Chamberlain, is a child molester.” Petrovich then told
Schou that, “everyone just started getting pumped up. Let’s get him. People were like,

                                             19
let’s do this. Let’s not wait until 8. Next thing I know the dayroom opens. I’m playing
cards and I see Chamberlain walk down to D cube and he walks in and that’s when it
happens.” Petrovich didn’t want to tell who escorted Chamberlain to D cube and he told
Schou, “I don’t want to point fingers at anyone.”
              “‘Petrovich told Schou that he sat at a metal table playing pinochle while
the White inmates beat Chamberlain. Petrovich said, “An inmate comes up to me and
says, “we got a man down. Come check this out.” Petrovich told Schou, “So I go into
the cube and see Chamberlain on the floor. He was lying on the ground holding his sides
not talking. He was moaning.” Petrovich told Schou that he told the inmates to stop the
attack. “I said that’s it. No more. It’s over.” Petrovich insisted to Schou that
Chamberlain was still breathing. “I walk out of the cube and I see 50 Mexicans running
in there. I said, “Stop,” but they kept on coming.” Petrovich told Schou that the White
inmates scattered, and he, Petrovich, returned to his card game while the Latino inmates
took their turn with Chamberlain. Petrovich told Schou that Chamberlain was yelling for
his life. “Please help me. Stop.” I could hear it from the card table maybe 30 feet
away.” Petrovich told Schou, “It was a whole herd of people. The Mexicans went in
there, and who knows what they did. People were coming and going. They were getting
him to confess. Someone was yelling at him what he was, and finally he admitted he was
a child molester. That’s what I heard later. I heard they stuck a tube of toothpaste up his
ass.”
              “‘Petrovich told Schou that he recalls being amazed that the deputies didn’t
notice all the commotion. “You’ve got 200 people in the barracks. Every single person
was looking at D cube. You got 50 people in one cube for 20 minutes. What are you
dudes at - - where are you dudes at,” referring to the guards.
              “‘Petrovich told Schou, smiling nervously at his feet, “It’s crazy. Fuck.
I’m being charged with murder for no fucking reason, honestly. I think it should be
manslaughter. There was no intent to kill him. I never told the White dudes, “Go kill

                                             20
this guy.” I said, he’s a child molester. But I didn’t touch him. If Taylor isn’t being
charged, why am I? Just because he’s wearing a badge doesn’t make him above the law,
and just because I’m an inmate doesn’t make me automatically guilty. I don’t want them
to charge him with murder. I just want to get in the same boat as him.”’”
6. Sometime in 2010
              A television reporter interviewed Carlstrom sometime in 2010. Carlstrom
said he was scheduled to be released two months after the assault and he would not have
“touched that guy” if he was not obligated to. Carlstrom analogized the sound of the
assault to a Public Broadcasting Service documentary where “wolf pack brings down an
elk or a deer, you know how they work together on bringing that animal down, that’s
what I felt. It felt just like death.” Carlstrom claimed he tried to drag Chamberlain out of
D cube but “they said no, he’s not going anywhere.”
7. September 9, 2011
              Investigators interviewed Ibarra again. Ibarra stated he was playing cards
with Petrovich. Ibarra explained he worked in a funeral home for many years and knew
CPR so when he provided first aid for an inmate, other inmates believed he had medical
training. Ibarra saw Taylor pick up Chamberlain, toss him, and slap him to wake him up.
G. Chamberlain’s Cause of Death
              Chamberlain’s cause of death was multiple severe blunt impacts leading to
failed chest mechanism, asphyxia, and cardiac arrest. Every region of Chamberlain’s
body had blunt force trauma injuries except part of his abdomen. The injuries were very
vivid on his face and scalp. Chamberlain’s entire back was hemorrhagic. The front of
his torso was also hemorrhagic but concentrated in a few areas. Chamberlain had a total
of 43 rib fractures and most of his ribs were severely misplaced; 21 of his 24 ribs were
broken. His lung was punctured and he had defensive injuries to his upper extremities.
He also had three injuries to his anus and rectum that were consistent with penetration by
a long slender instrument with a tip or a point such as a spoon, pencil, or toothpaste tube.

                                             21
Chamberlain’s injuries could be equated with injuries suffered from a high-velocity car
accident or a fall from multiple stories. Except for one rib fracture that caused a long
laceration, no single injury was fatal. Chamberlain would not have died without the head
and rib injuries.
II. Procedural Facts
A. Charging Documents & Grand Jury Proceedings
                 On November 17, 2006, a felony complaint charged Aguilar, Carlstrom,
Garten, Eric Charles Miller, Petrovich, and Christopher Teague with murder (Pen. Code,
§ 187, subd. (a); all further statutory references are to the Penal Code, unless otherwise
indicated). About 10 months later, an information charged them with the same offense.
                 Meanwhile from May 2007 to February 2008, the Grand Jury investigated a
broad range of issues surrounding Chamberlain’s death. The DA Report was published
in April 2008.
                 In early 2008, an indictment charged Villafana, Guillen, and Jeremy Dezso
Culmann with murder (§ 187, subd. (a)). On July 31, 2009, an amended indictment
charged Villafana, Guillen, and Culmann with the same offense. The amended
indictment alleged Guillen suffered two prior strike convictions (§§ 667, subds. (d) &
(e)(2)(A), 1170.12, subds. (b) & (c)(2)(A)), and a serious felony conviction (§ 667,
subd. (a)(1)).
                 On January 11, 2011, a consolidated and amended information charged
Villafana, Guillen, Culmann, Aguilar, Carlstrom, Garten, Miller, Petrovich, and Teague
with murder (§ 187, subd. (a)). It also charged Guillen, Culmann, Garten, Miller, and
Teague with voluntary manslaughter (§ 192, subd. (a)), which was later dismissed on the
prosecution’s motion. It alleged the same prior conviction allegations against Guillen.
B. Pretrial Motions
                 Defendants filed numerous pretrial motions. We discuss only those
relevant to the issues on appeal.

                                              22
1. Outrageous Government Conduct
              Before the prosecution filed the consolidated and amended information,
Garten filed a motion to dismiss for discriminatory enforcement and vindictive
prosecution pursuant to Murgia v. Municipal Court (1975) 15 Cal.3d 286 (Murgia). All
the defendants joined Garten’s motion. The prosecution opposed the motion, and Garten
replied.
              A few months later, Garten filed a motion to dismiss for outrageous
government conduct in violation of the Fourteenth Amendment and incorporated by
reference his Murgia motion. Garten also moved to dismiss pursuant to section 1385.
Petrovich and Guillen joined Garten’s motion.
              Defendants argued the government violated their due process rights based
on the following: (1) Taylor and Chapluk “‘green-lighted’” the assault on Chamberlain,
and OCSD prevented “a full, independent, and impartial criminal investigation”;
(2) OCSD had an inherent conflict of interest in investigating itself, and OCDA erred in
failing to refer the matter to the California Attorney General; (3) OCSD “conspired to
testify falsely, to withhold evidence, and to present doctored ‘evidence’ to the
Grand Jury”; and (4) the OCDA “acquiesced, approved, and tacitly joined” in OCSD’s
“unlawful conduct when it failed to” prosecute OCSD employees who failed to perform
their duties and violated Grand Jury rules. Garten’s motion included as exhibit A, the
DA Report, and it relied on Grand Jury testimony.
              As to the circumstances of Chamberlain’s death, the overarching theme of
defendants’ motion was that deputies were derelict in their duties. Although deputies are
to perform floor checks every 30 minutes, no deputy had been on the F Barracks floor
from 2:00 p.m. until they were notified an inmate was injured at 6:50 p.m. “[D]eputies
do not actively participate in supervising inmates” but instead “remain in the guard
station” and watch television, play video games, browse the Internet, talk online, and
sleep with the lights off. Deputies would go as long as 30 minutes without looking out

                                            23
the guard station windows. Defendants stated, “OCSD deputies routinely used inmates
called ‘shot callers’ to enforce discipline or inflict punishment on other prisoners[]” in
violation of OCSD policy and section 4019.5. Deputies rewarded shot callers who
obeyed and threatened those who did not. They stated Taylor had been the subject of
previous complaints concerning unauthorized discipline and punishment, including the
use of a “‘pepper-ball’ rifle.” They detailed Petrovich’s numerous statements to
investigators and a reporter that Taylor authorized the assault. They also cited statements
from other inmates not charged in the crime establishing Taylor met with Petrovich,
uncharacteristically opened day room early, and after the assault said, “‘You guys fucked
up. I didn’t tell you to do it that way, somebody is going to be in trouble for this[,]’ and
‘Fuck, you guys weren’t suppose to take it this far.’” Defendants claimed Taylor had
previously authorized an assault on another inmate.
              With respect to the investigation of Chamberlain’s death, defendants stated
that in 1985 pursuant to an Orange County Board of Supervisors’ resolution, the OCSD
and OCDA “adopted . . . written procedures” whereby “the OCDA assume[d] the primary
investigative responsibility” into the death of any OCSD inmate “to eliminate any
perceived conflict of interest.” (Fn. omitted.) OCSD’s policies provide it will participate
in the investigation “‘as requested by the [OCDA].’” (Fn. omitted.) Since 1985, the
OCDA has investigated 129 of the 130 deaths that occurred in OCSD’s custody. “‘The
only deviation in the more than 20 year history of this protocol occurred . . . in the
[OCSD’s] handling on . . . Chamberlain’s murder investigation.’” (Fn. omitted.)
Defendants then discussed in detail OCSD’s claim it had always investigated homicides
in custodial death situations. They painted a tangled web of OCSD’s perjured testimony,
“doctored” reports, and general malfeasance in their attempt to rebut the OCDA’s claim it
was the lead investigative agency in all OCSD custodial deaths. Defendants alleged
OCSD called the OCDA about 8:00 p.m., and made clear it was the lead investigating
agency. OCSD requested OCDA send three or four investigators to “‘monitor’ or

                                             24
‘shadow’” OCSD investigators. They also stated OCSD did not comply with Grand Jury
subpoenas. First, OCSD did not produce Taylor’s file because it was “lost” and it was
the only file ever known to be missing. Second, OCSD produced the F Barracks log
book but “the ‘shot caller’ log was missing.” (Fn. omitted.) Defendants said OCSD
deputies violated Grand Jury secrecy rules and testified falsely. Between 5:50 p.m. and
6:50 p.m. on the day of Chamberlain’s death, Taylor sent or received a total of 22 text
messages to his girlfriend and two female deputies. Both of the female deputies revealed
to Taylor the contents of their testimony and the Grand Jury’s evidence.
              Defendants argued OCSD failed to comply with its protocol with OCDA
and improperly investigated itself. They also contended OCDA improperly failed to refer
the matter to the California Attorney General, who has direct supervisory powers over all
district attorneys and sheriffs. (Cal. Const., art. V, § 13; Gov. Code, §§ 12550, 12560.)
They also alleged OCDA improperly failed to prosecute the deputies involved in the
assault or OCSD employees who obstructed the investigation. Defendants concluded the
outrageous government conduct violated their federal and state constitutional rights and
requested the trial court to dismiss the case.
              The prosecution opposed defendants’ motion to dismiss for outrageous
government conduct. After discussing and distinguishing the legal authority defendants
relied on, the prosecution argued the conduct in this case did not involve physical or
mental abuse directed at defendants, or interfere with their right to counsel. The
prosecution asserted OCDA “aggressively investigated both the homicide and conditions
more generally at [TLJ], and issued a scathing report.” The prosecution added, “There is
nothing to suggest that the [OCDA] interfered with the [G]rand [J]ury’s independence in
this investigation or that the intervention of the Attorney General was required in order
for there to be an independent investigation.”
              At a hearing in July 2010, the trial court denied Garten’s motion to dismiss
for discriminatory enforcement and vindictive prosecution.

                                                 25
              Four months later, the trial court conducted a hearing on defendants’
motion to dismiss for outrageous government conduct. The court indicated it had read
and considered the moving papers, including the DA Report. After Garten’s counsel
detailed what he considered to be the 10 most egregious facts discussed in the
DA Report, counsel argued defendants could not get a fair trial because OCSD
investigated itself during the most important part of the investigation, the first 72 hours,
and there is no way to know how the investigation would have turned out had OCDA
lead the investigation from the start. Relying on the fact OCSD investigated itself,
Petrovich’s counsel analogized the prosecution and trial of the defendants to a “home . . .
built on a faulty foundation.”
              The prosecutor responded there was no legal authority supporting
defendants’ claim the court should “do the most extreme of actions and throw out this
criminal prosecution.” The prosecutor added Garten’s motion was “a rehashing of”
Garten’s motion to dismiss for discriminatory enforcement and vindictive prosecution.
The prosecutor argued defendants failed to establish both that the government violated an
independent protected right, and that the government conduct “was so outrageous, so
egregious, so repugnant that it shocks the conscience, that it violates the canons of
decency.” The prosecutor stated defendants asserted three arguments: OCDA should
have charged other people, OCDA should have called the California Attorney General,
and OCSD should not have conducted the initial investigation. The prosecutor asserted
none of those were independent protected rights. Garten’s counsel replied a fair trial
requires a fair investigation. Guillen’s counsel stated the defendants’ independent
protected right was to be secure in the deputies’ custody.
              The trial court denied defendants’ motion to dismiss for outrageous
government conduct. The court began by stating the claim it is impossible to know what
would have happened had OCDA been the primary investigating agency was entirely
speculative and unpersuasive and did not amount to outrageous government conduct.

                                             26
The court stated: “There [are] no grounds for an outrageous governmental conduct
motion in this case. The defendants can get a fair trial in this case, and I don’t think the
investigation conducted the way it was amounts to the threat of a violation of due
process; that is, the threat that a fair trial be denied. Therefore, . . . the outrageous
governmental conduct motion is denied . . . . There is no law to support the grant of an
outrageous governmental conduct motion in the context of this case, and I mean by that
very specifically that the defendants can receive a fair trial in this case; and, therefore, I
do not see a denial of due process.”
2. Jury’s View of F Barracks
               After the prosecution filed the consolidated and amended information,
Guillen filed a motion to allow the jury to view TLJ pursuant to section 1119. In his
motion, Guillen argued the jury’s view of F West was appropriate for the following
reasons: (1) conditions inside a jail were not a matter of common knowledge and it was
likely the jury would rely on inaccurate mental image of what F West looked and
sounded like; (2) an accurate representation of F West could not be duplicated because
photographs and diagrams could not precisely portray distances and acoustics; (3) a view
of F West would among other things enable the jury to ascertain sight lines, gain a
perspective of F West’s audio and visual characteristics, and improve their ability to test
the veracity of the witnesses; and (4) a view of F West could be easily and quickly
accomplished because of its close proximity. All defendants joined in Guillen’s motion.
               The prosecution opposed Guillen’s motion to view TLJ. In its opposition,
the prosecutor argued a jury view of F West was inappropriate for the following reasons:
(1) since Chamberlain’s death, the conditions of F West had materially changed,
including the removal of the privacy walls in each cube and installation of 22 cameras
and multiple large screen monitors in the guard station; (2) there were adequate and
ample alternatives to a jury view of F West, including hundreds of photographs and



                                               27
numerous diagrams illustrating F West’s configuration; and (3) a jury view of F West
was not easy or quick and would necessitate the planning and moving of 145 inmates.
              At a hearing on defendants’ motion to view F West, the trial court indicated
it had read and considered the written submissions and heard argument, which included a
discussion about the fact defense counsel had previously viewed F West and it was a
“breathtaking experience” that photographs could not convey. Relying on section 1119,
the court stated it was “afraid of a jury view in this case” and explained the jury would be
mislead by a view of F West because of the material changes to its layout and the
inability to recreate the audible circumstances of the case. The court opined that because
the conditions of F West had changed, the privacy walls were removed and the blind spot
in D cube was gone, the probative value of viewing it are diminished. The court stated
the photographs were the closest representation of F West’s layout at the time of the
incident. The court repeated it would be difficult to recreate the noise level and
placement of the inmates. The court was also concerned with the logistical issues of a
jury view and the emotional impact on the jury. The trial court denied defendants’
motion to view F West.
3. Prosecution’s Evidence Code Section 402 Motion
              The prosecution filed an Evidence Code section 402 motion, which
included 15 issues, two of which are relevant on appeal.
              First, the prosecution sought to admit Chamberlain’s statements to Palacios
and Chapluk. The prosecution stated Palacios asked Chamberlain why he was in
custody, and Chamberlain said he violated a restraining order. The prosecution also
stated that after receiving information from Chamberlain’s attorney, Chapluk spoke with
Chamberlain, and Chamberlain told him that inmates had “pressured” him about his
charges, and he did not feel he was in any danger, but he might need to be moved before
his next court date. The prosecution sought to admit the statements not for the truth of



                                             28
the matter asserted but under Evidence Code section 1250 to demonstrate Chamberlain’s
state of mind he feared inmates.
               Second, the prosecution sought to exclude the following extrinsic facts
discovered during the Grand Jury investigation: (1) “character evidence of [OCSD]
personnel,” including OCSD policy violations and past conduct, OCSD personnel
conduct before the Grand Jury, and OCSD personnel discipline and termination;
(2) “evidence of inter-agency investigative policy and practice for custodial deaths”; and
(3) evidence of reports of the Grand Jury, OCDA, and Office of Independent Review
(OIR). (Original capitalization omitted.) The prosecution argued the Grand Jury
ultimately investigated matters that were not directly relevant to Chamberlain’s killing
and “[a] clear division must be drawn” between the broad Grand Jury investigation and
the issues in defendants’ trial. The prosecution placed the onus on the defense to identify
the evidence discovered during the Grand Jury proceedings that was potentially relevant
at trial and to establish its admissibility.
               With regard to the first category of evidence, the prosecution alleged the
Grand Jury received evidence concerning a broad range of OCSD personnel policy
violations, including the following: “sleeping on duty; improperly watching television,
playing video games, and browsing the Internet; failing to conduct timely floor patrols;
failing to maintain adequate records; using unauthorized forms of discipline; denying
inmate requests for medical services; inappropriate uses of a ‘pepper-ball’ gun; and
inappropriate reliance on inmates to enforce rules.” The prosecution claimed this past
conduct was irrelevant to their guilt, was improper character evidence, and its admission
would necessitate an undue consumption of time. The prosecution explained OCSD
personnel conduct before the Grand Jury, including their response to Grand Jury requests,
violations of secrecy, and untruthful testimony, was irrelevant, improper character
evidence, hearsay, and its admission would necessitate an undue consumption of time.



                                               29
Last, the prosecution asserted whether any OCSD personnel were disciplined or
terminated was irrelevant to their guilt.
              As to the second category of evidence, the prosecution contended evidence
of OCSD and OCDA protocols for investigating inmate deaths was irrelevant, and its
admission would confuse the jury and necessitate a substantial consumption of time. As
an aside, the prosecution stated that although the Grand Jury ultimately concluded OCSD
violated protocol when it lead the investigation into Chamberlain’s death, the prosecution
opined the protocol was nonbinding and ambiguous, and OCSD possessed the authority
to lead the investigation. Finally, with respect to the last category of evidence, the
prosecution contended Grand Jury, OCDA, and OIR reports were irrelevant, and included
inadmissible hearsay, opinion, conclusions, and speculation.
              Carlstrom opposed the prosecution’s Evidence Code section 402 motion.
All defendants joined in the opposition. Carlstrom submitted on the issue of the
admissibility of Chamberlain’s statements to Palacios. However, Carlstrom objected to
admission of Chamberlain’s statements to Chapluk. Carlstrom argued Chamberlain’s
statements to Chapluk were not relevant to any issue at trial. He also claimed admission
of the statement violated Crawford v. Washington (2004) 541 U.S. 36. Finally, he
claimed Chapluk’s testimony concerning what Chamberlain said was untrustworthy
because Chapluk had a motive, criminal and civil liability, to lie.
              Later that day, the trial court heard argument on the prosecution’s
Evidence Code section 402 motion to admit Chamberlain’s statements to Palacios and
Chapluk. After the prosecutor agreed with the trial court’s lengthy explanation
concerning the prosecutor’s proffer, Carlstrom’s defense counsel objected, on among
other things, relevancy grounds. The court inquired why the statements were relevant.
The prosecutor argued the statements were relevant because “it’s state of mind that it’s
consistent with his subsequent conduct.” The court asked how Chamberlain’s state of
mind was at issue in this case. The prosecutor argued Chamberlain’s state of mind was at

                                             30
issue because it rebuts the defenses’ assertion Taylor orchestrated the assault. The court
again asked how Chamberlain’s statements rebut the defenses’ theory Taylor instigated
the assault. The prosecutor explained Chamberlain’s statements tend to establish he was
afraid of the inmates and not Taylor. Carlstrom’s counsel again objected on relevancy
grounds. When Guillen’s defense counsel asked how Chamberlain’s state of mind was at
issue, the court asked the prosecutor to explain its relevance again. The prosecutor
explained Chamberlain’s statement to Palacios he was in custody for violating a
restraining order explains his subsequent conduct of telling Taylor and Chapluk that he
was comfortable staying in F Barracks until his next court date. Petrovich’s counsel
asserted he did not “believe that’s a state of mind,” and the court asked the prosecutor to
“flesh it out totally and completely so everybody is online.”
              The prosecutor repeated the theory, and Guillen’s defense counsel asked
why it was relevant at this stage of the proceeding. The court mused it would become an
issue because the jury would have to decide whether the inmates committed the assault
without input from deputies, or did a deputy authorize the assault. Guillen’s defense
counsel asked how Chamberlain’s statement he was not afraid of inmates is relevant to
whether Taylor “started a series of dominoes falling.” After a short recess, the court
indicated it could not view the statements in isolation but it had to consider “the entire
conversation.” The court discussed the timing of the statements and indicated
Chamberlain’s statements in their entirety do not “necessarily negate Taylor
greenlighting [sic], but an interpretation could be made that it does tend to negate that.”
The court concluded the entire conversation tended to “cast light on an issue in the case”
but the court took the matter under submission.
              The following week, at a hearing on the prosecution’s Evidence Code
section 402 motion concerning the exclusion of extrinsic facts from the Grand Jury
investigation, the trial court explained it had read and considered the prosecution’s
motion. Carlstrom’s defense counsel objected to a pretrial determination whether each

                                             31
category of evidence was admissible. When the court inquired of Guillen’s defense
counsel whether the prosecution’s motion should be litigated pretrial, Guillen’s counsel
stated the court and counsel could identify broadly what evidence could be admissible
and what evidence was likely to be excluded. Guillen’s counsel identified the following
categories of evidence as having “more relevan[ce], at least on the surface
immediately[:]” deputies delegated authority to inmates to enforce TLJ rules;
“greenlighting” [sic]; taxing; and OCSD and OCDA protocol concerning investigation of
inmate deaths. When Petrovich’s defense counsel interjected he thought they were
discussing the procedural issue of when the motion should be litigated, Guillen’s counsel
stated he was identifying areas that were on the surface relevant and that could be
litigated pretrial. Later that day, after hearing from all defense counsel on the proper
procedure, the trial court issued a tentative ruling on the categories of evidence the
prosecutor sought to admit.
              The trial court explained evidence of Taylor, Chapluk, or Le violating
OCSD policies could be relevant. The court added though, “My feeling is that the farther
we get away from . . . Taylor, . . . Chapluk, and . . . Le into other deputies on other
occasions who may have engaged in this conduct, the more remote the evidence
becomes.” The other deputies’ violation of policy was irrelevant, remote, and its
admission would necessitate an undue consumption of time and mislead the jury. The
court opined evidence a witness who testified at trial committed perjury before the Grand
Jury could be admissible to impeach that witness. The court added evidence of OCSD
and OCDA protocol regarding which was the lead investigating agency of an inmate
death was irrelevant. The court explained evidence of OCSD conduct before the Grand
Jury was irrelevant and excluded under Evidence Code section 352. The court also
explained evidence of OCSD personnel discipline and termination was irrelevant and
excluded under Evidence Code section 352. Finally, the court opined evidence of Grand
Jury, OCSD, and OIR reports was irrelevant and excluded under Evidence Code section

                                              32
352. Petrovich’s counsel objected that use of force by deputies other than Taylor,
Chapluk, and Le could instill a sense of fear in inmates and that evidence could be
admissible at trial. The court repeated the more remote the evidence is from Taylor,
Chapluk, and Le, the less relevant it became, but the court would make that determination
as needed.
              At a pretrial hearing a couple weeks later, the trial court revisited the issue
of the admissibility of Chamberlain’s statements to Palacios and Chapluk and ruled the
statements were admissible because they were relevant to Chamberlain’s state of mind.
The court ruled Chamberlain’s statement to Palacios was admissible because it was
nonhearsay, the prosecutor was not offering Palacios’ statements for the truth of the
matter asserted, it was not testimonial, and it was “clearly relevant.” The court ruled
Chamberlain’s statement to Chapluk was not testimonial, was admissible under
Evidence Code section 1250, and was sufficiently trustworthy to be admitted into
evidence. The court indicated it would give the jury a limiting instruction.
              At a pretrial hearing the following month, the trial court revisited the
prosecution’s motion to exclude evidence of extrinsic facts from the Grand Jury
investigation. The trial court repeated its tentative rulings as to each category of
evidence.
C. Trial
              Trial began on August 8, 2011. Culmann, Garten, Miller, and Teague
previously pleaded guilty. Taylor invoked his Fifth Amendment right against
self-incrimination.
1. Prosecution’s Evidence
              The above interviews were admitted into evidence. They were admitted via
witness testimony, stipulation, read into the record, or played for the jury.
              OCSD Deputy Sheriff Kurt Kohler provided some of the evidence detailed
above concerning TLJ and the CAR system. On cross-examination, Petrovich’s defense

                                             33
counsel asked Kohler whether at the time of the assault deputies routinely used inmate
shot callers to enforce discipline or inflict punishment on other inmates. The prosecutor
objected on the grounds it was irrelevant, compound, and violated the court’s Evidence
Code section 402 ruling. The court sustained the prosecutor’s objection. The court
repeatedly sustained the prosecutor’s objections to counsel’s questions whether it violated
the law to allow one inmate to have power over another inmate.
              Chapluk, who was still an Orange County Sheriff Deputy at the time of trial
and granted immunity for his testimony, testified concerning F Barracks procedures
generally and the events the day of Chamberlain’s death. As relevant here, Chapluk
testified Taylor told Chamberlain they had received a telephone call from his attorney
and asked him if he was in fear for his safety. Chamberlain said inmates were pressuring
him to produce his paperwork to show what he was charged with. Taylor asked
Chamberlain if he was comfortable staying in F Barracks until his next court date when
inmates would expect him to return with his paperwork. Chapluk testified Chamberlain
said he was not in any fear until his next court date. Chapluk denied he told any inmate
about Chamberlain’s charges. He also stated he did not hear Taylor tell any inmate about
Chamberlain’s charges.
              During Carlstrom’s defense counsel’s cross-examination of Chapluk, the
issue arose whether evidence Taylor and Chapluk violated OCSD policies was
admissible. After the trial court repeated its pretrial Evidence Code section 402 rulings,
Carlstrom’s counsel stated he wanted to examine Chapluk about whether he or Taylor
denied inmates medical treatment or improperly disciplined inmates, “including the use
of a pepper ball gun, tossing bunks,” gardening, cleaning the barracks, and loss of day
room. The prosecutor argued the evidence was irrelevant, its admission would
necessitate an undue consumption of time, and it was inadmissible pursuant to the court’s
Evidence Code section 402 rulings. The court ruled evidence deputies denied inmates
medical treatment was irrelevant and unduly prejudicial, and its admission would confuse

                                            34
the jury and necessitate an undue consumption of time. The court also ruled evidence
Taylor, Chapluk, or Le improperly used a pepper ball gun, tossed bunks, or cancelled day
room time was admissible. The court concluded evidence deputies made inmates garden
or clean F Barracks was irrelevant.
               When cross-examination resumed, Chapluk agreed OCSD did not permit
deputies to meet with shot callers. Carlstrom’s defense counsel then asked Chapluk
whether deputies meeting with shot callers violated OCSD policy. The court sustained
the prosecutor’s objection counsel’s question violated the court’s pretrial Evidence Code
section 402 rulings. Chapluk admitted neither he nor Taylor did floor checks every half
hour the day Chamberlain was killed. When counsel asked Chapluk whether
Chamberlain would be alive if he had done floor checks every 30 minutes, the court
sustained the prosecutor’s objection. Chapluk said Taylor was awake but not doing
paperwork or moving around. Petrovich’s defense counsel asked Chapluk whether
through his training he knew the CAR system violated OCSD policy and the Penal Code.
The court sustained the prosecutor’s objections counsel’s question violated the court’s
pretrial Evidence Code section 402 rulings. Chapluk claimed he was concerned about
Chamberlain’s safety but admitted that when he returned to the guard station at 6:30 p.m.,
he did not check on Chamberlain. He also admitted both he and Taylor encouraged
inmate behavior that would minimize the writing of reports. Finally, defense counsel
thoroughly cross-examined Chapluk about his and Taylor’s conversation with
Chamberlain.
               Ayala, who was housed in Pelican Bay, was found in contempt of court
when he repeatedly refused to take an oath and answer questions.
               Palacios testified to his observations of the assault as previously described.
Palacios admitted he was not truthful during his first interview with investigators because
he did not want to get taxed. Palacios explained he met Chamberlain while standing in



                                              35
line for chow and asked him why he was locked up. Chamberlain stated he violated a
restraining order. This was before the day inmates killed Chamberlain. He was
100 percent sure Petrovich, Villafana, Aguilar, and Guillen were involved. When asked
on cross-examination, whether he agreed Taylor “ran [F Barracks] like a drill sergeant,”
Palacios replied, “Yes.” Palacios stated he asked Chamberlain his charges as a way of
making conversation. He said it was common to ask an inmate his charges when you
first met, but he did not ask for his paperwork.
              As previously described, Reilly testified to his observations of the assault.
Reilly also explained that when he was in F West, inmates asked him to show his
paperwork to prove why he was in custody. The prosecutor asked whether that was a
common practice, and he answered it was. The trial court sustained Carlstrom’s defense
counsel’s foundational objection, and struck the answer. Reilly explained that during his
second interview investigators asked him to select photographs of inmates who were
involved in the attack. Reilly admitted he selected photographs of inmates who were not
involved because he was scared. Reilly stated he requested a third interview and told the
truth. On cross-examination, Reilly admitted he had been taxed within 10 days of
Chamberlain’s death. Reilly believed the CAR management directed the taxing. On
redirect examination, Reilly stated inmates taxed him because he did not bring his
paperwork back from court.
              Mayfield testified to his observations of the assault as summarized above.
On cross-examination, Petrovich’s defense counsel elicited testimony from Mayfield that
he was not surprised deputies did not respond to Chamberlain sooner because deputies
watch television and play video games. The trial court sustained the prosecutor’s
objections based on lack of foundation, relevance, and in violation of the court’s
Evidence Code section 402 ruling, and struck the answer. Mayfield admitted he had
never seen Taylor or Chapluk play video games.



                                             36
               Corral testified to his observations of the assault as described earlier. On
cross-examination and redirect examination, Corral admitted he was not completely
truthful during his interview with investigators and during his grand jury testimony but he
attributed it to his fear of being taxed.
               Pough testified concerning his conversations with Aguilar as described
above. In return, Pough’s indicated sentence for felony possession of stolen property was
reduced from nine years to four years.
               Hoffman, OCSD’s lead investigator, testified concerning the investigation,
including some of the inmate interviews he conducted. On cross-examination,
Petrovich’s defense counsel asked Hoffman about the interview where investigators
played Garten’s interview. Counsel stated, “Petrovich’s sole statement to you that he
adopted anything that Garten had said was that indeed -- and I’m paraphrasing. [¶] He
said, ‘No, [Garten] is pretty much right on the money except the fact that I never hit
him.’” Hoffman replied, “That is true.”
               Forensic scientist Annette McCall testified DNA can be more difficult to
obtain when blood is diluted in water.
               After the prosecution’s case-in-chief, Guillen filed an Evidence Code
section 402 motion, which included a request to admit portions of Taylor’s interviews
with investigators. Guillen supported his motion with the following interview transcripts:
(1) Taylor’s interview with investigators on October 6, 2006, the day after Chamberlain’s
death; (2) Taylor’s interview with investigators on October 11, 2006; (3) Petrovich’s
interview with investigators on October 6, 2006; and (4) Petrovich’s interview with
investigators on October 17, 2006.
               Guillen sought to introduce the following statements:
               On October 6, 2006, the following colloquy occurred:
               “[Investigator]: Okay. And I’m just gonna [sic] show you another
unlabeled photograph, unnamed, but it has a No. 6 by it. Do you recognize that person?

                                              37
              “[Taylor]: Sure.
              “[Investigator]: Does that help you remember at all as to who might have
been sitting next to Aguilar?
              “[Taylor]: It -- it could -- he could have been sitting next to him. I don’t
recall.
              “[Investigator]: Okay.
              “[Taylor]: But this -- this guy is the guy that kind of calls the shots for the
whites in -- in the tank.
              “[Investigator]: The guy that’s labeled in No. 6.
              “[Taylor]: Yeah.
              “[Investigator]: And I think his last name is Petrovich.
              “[Taylor]: (Inaudible).”
              On October 11, 2006, Taylor was represented by counsel and was advised
of his Miranda rights. The following colloquy occurred:
              “[Investigator]: Okay. Well I want to show you a color photograph that --
that is unlabeled and see if you recognize that person in the photograph.
               “[Taylor]: He looks familiar.
              “[Investigator]: Okay. But you’re not sure?
              “[Taylor]: Well I couldn’t tell you his name off the top of my head.
              “[Investigator]: Okay. This person, do you recognize him as an inmate
that was assigned to F Barracks during this incident or not?
              “[Taylor]: Yeah, he -- he looks familiar, and yeah, he could be in
F Barracks.
              “[Investigator]: Okay.
              “[Taylor]: I mean the -- the tattoo on the neck looks -- looks like one of the
guys that I had in there.



                                             38
               “[Investigator]: Okay. This person, that the photograph doesn’t exactly
depict, has two stars tattooed, one on either side of the neck.
               “[Taylor]: Okay.
               “[Investigator]: Does that help with your memory at all?
               “[Taylor]: Yeah, it -- it looks like one of the guys that’s in there -- in F.
(Showed picture of . . . Petrovich) [¶] . . . [¶]
               “[Investigator]: . . . Yeah, just a quick question. If we take [p]icture No. --
the first picture that you were shown --
               “[Taylor]: Right.
               “[Investigator]: -- and I’m just gonna [sic] put [n]umber 1 on the back.
               “[Taylor]: Okay.
               “[Investigator]: You said that he looks somewhat familiar but not by name.
Do you know him in that barrack situation as being anybody with a title in that
subculture? Like if somebody said go get the house mouse, would that be the mouse
house, or do you know him to have any unofficial title in the jail?
               “[Taylor]: I -- I’m -- I’m gonna [sic] say no because I -- I had the -- the
prior week off and that Thursday was my first day back.
               “[Investigator]: Uh-huh.
               “[Taylor]: And when I left prior there was a different Caucasian guy that,
you know, was the spokesman, if you will.
               “[Investigator]: Okay.
               “[Taylor]: So that -- that guy is the one that I would recognize as that
person.
               “[Investigator]: Okay.
               “[Taylor]: But it was my understanding that he’s not in there, so if this guy
says he is, that would have been new to me.”



                                               39
              In his motion, Guillen cited to Petrovich’s statements on October 6, 2006,
and October 17, 2006, where he told investigators a deputy, Taylor, wanted to see the
“‘White rep,’” told him to listen to a conversation with another deputy, and asked him if
he understood. Guillen argued Taylor’s statements were contradictory and were
circumstantial evidence of Taylor’s state of mind and admissible for a nonhearsay
purpose. Alternatively, he argued Taylor’s statements were admissible under Evidence
Code section 1250, the state of mind exception. Guillen claimed Taylor’s statements
were trustworthy because he had no motive to deceive investigators during his first
interview, which was immediately after the assault, and the interview was recorded. He
argued Taylor’s statements were relevant to his state of mind and corroborated
Petrovich’s statement Taylor asked to see him.
              The prosecution opposed Guillen’s motion to admit Taylor’s statements to
investigators. The prosecutor argued Taylor’s statements were hearsay, were
inadmissible under Evidence Code section 1250 because they were untrustworthy, were
irrelevant, and were inadmissible under Evidence Code section 352.
              At a hearing on Guillen’s motion, the trial court said it had read and
considered the moving papers and the interview transcripts and heard argument. All
defendants joined in Guillen’s motion. The court denied Guillen’s motion, explaining
Taylor’s statements were hearsay because Guillen was attempting to establish Taylor
knew Petrovich was the Woods shot caller and Taylor’s statement “does not fit in [the
court’s] judgment the definition of state of mind as is reflected in Evidence Code
section 1250.” The court opined the relevance of Taylor’s statements was “suspect . . .
because there’s not a world of difference between what Taylor said in the first interview
and what he said in the second interview.” The court added that considering the
evidence’s “probative value is essentially nonexistent” admission of the evidence would
result in undue consumption of time. The court continued that although it is “not really a
significant issue,” Taylor’s statements were untrustworthy. The court concluded Taylor’s

                                            40
statements were not subject to cross-examination. Guillen’s counsel argued the trial
court’s ruling violated their right to due process. The court concluded it had again
reviewed Taylor’s statements and opined they are of “minimal relevance” and reaffirmed
its ruling denying defendants’ motion to admit the statements.
2. Defense Evidence
              Carlstrom, Petrovich, and Villafana rested on the state of the evidence.
Carlstrom admitted he kicked Chamberlain one time and was guilty of battery, not
murder. Petrovich argued he was not guilty of murder under any theory. Villafana
admitted he hit Chamberlain twice and was guilty of two batteries but not murder.
a. Guillen
              Guillen argued he only committed four batteries, a kick to Chamberlain’s
leg and three slaps with a shoe to his stomach, and he participated because he was afraid.
Guillen argued he was guilty of involuntary manslaughter.
              Guillen offered witnesses who testified deputies inappropriately used shot
callers to tax other inmates. Mayfield said the previous Woods shot caller in F Barracks
was Keith Counts (“Sick Dog”). Mayfield’s bunk was near the door so he was the
barracks “doorman” and held the door open for inmates coming back from chow. He saw
the deputies meeting with shot callers and saw Taylor taking shot callers through the
door. He remembers Taylor telling all the inmates in F Barracks the taxing had gone too
far and he did not approve.
              Reilly testified F Barracks was a very dangerous place and he was a victim
of taxing. About a week before Chamberlain’s murder, Carlstrom told Reilly to bring
paperwork from his court appearance but he did not and was taxed. Reilly was hit below
the neck and above the waist. He told deputies his wounds were self-inflicted because he
did not want to cause trouble for himself. He believed deputies played a part in making
F Barracks a dangerous place. On cross-examination, Reilly testified he had a court date
and inmates told him beforehand to return with his paperwork to prove why he was in

                                            41
custody. Reilly stated inmates taxed him because he did not bring back his paperwork.
When the prosecutor asked Reilly who told him to return with his paperwork, Carlstrom’s
defense counsel requested a sidebar.
              In chambers, Carlstrom’s counsel argued it was irrelevant whether it was
Carlstrom who asked for Reilly’s paperwork because Reilly assumed inmates attacked
him because he did not return from court with it. The prosecutor argued he was not going
to examine Reilly on this issue until Guillen’s defense counsel elicited testimony from
Reilly that he lied about his injury when inmates taxed him. The prosecutor believed
Reilly would testify (1) Carlstrom asked him for his paperwork, (2) Carlstrom was in the
vicinity when inmates taxed him, and (3) Carlstrom dissuaded Reilly from seeking
medical attention. Carlstrom’s counsel agreed when the trial court said Evidence Code
section 1101 might be applicable. The prosecutor disagreed, arguing the evidence was
admissible as to why Reilly was in fear and as to his credibility. Carlstrom’s counsel
contended Guillen’s counsel could not “open the door” for Carlstrom, and the jury would
infer it was prior bad act evidence. When the court asked the prosecutor whether part of
his offer of proof was to show inmates regularly ask other inmates for their paperwork,
the prosecutor said “that’s part of it, but that’s really not [his] purpose in exploring this
area[,]” explaining it was Reilly’s fear and credibility he sought to explore. The court
excluded evidence Carlstrom was in the vicinity when inmates taxed Reilly and evidence
Carlstrom dissuaded Reilly from seeking medical treatment on relevance and
Evidence Code section 352 grounds. The court admitted evidence Carlstrom asked
Reilly for his paperwork, stating “that part is admissible for a variety of reasons.”
              When cross-examination continued, Reilly said Carlstrom asked him to
bring his paperwork back from court. Reilly said inmates told him they were taxing him
because he did not have his paperwork. Reilly stated he lied to deputies about his injuries
because he did not want to be taxed again.



                                              42
              Kohler testified he worked F Barracks in 2006 to 2007. A deputy’s duties
included patrolling the barracks every 30 minutes to prevent inmates from violating rules,
check on inmate health and safety, and to allow interaction with the inmates. Kohler did
not know who the shot callers were in the barracks. He knew other deputies used shot
callers, but he did not think it was appropriate to involve inmates in performing his
duties. Kohler felt it was dangerous to confer special status on certain inmates because
regular inmates would perceive CAR management as having special authority. When
Guillen’s defense counsel asked Kohler if OCSD had protocols on use of the pepper ball
gun, the trial court sustained the prosecutor’s Evidence Code section 402 objections.
Before Petrovich’s defense counsel cross-examined Kohler, he asked for a sidebar.
              At an in-chambers discussion, Petrovich’s counsel inquired about the trial
court’s rulings concerning the pepper ball gun. The court explained it sustained the
objection because Guillen’s defense counsel inquired about OCSD policy. Petrovich’s
counsel stated he wanted to establish the OCSD policy on use of the pepper ball gun and
that Taylor violated the policy. The court repeated its ruling that evidence concerning
Taylor, Chapluk, and Le may be admissible, not that it was admissible. The prosecutor
argued the court previously ruled on this issue. The court said OCSD policy on use of the
pepper ball gun was irrelevant to whether inmates were in fear. Petrovich’s counsel
argued the pepper ball gun was a military grade weapon that would strike fear in people.
The prosecutor argued none of the defendants witnessed a deputy use the pepper ball gun
and the evidence was irrelevant. The court sustained the objection, agreeing evidence of
OCSD policy on use of the pepper ball gun was irrelevant.
              When cross-examination resumed, Petrovich’s defense counsel returned to
the subject of OCSD policy with Kohler. The trial court sustained the prosecutor’s
Evidence Code section 402 objections on whether it was against OCSD policy for
inmates to have control over other inmates, for a deputy to use the CAR system, or for a
deputy to make personal notes on an inmate’s mod card.

                                            43
              Guillen offered Le’s testimony. He was granted immunity for his
testimony at the Grand Jury and at trial. Le testified Taylor was clearly in charge of
F Barracks. Taylor interacted with shot callers approximately three times a shift and used
them to communicate with the inmates. Le stated “‘getting with the program’” meant
following the rules so deputies would have to do as little work as possible. Le admitted
deputies did not conduct regular floor sweeps but would rather look out the window and
say it was secure. Le was instructed that every 30 minutes he was to record in the log the
barracks was secure if nothing major happened. They would often watch television and
movies in the guard station. Le stated Sramek called him on October 5, 2006, and he
forwarded the information to Taylor and Chapluk when they returned, and they
interviewed Chamberlain. Le did not enter the call from Sramek into the log because it
was discretionary. After Chamberlain was killed, Taylor told him to record the call in the
log. Le claimed Taylor did not speak with any shot callers that day. He said that
sometimes the mod cards were highlighted when the inmate had sex crimes, but he was
not sure if Chamberlain’s was. He acknowledged inmates with sex crimes were more
vulnerable to assaults.
              The next day, the prosecution filed an Evidence Code section 402 motion
requesting the trial court exclude Chapluk’s anticipated testimony concerning Taylor’s
use of the pepper ball gun because it was irrelevant, unduly prejudicial, and inadmissible
character evidence. Additionally, the prosecution argued the evidence lacked foundation
because there was no evidence any of the defendants witnessed Taylor use the pepper ball
gun or that they were motivated by fear he would use it the day of Chamberlain’s killing.
              At a hearing on the prosecution’s motion before Chapluk was recalled to
testify, the trial court indicated it had read and considered the motion. Petrovich’s
defense counsel argued Petrovich told an investigator he acted out of fear, and Taylor’s
use of the pepper ball gun contributed to the violent and fearful environment in



                                             44
F Barracks. Petrovich’s counsel said Petrovich could testify Taylor used the pepper ball
gun based only on indirect knowledge. Guillen’s defense counsel stated Guillen was in
F Barracks during two incidents but only learned about them by “reputation.” The court
ruled evidence Taylor improperly used a pepper ball gun was inadmissible because there
was no foundation. The court added that if defendants could submit the proper
foundation through admissible evidence, the court would admit the evidence.
              Chapluk testified Garcia was the Paisanos shot caller in October 2006, and
Chapluk used Garcia to convey information to inmates. Chapluk admitted that if deputies
had a problem with an inmate they would ask the shot caller to gather intelligence.
Deputies knew the shot callers had authority over the other inmates in their CAR, and a
shot caller would likely tax an inmate who defied him. Chapluk did not believe the use
of shot callers conveyed authority to inmates. Deputies utilized the inmates’
infrastructure to convey information and not to empower CAR leadership. On
cross-examination, Chapluk claimed they never told a shot caller to tax an inmate for
violating the rules; deputies would discipline inmates.
              Hoffman testified that when he interviewed Guillen on December 26, 2007,
Guillen stated he kicked Chamberlain on the lower part of his legs because he had not
gone very far into the cube. Guillen also said he put his shoe on his hand and slapped
Chamberlain’s stomach.
              Daniel Vasquez testified as a consultant on the correctional system.
Vasquez explained the CAR system was “a racial alignment of inmates” created by the
inmates in the 1950s. Correctional officers had to either control the housing unit and not
allow inmate leadership roles or rely on the CAR system. Officers diminish their
authority when they rely on the CAR system and create fear in and alienate inmates who
are not in the CAR structure. When a deputy personally talks to a shot caller other
inmates notice. If a deputy goes to a shot caller regarding a problem inmate, the shot
caller will tax the inmate if he is defiant. If a shot caller defies a deputy, the shot caller

                                               45
will be moved and lose his power. Inmates increase their status within the CAR by
committing violent acts. A way to demonstrate leadership is to “take out the trash” or
“get rid of a child molester.” Vasquez stated sex offenders are frequently taxed, but they
are not always killed. However, he was familiar with cases in which inmates had killed
child molesters in their own CARs. He said members of Guillen’s CAR, the Paisanos,
speak very little English. He added that in the Paisanos the house mouse is frequently
someone who can speak English and act as an interpreter. When Guillen’s defense
counsel asked Vasquez whether a deputy’s delegation of authority violated the Penal
Code, the trial court sustained the prosecutor’s objections and struck the answer.
b. Aguilar
              Aguilar contended he was misidentified as an assailant. In support of his
defense, Jerry Ibarra testified he was playing cards with Petrovich and two other inmates
when someone approached the table and said they needed to get Aguilar to stop the
attack. Ibarra looked and saw Aguilar in Ibarra’s cube upstairs. Aguilar came to the
table, went to D cube, and came back and asked for help because someone was
unconscious. Ibarra, who knew CPR, went with Aguilar to D Cube and saw
reddish-orange colored liquid on the floor. Chamberlain was sitting with his back against
a bunk. Ibarra did not try to give CPR because Chamberlain had bruising from his chin
down to his chest. It looked like his neck was broken. Ibarra said they “‘need[ed] to call
man down.’” Aguilar frantically tried to call man down but deputies did not arrive until
five to 10 minutes later. Taylor announced “‘day room closed’” and entered D cube.
Taylor slapped Chamberlain, attempted to pick him up, and dropped him. Ibarra heard
Taylor say, “‘I didn’t say to kill the guy.’” Ibarra also stated he saw Petrovich reenter
F Barracks earlier that day after being outside with Taylor. Ibarra was housed next to
Aguilar three months prior to trial, which is when he contacted Aguilar’s attorney for the
first time and provided these details.



                                             46
3. Prosecution’s Rebuttal
              The prosecution and Guillen stipulated there was a blood stain on his left
shoe. In Ibarra’s interview the morning after the murder, he told investigators that he was
playing cards and did not know what was going on. Ibarra also said he never walked to
D cube and did not see anything. He denied being a doctor but did tell someone to get
medical assistance. Ibarra was released from custody after the murder on October 29,
2006, and arrested in connection with a new case on April 19, 2011. Aguilar and Ibarra
were housed in cells next to each other from June 6, 2011, to July 1, 2011.
              It was stipulated that private investigator Alfredo Rasch interviewed Ibarra
twice in early July 2011 on behalf of Aguilar, and would testify to the following: Ibarra
told Rasch that prior to October 5, 2006, he saw Taylor talking with shot callers on
multiple occasions. However, there is no indication Ibarra said Taylor met with
Petrovich that day or that they questioned him about it. Ibarra heard “rumors that
something was going to happen to a suspected child molester.” After Taylor entered
D cube, he grabbed, smacked, shook, and threw Chamberlain against the wall. Taylor
told the inmates “they were not to say anything about what they saw him do to
Chamberlain” and “to pretend they had seen nothing.” Investigator Kelly Core of the
OCDA interviewed Ibarra on September 9, 2011. Ibarra was shown a picture of Taylor
and said he did not recognize him. Taylor looked the same in the picture except that he
had a moustache. The evidentiary portion of the trial ended on September 29, 2011. The
DA Report was not admitted into evidence at trial.
4. Jury Instructions
              Throughout the trial and after the close of evidence, the trial court
instructed the jury it could only consider each defendant’s statements against that
respective defendant. The trial court instructed the jury the prosecution was proceeding
on four theories of murder, “malice aforethought,” “aiding and abetting – natural and
probable consequences,” “conspiracy,” and “felony murder,” and detailed which theories

                                             47
were applicable to first degree murder and which theories were applicable to second
degree murder. The court instructed the jury on each of the theories. The court also
instructed the jury on the lesser included offenses of voluntary and involuntary
manslaughter. As relevant here, the court instructed the jury on involuntary manslaughter
based on an unintentional but criminally negligent homicide committed during the course
of a misdemeanor, a battery. Finally, the court instructed the jury it could consider
Chamberlain’s statements to Palacios and Chapluk to evaluate Chamberlain’s state of
mind and his conduct and not for their truth.
5. Jury Deliberations
              Jury deliberations began the morning of October 3, 2011. At the end of the
day, the jury requested the following: (1) Pough’s testimony; (2) Palacios’s testimony
concerning the number of times and when Guillen entered D cube; (3) Carlstrom’s
cross-examination of Palacios concerning “the number and composition of the groups
that entered D cube,” and (4) Reilly’s testimony concerning who taxed him. The trial
court ordered the jury to return the following day at 1:30 p.m. The jury retired for the
day after deliberating for a total of about four and one-half hours. The following
morning, the trial court discussed with counsel how to respond to the jury’s requests.
That afternoon, the court advised counsel one of the jurors had called and indicated she
had a medical emergency. The parties stipulated to excuse the juror, which the court did
for good cause. The court indicated it would contact an alternate juror and determine
whether the alternate juror could arrive that afternoon. The court indicted it would
instruct the jury with CALCRIM No. 3575, “Substitution of Alternate Juror: During
Deliberations.” The following colloquy occurred:
              “[Guillen’s counsel]: One question. In the interim there was a question by
the jury that is currently impaneled. How does the court intend on handling that in
bringing the alternate that’s going to be selected up to speed with the questions that were
asked and the rereads that were requested?

                                             48
              “[Trial court]: Well, my feeling is, folks, and see if you agree with this, I
think we can go ahead and read back that testimony and give the answers that I gave.
The jury would then have to go back and commence their deliberations all over again,
and I think that we simply answer that question as agreed upon.
              “[Prosecutor]: We agree with that. I think that’s the appropriate way to
handle it, and the court maybe can tell them, even though you’re starting all anew, there
was a question that was still pending, and it is the intent of the court to give the answer.
              “[Trial court]: That’s good. [¶] You agree . . . ?
              “[Carlstrom’s counsel]: Yes, your honor.
              “[Trial court]: Agreed . . . ?
              “[Guillen’s counsel]: And I also think, if I may, I think if the alternate juror
that is going to be seated should look at what was requested so they have at least some
context of what was requested before they were impaneled and then the reread be given.
              “[Trial court]: Well, to tell you the truth here, how that will operate just as
a matter of procedure, that form is going to go back into the jury room because my
answer is on there.
              “[Guillen’s counsel]: Oh, I see.
              “[Trial court]: It said, ‘will be reread, will be reread, and then the second
will be reread, and the last one will say ‘there is no such testimony’ or whatever that was.
[¶] Is that agreeable with everybody?”
              The prosecutor and all defense counsel agreed.
              Proceedings reconvened that afternoon, the court clerk swore in the
alternate juror, and the trial court advised the jury it excused an ill juror and replaced that
juror with an alternate juror.
              The trial court stated: “Next we received your form request, and I have
answered it. My answers are on the form. The court reporter is going to reread some
testimony for you folks. And then the answer to the last question that you asked about

                                               49
the witness Reilly, I have my answer on that form. It’s written out on the form. It’s very
brief. So that will be like the next order of business. When you get back there, you’re
going to have some testimony reread. [¶] But what do you do now? Okay. I got an
instruction for you. We got one for everything because now you have an alternate.
Okay. [¶] Here we go: ‘One of your fellow jurors has been excused and an alternate
juror has been selected to join the jury. Do not consider this substitution for any purpose.
The alternate juror must participate fully in the deliberations that lead to any verdict. The
People and the defendants have the right to a verdict reached only after full participation
of the jurors whose votes determine that verdict. This right will only be assured if you
begin your deliberations again from the beginning. Therefore, you must set aside and
disregard all past deliberations and begin your deliberations all over again. [¶] ‘Each of
you must disregard the earlier deliberations and decide this case as if those earlier
deliberations had not taken place. Now please return to the jury room and start your
deliberations from the beginning.’ [¶] I imagine the first thing you’re going to get is a
reread. Appreciate your patience on this one, folks. I hope we don’t have any other new
adventures here.”
                 The newly impaneled jury began deliberations at 3:07 p.m. At 3:14 p.m.,
the court reporter read back the requested testimony over the course of one-half hour.
The court informed the jury Reilly did not identify who taxed him. The jury deliberated
for nine days.
                 On October 24, 2011, the jury submitted to the trial court a note that stated,
“‘We regretfully cannot come to a unanimous decision on any of the five defendants. We
have tried and tried with no success.’” After a lengthy discussion in chambers with
counsel, the trial court, in open court, examined the jury foreperson regarding the jury’s
deliberations. The foreperson stated the jury had taken four ballots on all the defendants
except Aguilar, on whom it had taken five ballots. After some questioning, the
foreperson indicated the jury had only taken votes on first degree murder and was unable

                                               50
to reach unanimous verdicts on that offense. During an in chambers discussion, the
prosecution requested the trial court instruct the jury to no longer consider first degree
murder and proceed deliberating on second degree murder and the lesser included
offenses. That afternoon, the trial court instructed the jury to not deliberate any longer on
first degree murder and instead deliberate on second degree murder and the lesser
included offenses of voluntary and involuntary manslaughter.
              Jury deliberations resumed. The following day, after less than five hours of
deliberations, the jury convicted Aguilar, Carlstrom, Guillen, Petrovich, and Villafana of
second degree murder.
6. Sentencing
              At a hearing, the trial court found Guillen’s three prior convictions true and
dismissed the two strike priors. The court sentenced Guillen to 20 years to life in prison,
15 years to life for second degree murder and five years for the prior serious felony
conviction. The court imposed a $200 restitution fine (§ 1202.4, subd. (b)), and a $200
parole revocation restitution fine (§ 1202.45).
              The trial court sentenced Aguilar to 15 years to life in prison for second
degree murder. The court imposed a $240 restitution fine (§ 1202.4, subd. (b)), and a
$240 parole revocation restitution fine (§ 1202.45). The court sentenced Petrovich to
15 years to life in prison for second degree murder. The court imposed a $240 restitution
fine (§ 1202.4, subd. (b)), and a $240 parole revocation restitution fine (§ 1202.45).
              Two months later, the court sentenced Carlstrom to 15 years to life in
prison for second degree murder. The court imposed a $200 restitution fine (§ 1202.4,
subd. (b)), and a $200 parole revocation restitution fine (§ 1202.45). The next month, the
court sentenced Villafana to 15 years to life in prison for second degree murder. The
court imposed a $200 restitution fine (§ 1202.4, subd. (b)), and a $200 parole revocation
restitution fine (§ 1202.45).



                                             51
                                     DISCUSSION
I. Sufficiency of the Evidence
             Aguilar, Guillen, and Carlstrom argue insufficient evidence supports their
second degree murder convictions under the following theories: malice
aforethought—implied malice (the prosecutor did not argue express malice), aiding and
abetting—natural and probable consequences, and conspiracy. Petrovich joins in
co-appellants’ arguments. Villafana does not argue insufficient evidence supports his
conviction, although he does assert the evidence supporting his conviction was not
overwhelming when discussing his other claims. He does not appear to join in his
co-appellants’ sufficiency of the evidence claims. Out of an abundance of caution, we
will address whether sufficient evidence supports Villafana’s conviction as well.
             The record does not disclose which theory the jury relied on in convicting
each of the appellants of second degree murder. (See People v. Holt (1997) 15 Cal.4th
619, 671 [reversal unnecessary when reviewing court can determine from record which
theory jury relied on in convicting defendant].) Thus, we must determine whether there
was sufficient evidence supporting appellants’ second degree murder convictions under
each theory of second degree murder. (People v. Majors (1998) 18 Cal.4th 385, 408
[where separate theories of liability jury need not decide unanimously under which theory
defendant guilty so long as each juror convinced beyond reasonable doubt defendant
guilty of charged crime]; People v. Raley (1992) 2 Cal.4th 870, 886 [sufficient evidence
supported each theory of murder].)
A. Standard of Review
             “‘On appeal we review the whole record in the light most favorable to the
judgment to determine whether it discloses substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt. [Citations.] The standard of review is
the same in cases in which the People rely mainly on circumstantial evidence. [Citation.]

                                            52
“Although it is the duty of the jury to acquit a defendant if it finds that circumstantial
evidence is susceptible of two interpretations, one of which suggests guilt and the other
innocence [citations], it is the jury, not the appellate court which must be convinced of
the defendant’s guilt beyond a reasonable doubt. ‘“If the circumstances reasonably
justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant a reversal of the judgment.”’ [Citations.]” [Citation.]’ [Citations.] The
conviction shall stand ‘unless it appears “that upon no hypothesis whatever is there
sufficient substantial evidence to support [the conviction].”’ [Citation.]” (People v.
Cravens (2012) 53 Cal.4th 500, 507-508 (Cravens).)
B. Malice Aforethought-Implied Malice
              “Section 187, subdivision (a), defines murder as ‘the unlawful killing of a
human being, or a fetus, with malice aforethought.’ . . . Murder is divided into first and
second degree murder. [Citation.] ‘Second degree murder is the unlawful killing of a
human being with malice, but without the additional elements (i.e., willfulness,
premeditation, and deliberation) that would support a conviction of first degree murder.
[Citations.]’ [Citation.] [¶] Critical for our purposes is that the crime of murder, as
defined in section 187, includes, as an element, malice. Section 188 defines malice. It
may be either express or implied. It is express ‘when there is manifested a deliberate
intention unlawfully to take away the life of a fellow creature.’ [Citation.] It is implied
‘when no considerable provocation appears, or when the circumstances attending the
killing show an abandoned and malignant heart.’ [Citation.] This definition of implied
malice is quite vague. Trial courts do not instruct the jury in the statutory language of an
abandoned and malignant heart. Doing so would provide the jury with little guidance.
‘The statutory definition of implied malice has never proved of much assistance in
defining the concept in concrete terms.’ [Citation.] Accordingly, the statutory definition
permits, even requires, judicial interpretation. We have interpreted implied malice as

                                              53
having ‘both a physical and a mental component. The physical component is satisfied by
the performance of “an act, the natural consequences of which are dangerous to life.”
[Citation.] The mental component is the requirement that the defendant “knows that his
conduct endangers the life of another and . . . acts with a conscious disregard for life.”
[Citation.]’ [Citation.]” (People v. Chun (2009) 45 Cal.4th 1172, 1181 (Chun),
fn. omitted; People v. Bryant (2013) 56 Cal.4th 959, 965 (Bryant); People v. Knoller
(2007) 41 Cal.4th 139, 151-152 (Knoller).)
              Cravens, supra, 53 Cal.4th 500, is instructive. In Cravens, defendant and
his confederates confronted the victim, and a fight ensued. Defendant’s friend fought the
victim first, and then all of the men kicked the victim. The victim was able to get up, but
he was intoxicated, exhausted, and unsteady. The victim said something to defendant
about jumping him at his house. Defendant “‘coldcocked’” the victim while he was
looking the other way, and the victim went unconscious, fell, and his head hit the
concrete so hard neighbors heard the cracking sound. (Id. at pp. 504-505.) After the
fight, defendant bragged to friends he had not fought the victim but, rather, had
“‘punched him out’” and “‘put him to sleep.’” (Id. at p. 506.) The victim died of a skull
fracture. (Id. at p. 505.) The Court of Appeal reversed defendant’s second degree
murder conviction, concluding there was insufficient evidence of implied malice because
“‘[a] single fist blow to the head does not involve a high probability of death simply
because it occurs on pavement, and awareness that the recipient of such a blow might fall
and hit his or her head on the pavement is merely awareness of a risk of serious bodily
injury, not conscious disregard for life.’” (Id. at p. 507.)
              The California Supreme Court reversed the Court of Appeal. (Cravens,
supra, 53 Cal.4th at p. 512.) The court concluded sufficient evidence “supported both the
physical and mental components of implied malice.” With respect to the physical
component, the court concluded “the manner of the assault and the circumstances under
which it was made rendered the natural consequences of defendant’s conduct dangerous

                                              54
to life.” The court relied on the fact defendant was taller and bigger than the victim, and
the victim was intoxicated, exhausted from the altercation, and vulnerable. Further,
defendant inflicted a hard punch that was a “sucker punch.” (Id. at pp. 508-509.) As to
the mental component, the court found defendant’s prior conduct (he had a history of
punching people in this manner) and after the punch (bragging to his friends) showed
defendant committed second degree murder. (Id. at pp. 510-511.) We will now address
the physical and mental components of implied malice second degree murder in this case.
1. Physical Component
              The physical component is satisfied when the defendant commits an
inherently dangerous felony, “‘“the natural consequences of which are dangerous to
life.”’” (Chun, supra, 45 Cal.4th at p. 1182.) “This state has long recognized ‘that an
assault with the fist . . . may be made in such a manner and under such circumstances as
to make the killing murder.’ [Citation.] However, ‘if the blows causing death are
inflicted with the fist, and there are no aggravating circumstances, the law will not raise
the implication of malice aforethought, which must exist to make the crime murder.’
[Citation.]” (Cravens, supra, 53 Cal.4th at p. 508.)
              Similar to Cravens, the manner of the assault on Chamberlain and the
circumstances under which it was made rendered the natural consequences of each
appellant’s conduct dangerous to life. Inmates despise child molesters. Although there
were ground rules for taxing (body blows for a specified period of time by an inmate’s
own CAR), those rules did not apply to child molesters. All CARs could tax an inmate
who was, or who was believed to be, a child molester. Petrovich, the Woods shot caller
and the person who had to authorize Chamberlain’s taxing, said child molesters are
among the most despised in jail and there are “no rules” on taxing them. He described
this as a long established rule of jail culture and said “there’s no remorse, . . . there’s no
nothing [sic] for them.”



                                              55
               Pursuant to Petrovich’s authorization, Aguilar escorted Chamberlain to one
of the only places in F Barracks where even a diligent and interested deputy would not be
able to observe the attack, D cube’s blind spot. Over the course of about 30 minutes, at
least 30 and by some accounts 50 inmates participated in the assault on Chamberlain,
hitting him, kicking him, stomping on him, spanking him, spitting on him, urinating on
him, spilling hot coffee on him, stripping off his clothes, and putting foreign items in his
rectum. When inmates beat Chamberlain unconscious, they threw water on him to wake
him up and then continued beating him.
               Chamberlain’s injuries were consistent with a high-velocity car accident or
a fall from multiple stories. Every region of Chamberlain’s body had blunt force trauma
injuries except part of his abdomen likely from rolling into a ball to protect himself. He
had vivid injuries on his face and scalp. Chamberlain’s entire back was hemorrhagic, and
the front of his torso was also hemorrhagic in a few concentrated areas. Chamberlain had
a total of 43 rib fractures and most were severely misplaced; 21 of his 24 ribs were
broken. He had a punctured lung. He also had three injuries to his anus and rectum that
were consistent with penetration by a long, slender instrument. Needless to say, the
natural consequences of all this conduct was dangerous to Chamberlain’s life. We now
address each of the appellants’ conduct to determine whether they contributed to
Chamberlain’s death.
a. Petrovich
               Petrovich argues the majority of the evidence established he did not touch
Chamberlain in any way. As we explain below, there was overwhelming evidence
Petrovich authorized inmates to tax Chamberlain because they believed he was a child
molester and there was evidence from which the jury could reasonably conclude
Petrovich was the first person to hit Chamberlain.
               In three different interviews with investigators, Petrovich admitted he
authorized the attack, first by telling the South-Siders shot caller and then by telling other

                                             56
inmates Chamberlain was a child molester and would be taxed. Although he may not
have been the first one to use the phrase, Petrovich agreed he “lit the fuse.” Although
there was testimony Petrovich left D cube before the assault started and he did not hit
Chamberlain, Palacios testified Petrovich was the first person to hit Chamberlain. The
testimony of a single witness is sufficient to support a conviction unless the testimony is
physically impossible or inherently improbable. (People v. Jones (2013) 57 Cal.4th 899,
963-964.) Contrary to Petrovich’s claim Palacios was not credible because he was too far
away, Palacios’s testimony was not physically impossible and inherently improbable, and
the jury could properly rely on his testimony to conclude Petrovich hit Chamberlain. Nor
are we persuaded by Hoffman’s testimony Petrovich denied hitting Chamberlain because
first it does not match what the transcript of the interview says and second because it was
self-serving and the jury could discount it. The jury is the sole and exclusive judge of the
facts, and we cannot substitute our judgment for the jury’s. (Cravens, supra, 53 Cal.4th
at pp. 507-508.)
b. Aguilar
              Aguilar states, “It is indisputable that [his] conduct was likely to inflict
great bodily injury upon [Chamberlain].” He claims though “the aggravated assault . . .
was not an inherently dangerous felony.” Nonsense.
              The evidence established the natural consequences of Aguilar’s conduct
alone could have killed Chamberlain. Aguilar does not seem to dispute he escorted
Chamberlain to D cube. And he concedes he inflicted great bodily injury on
Chamberlain. There was overwhelming evidence Aguilar hit and kicked Chamberlain
multiple times. Aguilar had rubber soled shoes on his hands so he could continually hit
Chamberlain and minimize the discomfort to his hand, which he later complained about
to another inmate. Three witnesses provided testimony from which the jury could
reasonably conclude Aguilar grabbed hold of a bunk for leverage, jumped up, and
ruthlessly stomped on Chamberlain. Aguilar asserts it is purely speculative to conclude

                                              57
his conduct caused Chamberlain’s death. Based on our review of the entire record,
Aguilar’s conduct was likely the most egregious. Indeed, the record supports the
conclusion Aguilar’s conduct resulted in some of Chamberlain’s rib fractures, a
contributing factor in his death. The record also supports the conclusion Aguilar’s
participation was not just limited to the beginning of the assault. One witness testified
Aguilar threw water on an unconscious Chamberlain to wake him up and continued to
beat him. Finally, one injury, although not fatal, demonstrates the depravity of Aguilar’s
conduct. After the attack, Aguilar repeatedly told an inmate he was most concerned not
with Chamberlain’s death, but with the fact he put a pencil in his rectum. This evidence
demonstrates the natural consequences of Aguilar’s conduct was dangerous to
Chamberlain’s life.
c. Carlstrom
               Like Aguilar, Carlstrom contends there is no evidence his conduct “posed a
high probability of death.” We disagree.
                Carlstrom concedes the evidence at trial established he kicked
Chamberlain two times. There was other testimony, however, including Carlstrom’s own
admissions, that establish Chamberlain was particularly vulnerable when Carlstrom
kicked him and additionally Carlstrom did not merely kick Chamberlain twice. In his
first interview with investigators, Carlstrom admitted that when he went into D cube
Chamberlain “was pretty messed up.” Nevertheless, Carlstrom kicked Chamberlain
twice sending a defenseless and severely injured Chamberlain into the wall. One witness
described at least one of Carlstrom’s kick as “forceful.” Moreover, there was other
testimony that contradicted Carlstrom’s claim his conduct was limited to two kicks. A
witness testified he saw Carlstrom hold onto a bunk for leverage and jump up and down
on something behind the short wall. Like Aguilar, this conduct was evidence Carlstrom
caused Chamberlain’s rib fractures, which contributed to his death. The jury could



                                             58
reasonably rely on this evidence to conclude the natural consequences of Carlstrom’s
conduct was dangerous to Chamberlain’s life.
d. Villafana
               Villafana asserts there was insufficient evidence his brief conduct in the
earlier stages of the assault endangered Chamberlain’s life. Again, we disagree.
               Contrary to Villafana’s assertion otherwise, one witness saw Villafana
make multiple trips between working out in E cube and going into D cube. One witness
saw Villafana hit Chamberlain twice with a closed fist. And another witness testified he
saw Villafana hit and kick Chamberlain on his head and torso. The forensic evidence
established Chamberlain would not have died without the head and rib injuries. The jury
could rely on this evidence to conclude Villafana contributed to the injuries that were
ultimately fatal. Thus, there was sufficient evidence to conclude the natural
consequences of Villafana’s conduct was dangerous to Chamberlain’s life.
e. Guillen
               Guillen does not really dispute there was sufficient evidence of the physical
component as to him. Instead, he focuses on the mental component. Nevertheless, we
address whether there was sufficient physical evidence to establish the natural
consequences of Guillen’s conduct were dangerous to Chamberlain’s life. We conclude
there was.
               In his interview with investigators, Guillen admitted he kicked Chamberlain
one time on the leg. Guillen also admitted he removed his shoe and hit Chamberlain with
it three times on the stomach. One witness testified he saw Guillen enter D cube, get on
his knees, and make a couple downward striking motions during the beginning or middle
of the attack. Again, the forensic evidence established Chamberlain’s rib injuries would
have been fatal. The jury could reasonably rely on this evidence to conclude Guillen’s
conduct of striking Chamberlain in the abdomen area was dangerous to Chamberlain’s
life because it contributed to the injuries that ultimately caused his death.

                                              59
2. Mental Component
               The mental component is satisfied when the defendant commits an act
resulting in death knowing his conduct endangers the life of another and who acts with a
conscious disregard for life. (Chun, supra, 45 Cal.4th at p. 1182; Knoller, supra,
41 Cal.4th at p. 156.) This component is ordinarily proven by illustrating the
circumstances leading to the ultimate deadly result. (People v. Nieto Benitez (1992)
4 Cal.4th 91, 107 [“very nature of implied malice . . . invites consideration of the
circumstances preceding the fatal act”].)
a. Petrovich
               Petrovich argues evidence of the mental component is lacking because he
believed it was going to be a typical taxing, i.e., inmates would punch Chamberlain for
about 16 seconds while Chamberlain stood against the wall. Petrovich’s statements,
however, establish he authorized the taxing and knew very well what would happen to
Chamberlain.
               As we explain above, Petrovich repeatedly admitted to investigators that as
the Whites’ shot caller, he authorized the taxing of Chamberlain, who was also
Caucasian. Petrovich explained that because the South-Siders ran F Barracks, he had to
get their shot caller’s blessing, which he did. During his first interview, Petrovich said he
told the South-Siders shot caller to “do whatever.” Petrovich also admitted he told other
inmates Chamberlain would be taxed. Additionally, witnesses testified they saw
Petrovich meeting with Aguilar, and Aguilar escorting Chamberlain to D cube. Although
Petrovich complains the phrase did not originate with him, he agreed he “lit the fuse.”
During his second interview, Petrovich told investigators there are no rules on taxing
child molesters because they are considered among the worst by inmates. During his
third interview, he said the general rule that an inmate could only be taxed by inmates of
the same CAR does not apply to child molesters and everyone can participate in the
taxing. He said that when it comes to taxing child molesters, “‘“They’re wide open.”’”

                                             60
This evidence demonstrates Petrovich knew his conduct endangered Chamberlain’s life
and he acted with a conscious disregard of Chamberlain’s life thereby establishing the
mental component of implied malice.
b. Aguilar
              Aguilar claims there was no evidence he “was aware of the extent of
damage that had been inflicted before he did so.” We find that difficult to believe as the
evidence established Aguilar participated in the attack from beginning to end.
              Aguilar was the Woods’ right-hand man and torpedo. One witness
overheard Petrovich tell Aguilar there was going to be a beating of a “‘Chester’” who
admitted he likes young children. Aguilar went to J cube, escorted Chamberlain to
D cube, and pushed Chamberlain to the ground.
              Aguilar’s own conduct contradicts his claim this was a typical taxing, he
was not aware of Chamberlain’s injuries, and he did not know of the severity of the
wounds he personally committed. Again, there was overwhelming evidence Aguilar
repeatedly hit and kicked Chamberlain and he put a pencil in his rectum. But that is not
the extent of the damage Aguilar inflicted. Three witnesses testified Aguilar held onto a
bunk for leverage and stomped up and down on Chamberlain. One witness described
Aguilar’s conduct as “ruthlessness.” Aguilar hit Chamberlain so hard his hand hurt.
When Chamberlain passed out, Aguilar threw water on him and continued to beat him. It
defies logic to argue one has not endangered the life of another and acted with a
conscious disregard for life after maximizing your vertical leap to stomp on a defenseless
person and injuring yourself hitting them. Finally, one witness testified he saw Aguilar
repeatedly exit D cube, speak with Petrovich, and then return to D cube. This evidence
established Aguilar monitored the taxing and knew “‘it got out of hand.’” Thus, there
was overwhelming evidence establishing the mental component of malice as to Aguilar.




                                            61
c. Carlstrom
               Carlstrom asserts the evidence established that at most he knew his
“conduct contained a risk of serious bodily injury,” which is insufficient to establish the
mental component of implied malice. Once more, we disagree.
               Carlstrom admitted he asked Chamberlain for his paperwork when he first
arrived but Chamberlain did not have it. Based on all the testimony about the CAR
structure and its rules, the jury could reasonably conclude Carlstrom knew Chamberlain
would be taxed for failing to provide his paperwork. The evidence not only established
Carlstrom forcefully kicked a defenseless and “messed up” Chamberlain, but he also
followed Aguilar’s lead and grabbed onto the bunk for leverage and stomped on
Chamberlain. We need not repeat that stomping on someone who has been severely
beaten and is defenseless demonstrates a conscious disregard of life. Not only did
Carlstrom participate in the assault, there was testimony he helped prolong it. A witness
testified Carlstrom gave water to Aguilar and another inmate to throw on Chamberlain to
wake him up so inmates could continue beating him. Carlstrom’s comment to
investigators concerning his state of mind is telling. He said, “everybody had a chance to
have a turn” hitting and kicking Chamberlain. Therefore, sufficient evidence supports the
mental component of malice as to Carlstrom.
d. Villafana
               Villafana cursorily claims insufficient evidence supports the mental
component of implied malice because his conduct was brief. It may have been brief, but
it was particularly dangerous.
               The evidence at trial established Villafana was the Paisanos shot caller and
was present in D cube when he, Stretch, and Petrovich discussed beating and raping
Chamberlain. Again based on the evidence concerning the culture of the CARs, the jury
could reasonably conclude Villafana authorized the Paisanos to participate in the taxing
and knew it was not going to be a typical taxing because they believed Chamberlain was

                                             62
a child molester. Additionally, the evidence established Villafana himself brutally
attacked Chamberlain. Witness testimony established Villafana hit Chamberlain twice
with a closed fist, and hit and kicked him on his head and torso. Injuries to
Chamberlain’s head and ribs caused his death. Finally, one witness saw Villafana make
multiple trips between working out in E cube and going into D cube demonstrating he
knew Chamberlain’s condition and did nothing to stop the attack. Thus, with respect to
Villafana, sufficient evidence supports the mental component of implied malice.
e. Guillen
              Guillen contends insufficient evidence established he acted with a
conscious disregard for human life because there was no evidence he knowingly engaged
in conduct that was dangerous to Chamberlain’s life. Guillen focuses on the fact he was
not privy to the shot callers’ plan and he believed he was participating in a common
taxing. But his conduct and his statements to investigators demonstrate he was
subjectively aware his conduct was dangerous to Chamberlain’s life.
              Guillen repeatedly told investigators he knew Chamberlain was going to be
taxed because he was a child molester. He also told investigators all Mexicans had to
participate in the taxing. Guillen explained taxing is very common in jail and a typical
taxing consists of 30 punches for 30 seconds. But he also stated the general rules do not
apply to child molesters. He explained that generally each race taxes their own race but
with child molesters everyone participates in the taxing. The jury could reasonably rely
on Guillen’s admissions to conclude he knew Chamberlain’s taxing was not an ordinary
taxing and everyone would participate.
              Guillen admitted he kicked Chamberlain once in the legs with his right
foot. Guillen also admitted he removed his shoe and hit Chamberlain with it three times
on the stomach. Guillen’s attempt to minimize his conduct by asserting he only inflicted
superficial injuries is belied by the record. The record includes evidence Chamberlain
was on his side, moving and screaming when Guillen hit him. One witness testified he

                                            63
saw Guillen enter D cube, get on his knees, and make a couple downward striking
motions. Guillen admitted he had a choice whether to participate and when he thought
about someone molesting his young daughters, he wanted to hit Chamberlain. Although
Guillen’s assault of Chamberlain may not have been as violent as his co-appellants, his
conduct and statements provided evidence from which the jury could reasonably
conclude Guillen knew he endangered Chamberlain’s life and he acted with a conscious
disregard of Chamberlain’s life thereby establishing the mental component of implied
malice.
              Relying on United States v. Garcia (9th Cir. 1998) 151 F.3d 1243 (Garcia),
and Mitchell v. Prunty (9th Cir. 1997) 107 F.3d 1337 (Mitchell), overruled on other
grounds in Santamaria v. Horsley (9th Cir.1998) 133 F.3d 1242, 1248, Guillen
analogizes the CARs to criminal street gangs and argues the prosecutor improperly
argued and the jury thus improperly relied on his CAR participation, he was the Paisanos
house mouse, to infer his intent and convict him of second degree murder.
              In Garcia, the issue was whether testimony concerning the existence of an
implicit agreement among gang members to support one another in fights against rival
gangs alone constituted sufficient evidence to support a conviction of conspiracy to
commit assault. (Garcia, supra, 151 F.3d at p. 1244.) In Mitchell, the issue was whether
evidence defendant was a gang member alone constituted sufficient evidence to support a
conviction of murder under aiding and abetting principles. (Mitchell, supra, 107 F.3d at
p. 1342.) These cases stand for the proposition that gang evidence standing alone cannot
prove a defendant is an aider and abettor to a crime. These cases are inapposite.
              As we explain above, Guillen’s participation in the CAR was not the only
evidence connecting him to the murder of Chamberlain. Guillen admitted he kicked
Chamberlain once and hit him three times. Although Guillen told investigators he had to
participate, he also admitted to investigators not everyone participated in the assault, he
had a choice whether to participate, and he ultimately chose to go into D cube and hit

                                             64
Chamberlain because he thought about someone molesting his young daughters. There
was more evidence connecting Guillen to Chamberlain’s murder than just his
participation in the Paisanos. Sufficient evidence supported Guillen’s conviction for
second degree murder. Thus, sufficient evidence supported the conclusion each appellant
was guilty of second degree murder under the implied malice theory.
C. Aiding and Abetting-Natural and Probable Consequences
              In People v. Prettyman (1996) 14 Cal.4th 248 (Prettyman), the Supreme
Court articulated the principles of the natural and probable consequences doctrine. “‘[An
aider and abettor] is guilty not only of the offense he intended to facilitate or encourage,
but also of any reasonably foreseeable offense committed by the person he aids and
abets. . . . [¶] It follows that a defendant whose liability is predicated on his status as an
aider and abettor need not have intended to encourage or facilitate the particular offense
ultimately committed by the perpetrator. His knowledge that an act which is criminal
was intended, and his action taken with the intent that the act be encouraged or
facilitated, are sufficient to impose liability on him for any reasonably foreseeable
offense committed as a consequence by the perpetrator. It is the intent to encourage and
bring about conduct that is criminal, not the specific intent that is an element of the target
offense, which . . . must be found by the jury.’ [Citation.] Thus, . . . a defendant may be
held criminally responsible as an accomplice not only for the crime he or she intended to
aid and abet (the target crime), but also for any other crime that is the ‘natural and
probable consequence’ of the target crime.” (Id. at p. 261; People v. Medina (2009)
46 Cal.4th 913, 920 (Medina).)
              However, it is rarely, if ever true “that an aider and abettor can ‘become
liable for the commission of a very serious crime’ committed by the aider and abettor’s
confederate [where] ‘the target offense contemplated by his aiding and abetting may have
been trivial.’ . . . Murder, for instance, is not the ‘natural and probable consequence’ of
‘trivial’ activities. To trigger application of the ‘natural and probable consequences’

                                              65
doctrine, there must be a close connection between the target crime aided and abetted and
the offense actually committed.” (Prettyman, supra, 14 Cal.4th at p. 269.)
              “Therefore, when a particular aiding and abetting case triggers application
of the ‘natural and probable consequences’ doctrine . . . the trier of fact must find that the
defendant, act[ed] with (1) knowledge of the unlawful purpose of the perpetrator; and
(2) the intent or purpose of committing, encouraging, or facilitating the commission of a
predicate or target offense; (3) by act or advice aided, promoted, encouraged or instigated
the commission of the target crime. But the trier of fact must also find that (4) the
defendant’s confederate committed an offense other than the target crime; and (5) the
offense committed by the confederate was a natural and probable consequence of the
target crime that the defendant aided and abetted.” (Prettyman, supra, 14 Cal.4th at
p. 262, fn. omitted.)
              California cases have upheld convictions for murder or attempted murder
where the jury was instructed a defendant’s liability could result from aiding and abetting
an assault or a battery. (See, e.g., Medina, supra, 46 Cal.4th at p. 922 [fistfight]; People
v. Gonzales (2001) 87 Cal.App.4th 1, 10-11 [assault—fistfight]; People v. Montes (1999)
74 Cal.App.4th 1050, 1055-1056 [assault—breach of the peace]; People v. Olguin (1994)
31 Cal.App.4th 1355, 1375-1377 [assault—single knockdown punch]; People v. Godinez
(1992) 2 Cal.App.4th 492, 499-500 [fistfight].)
1. Target Offenses
              None of the appellants dispute there is sufficient evidence each of them
committed a battery or assault with force likely to cause great bodily injury or aided and
abetted the commission of those offenses. At trial, Guillen, Carlstrom, and Villafana
admitted they either hit or kicked Chamberlain. And on appeal, Aguilar and Petrovich
concede sufficient evidence supports the conclusion they aided and abetted either a
battery or an aggravated assault.



                                              66
              Additionally, as we explain above in greater detail, sufficient evidence
supports the conclusion each of the appellants played a role in the attack: Petrovich
authorized the taxing and hit Chamberlain once; Aguilar escorted Chamberlain to D cube
and ruthlessly beat him; Carlstrom initially asked for Chamberlain’s paperwork, reported
to Petrovich he did not have it, and later viciously stomped on him; Villafana authorized
the Paisanos to participate in the taxing and brutally beat Chamberlain; and Guillen
willfully kicked and hit Chamberlain multiple times. Thus, there was overwhelming
evidence each of the appellants either committed or aided and abetted the commission of
the target offenses.
2. Second Degree Murder
              Aguilar claims there is insufficient evidence “any [inmates] engaged in
conduct that rose to the level of second degree murder.” Because each of the appellants
join in the others arguments, we consider this claim as to each of them. Above, we
explain how sufficient evidence supports each of the appellants’ conviction for implied
malice second degree murder. Thus, this claim is meritless.
3. Natural and Probable Consequence
              Each appellant argues Chamberlain’s death was not a natural and probable
consequence of battery or assault with force likely to produce great bodily injury. They
cite to the following to support their claims: deputies sanctioned CAR shot callers to
control inmates and knew rule violations resulted in taxings; deputies should have
stopped the taxing of Chamberlain; taxings were a regular occurrence; a taxing had never
resulted in an inmate’s death; two inmates who were present in F Barracks had been
taxed and survived; and no weapons were used in Chamberlain’s taxing. As we explain
below, there was sufficient evidence for the jury to conclude a reasonable person in each
of appellants’ positions would have known Chamberlain’s murder was the natural and
probable consequences of the battery or assault with force likely to produce great bodily



                                            67
injury. (Medina, supra, 46 Cal.4th at p. 920 [reasonable foreseeability does not require
strong possibility but instead a possible consequence].)
               Before we address the objective knowledge of each appellant, we again
briefly explain the surrounding circumstances of the CAR culture in TLJ. Inmates
despised child molesters, and the ground rules that applied to taxing generally did not
apply to taxing child molesters. All CARs could tax an inmate who was, or was believed
to be, a child molester. Petrovich, the Woods shot caller, said child molesters are among
the most despised inmates in jail and there are no rules on taxing them. Pursuant to
Petrovich’s authorization, Aguilar escorted Chamberlain to the blind spot in D cube.
Over the course of about 30 minutes, at least 30 and by some accounts 50 inmates
brutally attacked Chamberlain. They repeatedly hit him, kicked him, stomped on him,
and did other abhorrent things to him. When Chamberlain passed out, inmates threw
water on him to wake him up and continued the ruthless beating. Multiple witnesses saw
Chamberlain writhing on the ground, crying for help, and trying to crawl under a bunk
for safety. Chamberlain’s injuries were consistent with a violent death. Only three of his
24 ribs were not broken and one of his broken ribs punctured his lung. We will now
discuss each appellant and his objective knowledge.
a. Petrovich
               A reasonable person in Petrovich’s position would certainly know
Chamberlain’s taxing would not be a normal taxing. The evidence established Petrovich
authorized Chamberlain’s taxing first by telling the South-Siders shot caller to “do
whatever” and then telling other inmates Chamberlain was a child molester. Petrovich
told investigators there are no rules on taxing child molesters and “‘They’re wide open.’”
The jury could rely on this evidence, and the testimony of one witness who was present
in D cube with Petrovich, to conclude Petrovich knew this was not going to be a normal
taxing. Corral testified Petrovich was present when the shot callers discussed raping
Chamberlain and an incentive for any inmate who did so. Petrovich’s knowledge

                                            68
Chamberlain would likely be raped negates his claim he could not possibly know the
taxing would not spiral out of control. It is certainly reasonable to conclude that if an
inmate is willing to rape another inmate for a few commissary items, there are no limits
an inmate would go to. It was reasonably foreseeable an inmate would stomp on another
inmate for the sheer pleasure of it.
              Additionally, during his interview with Schou, Petrovich said that when he
returned to his cube and told inmates about the taxing, “‘[E]veryone just started getting
pumped up. Let’s get him. People were like, let’s do this. Let’s not wait until 8.’” The
jury could reasonably rely on this evidence to conclude a reasonable person in
Petrovich’s position would know Chamberlain’s death was the natural and probable
consequences of the target offenses. Chamberlain was a suspected child molester, there
are no rules concerning taxing child molesters, all the CARs were authorized to tax
Chamberlain, the three shot callers discussed conduct that was abnormal to a typical
taxing, and there were 146 inmates in F West, some of whom were chomping at the bit.
Thus, there was sufficient evidence to conclude a reasonable person in Petrovich’s
position would know murder was a natural and probable consequence of battery and
assault with force likely to produce great bodily injury within jail culture.
b. Aguilar
              A reasonable person in Aguilar’s position would know Chamberlain would
be the recipient of a ruthless taxing. After Petrovich told Aguilar there was going to be a
beating of a “Chester” who admitted he likes young children, Aguilar escorted
Chamberlain to D cube and pushed Chamberlain to the ground. Again, the evidence
established Aguilar alone could have killed Chamberlain. There was overwhelming
evidence Aguilar ruthlessly hit, kicked, and stomped on Chamberlain. Aguilar hit
Chamberlain so hard his hand hurt, despite the fact he put rubber soled shoes on his
hands. Aguilar was present in D cube throughout the assault and threw water on
Chamberlain to prolong the beating. It defies logic to argue this began “as a

                                             69
run-of-the-mill taxing.” Aguilar ends his argument by asserting, “If one could not
reasonably foresee the mob-like circumstances that fostered the murder (assuming one
occurred), then one could not foresee the murder itself.”
               We need not “assume” a murder occurred as the record includes strong
evidence one did occur. And the record includes evidence one could reasonably foresee
the “mob-like circumstances that fostered the murder.” Again, witnesses testified
Aguilar ruthlessly beat Chamberlain and apprised Petrovich of the progress of the taxing.
The jury could reasonably rely on this evidence to conclude Aguilar instigated the
“mob-like circumstances” with his ruthless conduct and he condoned it by not doing
something to stop it when he knew “‘it got out of hand.’” Therefore, there was sufficient
evidence to conclude a reasonable person in Aguilar’s position would know murder was a
natural and probable consequence of battery and assault with force likely to produce great
bodily injury in F West.
c. Carlstrom
               A reasonable person in Carlstrom’s position would know Chamberlain
would not be subjected to a normal taxing. Based on Carlstrom’s position as the Woods’
mouse and the fact Chamberlain failed to provide Carlstrom with his paperwork, it was
reasonable for the jury to conclude Carlstrom knew Chamberlain was going to be taxed.
Carlstrom’s claim a reasonable person in his position would know only that Chamberlain
was going to be subjected to a normal taxing is belied by his conduct. Carlstrom told
investigators, “[e]verybody had a chance to have a turn” hitting and kicking Chamberlain.
By his own admission, by the time Carlstrom entered D cube, Chamberlain was already
“messed up.” That did not deter Carlstrom, however, as he forcefully kicked
Chamberlain and grabbed onto the bunk for leverage and stomped on Chamberlain.
Moreover, Carlstrom helped prolong the attack. The natural and probable consequences
of Carlstrom providing water to Aguilar and another inmate to revive Chamberlain so
inmates could beat him more was to increase the likelihood Chamberlain would suffer

                                            70
life threatening injuries. The jury could rely on this evidence to conclude that when faced
with the choice of ending the assault or prolonging it, Carlstrom chose to prolong it.
Thus, there was sufficient evidence to conclude a reasonable person in Carlstrom’s
position would know murder was a natural and probable consequence of battery and
assault with force likely to produce great bodily injury in TLJ.
d. Villafana
               A reasonable person in Villafana’s position would know Chamberlain
would be the recipient of a violent taxing. Villafana was the Paisanos shot caller and was
present in D cube when he and the other two shot callers discussed beating and raping
Chamberlain. Again, based on the CAR culture, the jury could reasonably conclude
Villafana authorized the Paisanos to participate in the taxing and knew it was not going to
be a normal taxing because of the nature of Chamberlain’s charges. Additionally,
Villafana’s conduct contradicts his claim a reasonable person in his position would
expect to participate in a normal taxing. The evidence established he hit Chamberlain
twice with a closed fist and he kicked Chamberlain on his head and torso. Finally,
Villafana essentially supervised the attack by going back and forth between working out
in E cube and watching Chamberlain’s assault in D cube. A reasonable person in
Villafana’s position could not possibly believe this was a normal taxing. Therefore, there
was sufficient evidence to conclude a reasonable person in Villafana’s position would
know murder was a natural and probable consequence of battery and assault with force
likely to produce great bodily injury.
e. Guillen
               A reasonable person in Guillen’s position too would know Chamberlain
would not be subjected to a normal taxing. Guillen repeatedly told investigators he knew
Chamberlain was going to be taxed because he was a child molester. Guillen told
investigators all Mexicans had to participate in the taxing and admitted he wanted to hit
Chamberlain when he thought about someone molesting his young daughters. Before

                                            71
Guillen entered D cube, he saw a lot of people hitting Chamberlain. It is beyond dispute
Guillen kicked Chamberlain one time and hit him three times on the stomach with a shoe.
When Guillen hit Chamberlain, Chamberlain was on his side, moving and screaming.
Guillen was familiar with the general rules of taxing, but stated those rules do not apply
to child molesters because everyone participates in the taxing. Based on all this evidence,
the jury could reasonably conclude a reasonable person in Guillen’s position would know
this was not a garden variety taxing but instead a beating that involved many inmates in
F West. Therefore, there was sufficient evidence to conclude a reasonable person in
Guillen’s position would know murder was a natural and probable consequence of battery
and assault with force likely to produce great bodily injury. Thus, sufficient evidence
supported the conclusion each appellant was guilty of second degree murder under the
natural and probable consequences doctrine.
D. Conspiracy
              “The law has been settled for more than a century that each member of a
conspiracy is criminally responsible for the acts of fellow conspirators committed in
furtherance of, and which follow as a natural and probable consequence of, the
conspiracy, even though such acts were not intended by the conspirators as a part of their
common unlawful design. [Citations.] [¶] Recognizing that criminal agency poses a
greater threat to society than that posed by an independent criminal actor, the law ‘seeks
to deter criminal combination by recognizing the act of one as the act of all.’ [Citations.]
‘In combining to plan a crime, each conspirator risks liability for conspiracy as well as
the substantive offense; in “planning poorly,” each risks additional liability for the
unanticipated, yet reasonably foreseeable consequences of the conspiratorial acts, liability
which is avoidable by disavowing or abandoning the conspiracy.’ [Citation.] [¶] The
question whether an unplanned crime is a natural and probable consequence of a
conspiracy to commit the intended crime ‘is not whether the aider and abettor actually
foresaw the additional crime, but whether, judged objectively, [the unplanned crime] was

                                             72
reasonably foreseeable.’ [Citation.] To be reasonably foreseeable ‘“‘[t]he consequence
need not have been a strong probability; a possible consequence which might reasonably
have been contemplated is enough. . . .’ [Citation.]”’ [Citation.] Whether the unplanned
act was a ‘reasonably foreseeable consequence’ of the conspiracy must be ‘evaluated
under all the factual circumstances of the individual case’ and ‘is a factual issue to be
resolved by the jury’ [citation], whose determination is conclusive if supported by
substantial evidence. [Citations.]” (People v. Zielesch (2009) 179 Cal.App.4th 731,
739-740 (Zielesch).)
              Here, each appellant agrees that liability as a conspirator is based on the
same analysis as that under the natural and probable consequences doctrine of aiding and
abetting. (People v. Prieto (2003) 30 Cal.4th 226, 249-250 (Prieto); Prettyman, supra,
14 Cal.4th at pp. 260-261; People v. Croy (1985) 41 Cal.3d 1, 12, fn. 5.) Appellants
argue the same evidentiary flaws inherent in the natural and probable consequences
doctrine of aiding and abetting theory of liability are also inherent in the conspiracy
theory of liability. We have addressed those claims above in greater detail and need not
address them again. Suffice it to say, the record includes sufficient evidence from which
the jury could reasonably conclude a reasonable person in each appellant’s position
would know Chamberlain was not subjected to a normal taxing because he was a
suspected child molester and his death was the natural and probable consequence of the
battery or assault with force likely to cause great bodily injury.
              That does not end our inquiry, however, as Aguilar raises two additional
claims, and his co-appellants join those claims. First, appellants argue a conspirator is
not liable for acts not in furtherance of the conspiracy. Second, they contend not all the
inmates who participated in the assault were members of the conspiracy and they cannot
be liable for the acts of non-conspirators.




                                              73
1. Furtherance of the Conspiracy
              Relying on the principle “a conspirator may be vicariously liable for a
crime committed in furtherance of a conspiracy” (Prieto, supra, 30 Cal.4th at
pp. 249-250; People v. Hardy (1992) 2 Cal.4th 86, 188-189), appellants argue the
conspiracy ended when Aguilar and Petrovich “struck [Chamberlain] repeatedly” and the
second degree murder was not in furtherance of the conspiracy. Appellants claim they
are not liable for “[t]he beating that followed in waves over the next 30 minutes . . . .”
They rely on People v. Zamora (1976) 18 Cal.3d 538 (Zamora), and People v. Leach
(1975) 15 Cal.3d 419 (Leach), to support their claim acts to avoid detection and
punishment committed after accomplishment of the criminal objective are not committed
in furtherance of the conspiracy.
              We agree “a conspirator may be vicariously liable for a crime committed in
furtherance of a conspiracy only if that crime was a natural and probable consequence of
the conspiracy” (Prieto, supra, 30 Cal.4th at pp. 249-250) and “that acts committed by
conspirators subsequent to the completion of the crime which is the primary object of a
conspiracy cannot be deemed to be overt acts in furtherance of that conspiracy.”
(Zamora, supra, 18 Cal.3d at p. 560; Leach, supra, 15 Cal.3d at p. 431.) But the crime,
murder, was the natural and probable consequence of the conspiracy, and the crime was
not complete until Aguilar alerted deputies.
              The conspiracy’s purpose was for all three CARs to commit a battery or
assault with force likely to produce great bodily injury. The evidence establishes
Petrovich, the Woods shot caller, met with Villafana, the Paisanos shot caller, and
“Stretch,” the South-Siders shot caller and agreed to beat and rape Chamberlain because
he was a child molester. The evidence demonstrated that normal taxing rules did not
apply to child molesters and all the CARs could participate in the taxing, which was
“‘wide open.’” After Aguilar escorted Chamberlain to D cube, Petrovich hit
Chamberlain and Aguilar ruthlessly attacked him. Carlstrom’s and Guillen’s statements

                                               74
to investigators establish their conduct was in furtherance of the conspiracy because they
willingly participated in a CAR sanctioned taxing of an inmate the CAR leadership
believed to be a child molester. Carlstrom kicked a defenseless and severely injured
Chamberlain and then stomped on him. Guillen kicked and hit Chamberlain. Villafana
hit Chamberlain twice with a closed fist and kicked him on his head and torso.
Carlstrom’s, Guillen’s, and Villafana’s assaults with force likely to produce great bodily
injury were all in furtherance of the conspiracy to tax Chamberlain, a person they
believed was a child molester.
              Additionally, Petrovich, Aguilar, and Villafana ensured the taxing
continued. The evidence established Villafana made repeated trips from working out in
E cube to D cube to monitor the taxing. The evidence also demonstrated Aguilar’s
participation extended past the beginning of the assault—he threw water on Chamberlain
to revive him so inmates could continue to beat him and he went from D cube to speak
with Petrovich and then returned to D cube throughout the assault. Petrovich disputes
Aguilar was providing him with updates when Aguilar left D cube, spoke with him, and
returned to D cube. Petrovich states, “Perhaps Aguilar was giving [him] Pinochle
advice.” It is true Corral testified he could not hear what they discussed. However, the
jury could reasonably conclude that because Aguilar returned to D cube after speaking
with Petrovich, they discussed the taxing, not cards. Moreover, Petrovich’s appellate
counsel’s attempt at humor is sorely misplaced. During the taxing, Petrovich told an
inmate not to look into D cube and to “keep walking.” Does appellate counsel suggest
Petrovich was simply encouraging the inmate to maintain a regular exercise regiment?
Or is the more likely explanation Petrovich sought to minimize the number of witnesses
who could implicate the responsible inmates? We think the latter.
              This evidence demonstrates Petrovich, Aguilar, and Villafana knew the
purpose of the conspiracy continued past the first wave of the attack. Based on a
complete reading of the record, it was reasonable for the jury to conclude the conspiracy

                                            75
ended only when Aguilar stood on the table to get the deputies’ attention and each
appellant furthered the conspiracy by attacking and/or prolonging the purpose of the
conspiracy.
2. Members of the Conspiracy
              Appellants argue they are not liable as conspirators for second degree
murder because the evidence does not establish all the inmates who struck Chamberlain
were members of the conspiracy. We disagree.
              It is true a conspirator is not responsible for the acts of a non-conspirator
even if the acts helped further the conspiracy. (Zielesch, supra, 179 Cal.App.4th at
p. 739.) “‘Although the existence of the conspiracy must be shown by independent proof
[citation], the showing need only be prima facie evidence of the conspiracy. [Citation.]
The prima facie showing may be circumstantial [citation], and may be by means of any
competent evidence which tends to show that a conspiracy existed. [Citation.]’
[Citation.] . . . [Citations.] [¶] . . . [¶] Evidence is sufficient to prove a conspiracy to
commit a crime ‘if it supports an inference that the parties positively or tacitly came to a
mutual understanding to commit a crime. [Citation.] The existence of a conspiracy may
be inferred from the conduct, relationship, interests, and activities of the alleged
conspirators before and during the alleged conspiracy. [Citations.]’ [Citation.]” (People
v. Rodrigues (1994) 8 Cal.4th 1060, 1134-1135 (Rodrigues); People v. Johnson (2013) 57
Cal.4th 250, 264.)
              We need not recount how each appellant conspired to tax Chamberlain and
either commit a battery or assault with force likely to produce great bodily injury the
natural consequences of which was Chamberlain’s death. Petrovich, Aguilar, and
Villafana each played a role in ensuring F West was on notice Chamberlain was going to
be taxed. And there was evidence each appellant hit, kicked, and/or stomped on
Chamberlain. Petrovich, Aguilar, and Villafana monitored and/or prolonged the vicious



                                               76
attack. Thus, the record includes evidence from which the jury could conclude each
appellant intended to, agreed to, and acted to further the conspiracy.
              Appellants’ complaint though is they should not be held liable for the acts
of other unidentified inmates who assaulted Chamberlain and may have inflicted the fatal
blow because they were not part of the conspiracy. To the contrary, there is substantial
evidence the unnamed inmates involved in Chamberlain’s beating were also part of the
conspiracy to commit battery or assault with force likely to produce great bodily injury.
              “It is, of course, unnecessary that each conspirator see the others or know
who all the members of the conspiracy are.” (People v. Buffum (1953) 40 Cal.2d 709,
725, overruled on another ground in People v. Morante (1999) 20 Cal.4th 403, 430.) The
conspiracy’s objective was to tax Chamberlain because the CAR leadership believed he
was a child molester. Inmates were prohibited from taxing other inmates unless the CAR
management sanctioned the taxing, and the CARs looked favorably upon inmates taxing
child molesters. The shot callers authorized the taxing of Chamberlain and encouraged
all inmates to participate by offering an incentive to anyone who raped Chamberlain.
Inmates throughout F West heard Chamberlain was a child molester and he was going to
be taxed.
              The jury could reasonably rely on this evidence to conclude each of the
inmates that hit, kicked, or stomped on Chamberlain and contributed to his injuries
committed a battery or assault that furthered the conspiracy’s objective. Additionally, the
jury could reasonably infer the unidentified inmates participated in the assault knowing it
was in furtherance of the CARs’ sanctioned taxing. Therefore, the other inmates that
joined the assault and contributed to Chamberlain’s injuries were also coconspirators and
appellants are responsible for their acts in furtherance of the conspiracy to commit battery
or assault with force likely to cause great bodily injury. There was sufficient evidence to
convict each appellant of second degree murder under the theories of conspiracy, aiding



                                             77
and abetting-natural and probable consequences doctrine, and malice aforethought—
implied malice.
II. Motion to Dismiss for Outrageous Government Conduct
              Petrovich argues the trial court erred in denying his motion to dismiss for
outrageous government conduct in violation of the Fourteenth Amendment due process
clause. All co-appellants join Petrovich’s argument. In his opening brief, Petrovich
invited this court to read the DA Report before considering appellants’ claims. We have
done so. The DA Report can be found at the OCDA’s Web site at the following address:
 [as of July 7, 2014]. As
we explain below, we conclude the court properly denied appellants’ motion to dismiss
because the government’s conduct was not so outrageous to warrant dismissal.
A. Legal Principles
1. Federal Case Authority
              A court’s power to dismiss a criminal case for outrageous government
conduct arises from the due process clause of the United States Constitution. (Rochin v.
California (1952) 342 U.S. 165 (Rochin).) In that case, three deputy sheriffs entered
defendant’s residence without a warrant, and when they saw defendant grab two capsules
from his night stand and put them in his mouth, they jumped on defendant and attempted
to retrieve the capsules. (Id. at p. 166.) When they were unsuccessful, they forcibly took
defendant to the hospital and had his stomach pumped against his will. (Ibid.) The Court
reversed the conviction, opining the capsules, which constituted the “chief evidence
against” defendant, were “obtained by methods that offend the Due Process Clause.” (Id.
at pp. 166, 174.) The Court explained, “[T]he proceedings by which this conviction was
obtained do more than offend some fastidious squeamishness or private sentimentalism
about combating crime too energetically. This is conduct that shocks the conscience.”
Id. at p. 172.) The Court stated the government’s conduct was “bound to offend even
hardened sensibilities.” (Ibid.)

                                            78
              Three years later, the United States Supreme Court stated it set aside the
conviction in Rochin because the “conduct ‘shocked the conscience’ and was so ‘brutal’
and ‘offensive’ that it did not comport with traditional ideas of fair play and decency.”
(Breithaupt v. Abram (1957) 352 U.S. 432, 435.)
              Years later, the Supreme Court reaffirmed, in dicta, outrageous government
conduct may require reversal of a criminal conviction in United States v. Russell (1973)
411 U.S. 423 (Russell). In discussing the entrapment defense, the Court noted “the
principal element in the defense of entrapment was the defendant’s predisposition to
commit the crime.” (Id. at p. 433.) Citing Rochin, the Court acknowledged the
possibility a defendant might make a successful claim of outrageous police conduct
defense in an extreme case: “[W]e may some day be presented with a situation in which
the conduct of law enforcement agents is so outrageous that due process principles would
absolutely bar the government from invoking judicial processes to obtain a
conviction . . . .” (Russell, supra, 411 U.S. at pp. 431-432.) The Court concluded,
however, that case was “not of that breed” because the government’s conduct fell short of
“violating that ‘fundamental fairness, shocking to the universal sense of justice[.]’”
(Ibid.)
              Three years later, the Court revisited the issue in Hampton v. United States
(1976) 425 U.S. 484 (Hampton). In that case, the Court rejected a due process claim
based on outrageous government conduct when a government informant assisted
defendant in two heroin sales. Recognizing the government’s involvement was greater
than the agent in Russell, the Court nonetheless concluded, “But in each case the
[g]overnment agents were acting in concert with the defendant, and in each case either
the jury found or the defendant conceded that he was predisposed to commit the crime for
which he was convicted.” (Hampton, supra, 425 U.S. at pp. 489-490.) The Court
concluded: “The limitations of the Due Process Clause of the Fifth Amendment come
into play only when the [g]overnment activity in question violates some protected right of

                                             79
the defendant. Here, as we have noted, the police, the [g]overnment informant, and the
defendant acted in concert with one another. If the result of the governmental activity is
to ‘implant in the mind of an innocent person the disposition to commit the alleged
offense and induce its commission . . . ,’ [citation], the defendant is protected by the
defense of entrapment. If the police engage in illegal activity in concert with a defendant
beyond the scope of their duties the remedy lies, not in freeing the equally culpable
defendant, but in prosecuting the police under the applicable provisions of state or federal
law. [Citations.]” (Id. at pp. 490-491.)
              In U.S. v. Williams (9th Cir. 2008) 547 F.3d 1187, 1199-1200 (Williams),
the Ninth Circuit Courts of Appeals stated there are “five factors that, when satisfied,
indicate that the governmental conduct was acceptable. The five factors are: (1) the
defendant was already involved in a continuing series of similar crimes, or the charged
criminal enterprise was already in process at the time the government agent became
involved; (2) the agent’s participation was not necessary to enable the defendants to
continue the criminal activity; (3) the agent used artifice and stratagem to ferret out
criminal activity; (4) the agent infiltrated a criminal organization; and (5) the agent
approached persons already contemplating or engaged in criminal activity.” (Italics
added; see U.S. v. Bonanno (9th Cir. 1988) 852 F.2d 434, 437-438 (Bonanno); cf. U.S. v.
Black (9th Cir. 2013) 733 F.3d 294, 304, fn. 7 (Black) [explaining Bonanno test not
dispositive, has not been used consistently, and is “part of . . . consideration of all the
circumstances as a whole”]; see United States v. Bogart (9th. Cir. 1986) 783 F.2d 1428,
1438 (Bogart) [outrageous government conduct claims must “[u]ltimately” be resolved
based on a totality of the circumstances], vacated in part on other grounds in
United States v. Wingender (9th Cir. 1986) 790 F.2d 802.)
              Ninth Circuit Court of Appeals’ cases have described what a high bar
defendants who assert outrageous government conduct must overcome. The remedy is a
“narrow one.” (United States v. Ryan (9th Cir. 1976) 548 F.2d 782, 789.) “For a due

                                              80
process dismissal, the [g]overnment’s conduct must be so grossly shocking and so
outrageous as to violate the universal sense of justice. [Citations.] The [g]overnment’s
involvement must be malum in se or amount to the engineering and direction of the
criminal enterprise from start to finish. [Citation.] The police conduct must be
‘repugnant to the American system of justice.’ [Citations.] In short, a defendant must
meet an extremely high standard.” (U.S. v. Smith (9th Cir. 1991) 924 F.2d 889, 897
(Smith); Black, supra, 733 F.3d at p. 302 [explaining standard for outrageous government
conduct “is an ‘extremely high standard[]’” and noting “there are only two reported
decisions in which federal appellate courts have reversed convictions under this
doctrine”]; see United States v. Twigg (3d Cir. 1978) 588 F.2d 373; Greene v. United
States (9th Cir. 1971) 454 F.2d 783 (Greene).) “[P]assive tolerance . . . [is] less
egregious than the conscious direction of government agents typically present in
outrageous conduct challenges.” (U.S. v. Simpson (9th Cir. 1987) 813 F.2d 1462, 1468,
italics added (Simpson).)
2. California Case Authority
              In 1978, the California Supreme Court, in dicta, stated, “Sufficiently gross
police misconduct could conceivably lead to a finding that conviction of the accused
would violate his constitutional right to due process of the law. [Citation.]” (People v.
McIntire (1979) 23 Cal.3d 742, 748, fn. 1 (McIntire).) The McIntire court relied not on
Rochin but instead on a New York Court of Appeals case that cited to Rochin, Russell,
and Hampton. (See People v. Isaacson (1978) 44 N.Y.2d 511, 520 [378 N.E.2d 78].)
              The California Supreme Court revisited the issue in People v. Smith (2003)
31 Cal.4th 1207 (Smith). In that case, defendants believed they were stealing cocaine
from the home of a major drug dealer but it was an undercover sting operation. A
reliable informant and an undercover officer told defendant at various times the house
contained 200 kilograms, 30 to 100 kilograms, and 85 kilograms of cocaine. (Ibid.) The



                                             81
officers placed 85 kilograms of cocaine at the house before defendants attempted the
crime. (Id. at p. 1213.) The trial court sentenced each defendant to an additional
25 years in prison because they attempted to transport more than 80 kilograms of cocaine.
(Id. at p. 1214.) On appeal, defendants argued the trial court should have imposed the
15-year additional term applicable for more than 20 but less than 40 kilograms because
the undercover officers manipulated them into agreeing to steal more than 80 kilograms.
They relied on the doctrines of sentencing entrapment, sentencing manipulation, and
outrageous government conduct. (Ibid.) After concluding the doctrine of sentencing
entrapment is inapplicable in California and declining to decide if it should adopt the
doctrine of sentencing manipulation (Id. at pp. 1216, 1218, 1221), the court addressed the
issue of outrageous law enforcement misconduct. (Id. at p. 1223.)
              The Smith court summarized prior federal and California cases that
recognized the possibility government conduct could be so outrageous that due process
would bar the government from seeking a conviction. (Smith, supra, 31 Cal.4th at
pp. 1223-1224, citing Hampton, supra, 425 U.S. 484; Russell, supra, 411 U.S. 423;
Provigo Corp. v. Alcoholic Beverage Control Appeals Bd. (1994) 7 Cal.4th 561;
McIntire, supra, 23 Cal.3d 742.) The Smith court acknowledged this court, in People v.
Thoi (1989) 213 Cal.App.3d 689 (Thoi), previously concluded the outrageous conduct
defense is “superfluous” in entrapment cases. (Smith, supra, 31 Cal.4th at p. 1225.) The
Smith court noted, however, the court in People v. Holloway (1996) 47 Cal.App.4th 1757,
1767-1768 (Holloway), overruled on another ground in People v. Fuhrman (1997)
16 Cal.4th 930, 947, fn. 11, disagreed with the Thoi court’s analysis rejecting the
outrageous government conduct defense in entrapment cases. (Smith, supra, 31 Cal.4th
at p. 1225.) The Smith court explained the Court of Appeal in Smith relied on four
factors articulated in People v. Wesley (1990) 224 Cal.App.3d 1130 (Wesley), in
concluding the government’s conduct was not outrageous. (Smith, supra, 31 Cal.4th at
pp. 1225-1226.)

                                            82
              The Smith court stated the Wesley factors to be: “(1) whether the police
manufactured a crime that otherwise would not likely have occurred, or merely involved
themselves in an ongoing criminal activity; (2) whether the police themselves engaged in
criminal or improper conduct repugnant to a sense of justice; (3) whether the defendant’s
reluctance to commit the crime is overcome by appeals to humanitarian instincts such as
sympathy or past friendship, by temptation of exorbitant gain, or by persistent solicitation
in the face of unwillingness; and (4) whether the record reveals simply a desire to obtain
a conviction with no reading that the police motive is to prevent further crime or protect
the populace.” (Smith, supra, 31 Cal.4th at p. 1226.) The Smith court concluded that its
facts showed unexceptionable conduct by law enforcement, so it was the wrong case to
resolve conflicting decisions on whether the defense is available in California. (Id. at
p. 1227.) In her concurrence joined by then Chief Justice George and Justice Kennard,
Justice Werdegar opined, “The due process ‘defense’ of outrageous law enforcement
conduct is actually a bar to prosecution rather than a defense to the charge; as such, it is
properly raised by motion and decided by the court. [Citations.]” (Id. at p. 1227
(conc. opn. of Werdegar, J.).)
3. Standard of Review
              “The determination of whether the government engaged in outrageous
conduct in violation of the defendant’s due process rights is a mixed question. The first
step involves the consideration and weighing of the evidence and assessing the credibility
of the witnesses to determine factually whether, and to what extent, governmental
misconduct occurred. This factual determination is clearly one that is subject to a
deferential standard of review. But the second step—whether the governmental conduct
constitutes outrageous conduct in the constitutional sense of violating the defendant’s due
process rights—involves the application of law to the established facts and is primarily a
legal question. The rights of the respective parties here are extremely important ones,
namely, defendant’s right to a fair trial and the People’s right to prosecute persons

                                             83
believed to be responsible for the commission of serious crimes.” (People v. Uribe
(2011) 199 Cal.App.4th 836, 857-858 (Uribe) [discussing uncertainty of applicable
standard due to dearth of authority]; cf. People v. Carmony (2004) 33 Cal.4th 367, 375
[ruling on request for dismissal in the interests of justice pursuant to § 1385 is reviewed
for abuse of discretion].)
B. Analysis
1. Protected Right
              In Hampton, supra, 425 U.S. at page 490, the Supreme Court of the
United States explained Fifth Amendment due process rights are implicated when the
government violates a “protected right of the defendant.” As we explain below, the
protected rights appellants asserted below, and assert again on appeal, are not sufficiently
similar to those protected rights California courts and Ninth Circuit Courts of Appeals
have recognized as implicating due process concerns. We recognize we are not bound by
decisions of the Ninth Circuit Court of Appeals. (Uribe, supra, 199 Cal.App.4th at
p. 875.) However, because of the unsettled state of the viability of the outrageous
government conduct doctrine in California and because of the persuasive nature of
federal court of appeal decisions, we look to those decisions for guidance as well.
              Those cases where California courts have concluded dismissal is required
for outrageous government conduct all involve situations where the government violated
a fundamental right of the defendant, the attorney-client relationship, and prevented them
from receiving a fair trial. (Morrow v. Superior Court (1994) 30 Cal.App.4th 1252, 1260
[dismissal required where prosecutor’s use of investigator to intercept confidential
communications between defendant and attorney shocked the conscience]; Boulas v.
Superior Court (1986) 188 Cal.App.3d 422, 429 [dismissal required where prosecutor’s
and sheriff’s conduct outrageous in extreme and violated defendant’s right to effective
assistance of counsel at a critical stage of the proceeding where they offered deal if



                                             84
defendant fired attorney and hired “acceptable” attorney, defendant continued to assist
with investigation, and district attorney withdrew deal]; People v. Moore (1976)
57 Cal.App.3d 437, 440-442 [dismissal required where government interfered with
attorney-client relationship when prosecutor told defendant not to tell defense counsel
about agreement to assist in investigation and investigator disparaged defense counsel
and falsely said counsel had been disbarred].) And the Ninth Circuit Court of Appeals
case where the court concluded dismissal was required concerned a situation where “the
[g]overnment’s conduct rise[d] to a level of ‘creative activity’ [citation].” (Greene,
supra, 454 F.2d at pp. 786-787 [dismissal required where government contacted
defendants who had been arrested for bootlegging, offered to supply necessary personnel,
equipment, and ingredients, and participated in operation for nearly three years].)
              Cases where California and Ninth Circuit Courts of Appeals courts have
concluded the government did not commit outrageous conduct warranting dismissal
involved situations where a potentially independent right was implicated but the
defendant was not denied the right to a fair trial. (In re Martin (1987) 44 Cal.3d 1, 54-56
[serious prosecutorial misconduct was not outrageous government misconduct warranting
dismissal because defendant’s ability to present a defense was not undermined]; Uribe,
supra, 199 Cal.App.4th at p. 869 [prosecutor’s misconduct by testifying untruthfully did
not violate defendant’s constitutional right to effective cross-examination and thus did
not warrant dismissal for outrageous government conduct].) One Ninth Circuit case
involved a situation where the government played a role in the unlawful activity but did
not engineer the crime from start to finish. (Black, supra, 733 F.3d at p. 310 [ATF
agent’s use of confidential informant to recruit defendants to commit armed robbery of
fictional drug stash house not “‘grossly shocking and . . . outrageous’” because
government did not engineer crime from start to finish].)
              The majority of the California and Ninth Circuit cases finding no
outrageous government activity involve situations where the defendant initiated the

                                             85
unlawful activity directly or government participated in ongoing criminal activity.
(Holloway, supra, 47 Cal.App.4th at pp. 1767-1768 [disagreeing with Thoi; holding
outrageous government conduct defense exists in entrapment cases where during drug
sting operation police targeted no specific persons and defendant approached undercover
officers posing as drug buyers and sellers seeking to purchase drugs but not applicable
because defense cannot be asserted vicariously]; People v. West (1990) 224 Cal.App.3d
1337, 1346-1347 [police conduct in reverse sting operation using cocaine seized in other
cases where defendant approached officer and requested to buy drugs was not outrageous
police conduct constituting due process violation]; Wesley, supra, 224 Cal.App.3d at
pp. 1144-1145 [no outrageous government conduct where undercover police officer stood
in front of house with narcotics cocaine visible on ground and defendant approached and
initiated drug buy]; Thoi, supra, 213 Cal.App.3d at pp. 692-693, 697 [assuming doctrine
viable when government’s use of undercover agents as carriers to combat Medi-Cal fraud
was not outrageous conduct because government did not foster, encourage, or condone
fraud]; People v. Harris (1985) 165 Cal.App.3d 324, 332 [police use of informants in
chain of drug arrests did not establish outrageous conduct because police only
participated in ongoing criminal activity]; People v. Peppars (1983) 140 Cal.App.3d 677,
686-687 [undercover officer’s involvement in planning stages of burglary not outrageous
government conduct because defendant suggested unlawful activity]; Williams, supra,
547 F.3d at pp. 1199-1201 [government’s decision to stage stash house robbery to arrest
defendants for drug and robbery offenses did not constitute outrageous government
conduct because all Bonanno factors satisfied]; United States v. Gurolla (9th Cir. 2003)
333 F.3d 944, 950-951 (Gurolla) [federal sting operation targeting money laundering
where government knew target banks were involved in money laundering did not
constitute outrageous government conduct because government did not initiate criminal
activity]; United States v. Hugs (9th Cir. 1997) 109 F.3d 1375, 1378-1379 [undercover
agent’s conduct of unlawfully killing game out of season and on reservation and

                                            86
unlawfully bringing alcoholic beverages onto reservation did not constitute outrageous
government conduct where agent did not precipitate defendant’s criminal activity];
United States v. Barrera–Moreno (9th Cir. 1991) 951 F.2d 1089, 1092 [government’s
failure to monitor private informant’s use of cocaine not outrageous government conduct
because government did not direct conduct but instead passively tolerated it]; Smith,
supra, 924 F.2d at p. 897 [government’s use of undercover agent to encourage 18-year-
old patient in drug rehabilitation center to deal drugs “not the most constructive
enforcement method” but was not outrageous government conduct because defendant
showed an independent tendency for dealing drugs]; Bonanno, supra, 852 F.2d at pp.
437-438 [FBI informant posing as potential investor in fraudulent scheme did not
constitute outrageous government conduct because government did not engineer and
direct the fraudulent plan]; Simpson, supra, 813 F.2d at p. 1467 [FBI’s use of confidential
informant to investigate suspected narcotics dealer and who became sexually intimate
with defendant was not outrageous government conduct because government did nothing
to encourage confidential informant’s use of sex].)
              As they did below, appellants assert there were a number of protected rights
implicated by the OCSD’s and OCDA’s conduct. They assert the following: (1) OCSD
deputies were derelict in their duties to protect inmates and empowered inmates through
the use of the CAR system; (2) OCSD violated protocol and investigated itself creating a
conflict of interest; (3) OCSD conducted a biased investigation as evidenced by lost
evidence, perjured testimony, and multiple violations of Grand Jury rules; (4) Taylor and
Petrovich were equally culpable, and OCDA did not prosecute any deputies; and
(5) dismissal of the case would have “sen[t] a message” to OCSD. None of these are
sufficient to establish the OCSD or the OCDA violated a protected right of the appellants.
              We begin by acknowledging appellants’ point the DA Report demonstrates
OCSD deputies in TLJ engaged in abhorrent conduct and were derelict in their duties.
And we recognize that because of the extreme nature of their conduct, which violated the

                                             87
public trust and the spirit of what we expect from those we entrust to enforce the law, it is
unreasonable, nay impossible, to find a case analogous to the case we have before us.
Nevertheless, we conclude the cases we discuss above establish appellants have not
established that the OCSD or the OCDA engaged in outrageous government conduct that
impacted a protected right and prevented them from receiving a fair trial.
              The cases where courts have concluded the government’s conduct barred
prosecution because it was outrageous have involved situations where the government
interfered with a defendant’s right to effective assistance of counsel or created,
encouraged, and condoned lengthy unlawful activity. That is not the situation we have
here. Neither OCSD nor OCDA interfered with appellants’ right to effective assistance
of counsel or any other constitutional right preventing them from receiving a fair trial.
Additionally, OCSD did not create the CAR system. The CAR system is an inmate-
generated phenomenon that started in the 1950s. Although at least some OCSD deputies
condoned and/or utilized the CAR system, OCSD deputies’ conduct was not outrageous
government conduct sufficient to warrant dismissal. It was more akin to those cases
where the defendant initiated the unlawful activity and the government participated in or
allowed the ongoing criminal activity.
              Appellants make a related claim the OCSD’s deputies’ manner in operating
TLJ violated their Eighth Amendment rights. The pages of the reporter’s volume
Petrovich cites do not support the conclusion appellants raised an Eighth Amendment
claim. Garten’s motion mentioned the Fifth and Sixth Amendments, not the
Eighth Amendment. And neither Petrovich nor Guillen mentioned the
Eighth Amendment in their joinders. Finally, Petrovich does not include any case
authority to support the claim. This claim is forfeited. (People v. Gamache (2010)
48 Cal.4th 347, 403; People v. Wallace (2008) 44 Cal.4th 1032, 1096.)
              Additionally, the fact OCSD investigated itself did not implicate a
protected right preventing appellants from receiving a fair trial. (United States v. Wiley

                                             88
(9th Cir. 1986) 794 F.2d 514, 515 [negligence or poor judgment does not establish
outrageous conduct].) The overarching theme of this contention, and frankly appellants’
third and fourth claims, is that by OCSD investigating itself, they minimized Taylor’s,
Chapluk’s, and Le’s involvement in Chamberlain’s death. But this does not exonerate
appellants. As the Supreme Court of the United States said in Hampton, supra, 425 U.S.
at pages 490-491, “If the police engage in illegal activity in concert with a defendant
beyond the scope of their duties the remedy lies, not in freeing the equally culpable
defendant, but in prosecuting the police under the applicable provisions of state or federal
law. [Citations.]” A truly independent investigation may have implicated Taylor,
Chapluk, and Le, but it would not have exonerated appellants. Additionally, it is within
the prosecutor’s sole discretion who to charge. (Dix v. Superior Court (1991)
53 Cal.3d 442, 451.)
              We need not explain again there was sufficient evidence, either by
appellants’ admissions or by other inmate testimony, establishing each appellant
assaulted Chamberlain. Appellants’ suggestion the inmates’ version of what happened
would have been different had OCDA investigated Chamberlain’s death is too
speculative to establish OCSD’s conflict of interest in investigating itself violated a
protected right of the appellants. Petrovich’s claim another agency leading the
investigation may have offered him a deal in exchange for his testimony against deputies
is also too speculative. We doubt OCDA would have offered the Woods shot caller and
the person who authorized the taxing in the first instance a deal. Finally, appellants’ last
claim, the trial court should have sent OCSD a message is not a proper grounds for
dismissing a criminal case. We now turn briefly to the tests articulated by the
California courts and Ninth Circuit Courts of Appeals.




                                             89
2. California Test
a. Whether OCSD Manufactured Crime that would not have Occurred
              The record establishes inmates manufactured the crime and OCSD deputies
allowed it to continue. The CAR system is an inmate-generated hierarchy that has
existed for over half a decade in jails such as TLJ. The CAR shot caller and right-hand
man determine which inmates were disciplined or taxed for breaking prison and inmate
rules. Although there are limits concerning regular taxing (how long, where, and by
whom an inmate can be hit), those rules do not apply to inmates who are believed to be
child molesters. Inmates regularly learn an inmate’s charges with the help of a third party
who obtains the information via public information resources. The evidence at trial
demonstrated Carlstrom tried to learn of Chamberlain’s charges before Taylor spoke with
Petrovich. The evidence also established the entire F West population could participate
in Chamberlain’s taxing because child molesters are the most despised inmates in jail.
Deeply rooted jail culture and Taylor’s conduct and statements before and after the
incident are sufficient evidence OCSD deputies allowed the taxing but they do not
establish they manufactured it.
b. Whether OCSD Deputies Engaged in Criminal or Improper Conduct
              There is certainly sufficient evidence, in the evidence presented at trial and
in the DA Report that was not admitted into evidence, to establish OCSD deputies
engaged in improper conduct and were derelict in their duties. The issues raised in this
case do not permit us to determine whether Taylor, Chapluk, or Le, or other OCSD
personnel, could have been criminally prosecuted.
c. Whether OCSD Overcame Appellants’ Reluctance to Commit Crime
              There is no evidence OCSD deputies overcame appellants’ reluctance to
commit the assault. As we explain above in greater detail, inmates were going to tax
Chamberlain because they believed he was a child molester. And sufficient evidence
supports the conclusion each appellant willingly participated in the assault. The record is

                                             90
void of any evidence any of the appellants were reluctant to commit the assault. That
Taylor offered an incentive does not by itself establish appellants were reluctant to
assault Chamberlain.
d. Whether OCSD Desired Conviction Rather than Prevent Crime or Protect Populace
              This factor has no application to the facts of this case.
              On balance, we conclude appellants have not established OCSD deputies
engaged in outrageous government conduct that prevented appellants from receiving a
fair trial. Appellants have not identified a protected right implicated by OCSD deputies
as contemplated by California and Ninth Circuit case authority. Additionally, although
OCSD deputies’ conduct was morally reprehensible, they did not manufacture the assault
on Chamberlain or overcome inmates’ reluctance to commit the assault. OCSD deputies
allowed the violent and horrifying beating of a suspected child molester, which was
rooted in decades old jail culture. Thus, appellants have failed to satisfy the extremely
high standard establishing outrageous government conduct sufficient to bar prosecution.
3. Ninth Circuit “Test”
              We would reach the same conclusion based on the factors the Ninth Circuit
Courts of Appeals have utilized in assessing claims of outrageous government conduct
and based on a totality of the circumstances. (Black, supra, 733 F.3d at p. 304, fn. 7;
Williams, supra, 547 F.3d at pp. 1199-1200; Bonanno, supra, 852 F.2d at pp. 437-438;
Bogart, supra, 783 F.2d at p. 1438.)
a. Whether Appellants Involved in or Engaged in Criminal Enterprise
              As we explain above, inmates initiated and carried out the taxing in
accordance with well-established jail culture while OCSD deputies sat idly by and
allowed it to continue.
b. Whether OCSD Deputies’ Assistance Necessary for Appellants’ Criminal Enterprise
              We recognize this factor is somewhat problematic. OCSD deputies’
participation was not necessary for inmates to assault Chamberlain. There is certainly

                                             91
evidence though to support the conclusion OCSD deputies’ participation, or rather their
lack of participation, enabled the inmates to continue the attack. But there is also
evidence that during day room, F Barracks was loud and chaotic, and the sound in the
guard station was somewhat muted. While that would certainly excuse an attentive
deputy from hearing the attack, it would not excuse an attentive deputy from looking out
of the guard station and seeing all of the activity in D cube. Inmates were going to tax
Chamberlain, but the deputies allowed it to continue.
c. Whether OCSD Deputies Used Artifice and Stratagem to Ferret Out Criminal Activity
              This factor has no application to the facts of this case.
d. Whether OCSD Deputies Infiltrated a Criminal Organization
              This factor has no application to the facts of this case.
e. Whether OCSD Deputies Approached Appellants Contemplating Criminal Activity
              The last element supports our ultimate conclusion OCSD deputies did not
engage in outrageous government conduct that prevented appellants from receiving a fair
trial. The record includes evidence Taylor approached Petrovich, the Woods shot caller,
who was already contemplating the assault based on Chamberlain’s failure to produce his
paperwork to the Woods mouse.
              Again on balance, we conclude appellants have failed to satisfy the
extremely high standard establishing outrageous government conduct because they have
failed to identify a protected right implicated by OCSD deputies. Additionally, the fact
OCSD deputies allowed an inmate manufactured assault does not establish outrageous
government conduct barring prosecution, as contemplated by California and Ninth
Circuit case authority. (Gurolla, supra, 333 F.3d at p. 950 [not citing or employing the
Bonanno factors instead rejecting defendants’ outrageous government conduct claim
based solely on fact government did not initiate criminal activity].) Thus, the trial court
properly denied appellants’ motion to dismiss for outrageous government conduct.



                                             92
III. Evidentiary Issues
                Appellants argue there were numerous evidentiary errors. We will address
each in turn.
A. Chamberlain’s State of Mind
                Carlstrom, and by virtue of their joinder all co-appellants, argue the trial
court erred in admitting Chamberlain’s statements to Palacios and Chapluk. Appellants
assert Chamberlain’s state of mind was not relevant because it was not at issue, it was
relevant only if considered for its truth, it improperly bolstered the deputies’ credibility,
the statements were untrustworthy, and its admission was unduly prejudicial and violated
their Sixth Amendment confrontation rights. We agree Chamberlain’s state of mind was
not relevant, but we conclude the error was not prejudicial.
                It is true a trial court has broad discretion in admitting or excluding
evidence, and we cannot conclude the court erred unless the court exercised its discretion
in an arbitrary, capricious, or patently absurd manner that results in a miscarriage of
justice. (People v. Streeter (2012) 54 Cal.4th 205, 238 (Streeter) [because trial court
properly admitted evidence California Supreme Court rejected defendant’s constitutional
claims].) Relevant evidence is evidence “having any tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.) A victim’s state of mind and conduct can be relevant to rebut the
defense’s theory of the case. (People v. Crew (2003) 31 Cal.4th 822, 836.) But to be
relevant, the victim’s state of mind must have a “‘“tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”’”
(People v. Riccardi (2012) 54 Cal.4th 758, 814-815 (Riccardi).)
                Here, the defenses’ theory was that Taylor facilitated Chamberlain’s taxing
when he told Petrovich there was a child molester in J7 and instructed him to assault
Chamberlain. The defense asserted Chamberlain was supposed to have a normal taxing
but the deputies’ dereliction of duties resulted in Chamberlain’s death. The defense

                                               93
posited Taylor’s complicity in the taxing was relevant to the mental states necessary for
murder. The Attorney General argues Chamberlain’s alleged statements tend to
undermine Taylor’s alleged involvement because they show inmates tried to learn why
Chamberlain was in custody before Taylor returned to work. We disagree.
              We recognize the trial court went to great pains to address the relevancy of
Chamberlain’s statements and how they were at issue. On at least three occasions, the
court asked the prosecutor to articulate its theory why Chamberlain’s statements were
relevant. Ultimately, the court reasoned Chamberlain’s statement to Palacios could not
be viewed in isolation from Chamberlain’s statement to Chapluk. The court concluded
the statements must be viewed together to properly determine whether Chamberlain’s
state of mind was relevant and at issue. Ultimately, the court concluded that as the
“gatekeeper,” Chamberlain’s statements were relevant and at issue because they were
relevant to the issue of whether Taylor played any role in the assault, which would
eventually be at issue in trial. But we conclude Chamberlain’s statements do not have
any tendency to prove or disprove whether Taylor facilitated the attack.
              Chamberlain’s statement to Palacios before the day he was assaulted had no
relevance to the issue of whether Taylor was involved. It may have demonstrated
Chamberlain was afraid of the inmates, but it does not implicate Taylor. Chamberlain’s
statements to Chapluk similarly are not relevant to whether Taylor facilitated the taxing
of Chamberlain. The Attorney General claims Chamberlain’s meeting with and
statements to Chapluk and Taylor “undermined the defense allegation that . . . Taylor
met with Petrovich the day of Chamberlain’s murder.” The fact Chamberlain met with
deputies does not tend to establish Taylor did not later facilitate the assault. Even when
read in their entirety, Chamberlain’s statements are not relevant to refute the defenses’
theory Taylor facilitated the attack and ordered Petrovich to tax Chamberlain. Although
they tend to prove Chamberlain was afraid of inmates, the statements do not tend to prove
Taylor did not sanction the taxing. That does not end our inquiry, however, as we must

                                             94
determine whether appellants were prejudiced by admission of Chamberlain’s statements
to Palacios and Chapluk. We conclude they were not.
              We review claims the trial court erred in admitting hearsay evidence under
the harmless error standard set forth in People v. Watson (1956) 46 Cal.2d 818, 836
(Watson). (People v. Harris (2005) 37 Cal.4th 310, 336.) This was not a close case on
the issue of second degree murder as to each appellant. As we explain above, there was
strong evidence supporting their second degree murder convictions under all three
theories of second degree murder. Three of the appellants, Aguilar, Guillen, and
Carlstrom, admitted they assaulted Chamberlain either by putting a pencil in his rectum,
hitting him, or kicking him. There was testimony Aguilar and Carlstrom grabbed the
bunk for leverage and stomped on Chamberlain. And there was testimony Villafana
kicked Chamberlain on his head and torso. There was also testimony Petrovich was the
first person to hit Chamberlain. Finally, there was evidence Carlstrom asked
Chamberlain for his paperwork, Petrovich authorized the taxing after Chamberlain failed
to produce his paperwork, Villafana authorized the Paisanos to participate in the taxing,
Aguilar escorted Chamberlain to the location of the taxing, and Guillen willingly
participated in the taxing. As we explain above in greater detail, there are no rules when
taxing a child molester and everyone in F West was authorized to participate. Contrary to
appellants’ contention otherwise, this was not a close case on the issue of second degree
murder.
              Additionally, defense counsel thoroughly cross-examined Chapluk on the
contents of the conversation, including that Chapluk claimed he was concerned for
Chamberlain’s safety but did not bother to check on him when he returned to the guard
station at 6:30 p.m. Defense counsels’ thorough cross-examination refutes appellants’
claim admission of Chamberlain’s statements bolstered Chapluk’s and Taylor’s
credibility. Moreover, we are convinced beyond a reasonable doubt Chamberlain’s



                                            95
statements did not improperly bolster their credibility because their credibility was
severely damaged by evidence of their improper conduct on the job.
              Appellants also argue admission of Chamberlain’s statements was
prejudicial because during closing argument the prosecutor suggested the jury could rely
on Chamberlain’s statements for the truth of the matter asserted to conclude they were
guilty. The trial court properly instructed the jury it could use Chamberlain’s statements
only on the issue of Chamberlain’s state of mind and not for their truth. (CALCRIM No.
303.) And the court instructed the jury that if counsel said anything that conflicted with
the court’s instructions, the jury must follow the court’s instructions. (CALCRIM No.
200.) We presume jurors are intelligent people “‘“capable of understanding instructions
and applying them to the facts of the case.”’” (People v. Casey (2007) 41 Cal.4th 109,
130.) Appellants also argue the statements were prejudicial as evidenced by the lengthy
deliberations and the hung jury. The evidence of appellants’ guilt of second degree
murder was strong, and once the court removed first degree murder from the jury’s
consideration, the jury reached its verdicts quickly.
              Thus, based on the strong evidence of appellants’ guilt, it is not reasonably
probable the result of the proceeding would have been different had the trial court
excluded Chamberlain’s statements. (People v. Homick (2012) 55 Cal.4th 816, 871-872
(Homick) [erroneous admission of hearsay harmless where strong evidence of
defendant’s guilt].) Despite the erroneous admission of Chamberlain’s statements, their
admission added little to a substantial case establishing appellants’ guilt.
              Finally, appellants claim admission of Chamberlain’s statements violated
their Sixth Amendment confrontation rights. We disagree. Based on the strong evidence
of appellants’ guilt, we conclude the error of admitting Chamberlain’s statements was
harmless beyond a reasonable doubt. (Homick, supra, 55 Cal.4th at p. 872.)




                                             96
B. Inmate Paperwork
              Carlstrom contends the trial court erred in admitting Reilly’s testimony
Carlstrom asked him for his paperwork and inmates taxed him when he failed to produce
it because the evidence was irrelevant, unduly prejudicial, and impermissible character
evidence. He also claims admission of the evidence violated his federal constitutional
right to due process and a fair trial. The Attorney General contends Carlstrom forfeited
appellate review of all but his relevance claim, the evidence was relevant to his
credibility, the evidence was not unduly prejudicial, and admission of the evidence did
not violate his federal constitutional right to due process and a fair trial. Carlstrom
responds an Evidence Code section 352 is necessarily included in any relevance
discussion, and the trial court and counsel discussed Evidence Code section 1101. We
agree with Carlstrom the issue is preserved for appellate review and the court erred in
admitting the evidence, but we conclude the error was harmless.
              Unfortunately, when ruling the evidence was admissible the court’s only
justification was “that part is admissible for a variety of reasons.” We recognize this was
a very long trial, and the trial judge wanted to keep things moving. But in the future, the
court’s legal basis for admitting evidence on the record would be helpful.
              The prosecutor asserted two primary theories supporting admission of the
evidence—Reilly’s fear and credibility. The prosecutor stated he was relying on
Evidence Code section 1101 to some extent but that was not his primary justification.
Evidence who asked Reilly for his paperwork was unnecessary to establish his fear.
(Riccardi, supra, 54 Cal.4th at pp. 815-816 [evidence relevant if tends to prove disputed
fact of consequence to determination of action].) It was sufficient that an inmate asked
for his paperwork and he was subsequently taxed. Whether the evidence was relevant to
Reilly’s credibility though is a closer question.
              “‘An explanation of the basis for the witness’s fear is likewise relevant to
[his or] her credibility and is well within the discretion of the trial court. [Citations.]’”

                                               97
(People v. McKinnon (2011) 52 Cal.4th 610, 668.) However, evidence relevant to a
witness’s credibility may be excluded pursuant to Evidence Code section 352. (People v.
Wheeler (1992) 4 Cal.4th 284, 295.) Trial courts have the discretion under Evidence
Code section 352 to “exclude evidence if its probative value is substantially outweighed
by the probability that its admission will (a) necessitate undue consumption of time or
(b) create substantial danger of undue prejudice, of confusing the issues, or of misleading
the jury.” (Rodrigues, supra, 8 Cal.4th at pp. 1124-1125.)
              Here, although a witness’s credibility is certainly relevant, we conclude the
trial court erred in concluding the evidence’s relevance was not outweighed by its
prejudicial effect. Allowing Reilly to testify who asked for his paperwork, Carlstrom,
and that he was subsequently taxed for not providing the documents only served to
inflame the jury against Carlstrom because it portrayed him as a bad person. Thus, the
trial court erred in admitting Reilly’s testimony concerning who asked him for his
paperwork. That is not the end of our inquiry, however, as we must determine whether
Carlstrom was prejudiced by admission of Reilly’s testimony. We conclude he was not.
              We review claims the trial court erred in admitting evidence under
Evidence Code section 352 under Watson, supra, 46 Cal.2d at page 836. (People v. Earp
(1999) 20 Cal.4th 826, 878.) We need not detail again the strong evidence of Carlstrom’s
guilt of second degree murder. Carlstrom relies on the fact the prosecutor referred to this
evidence during closing argument, and the jury asked the trial court for a read back of the
testimony concerning who taxed Reilly. Neither persuades us admission of Reilly’s
testimony resulted in a miscarriage of justice where there was strong evidence of his
guilt. Additionally, the jury heard the substance of Reilly’s statements from other
witnesses’ testimony. Carlstrom admitted he was the Woods mouse. And Palacios,
Corral, and Hurley all testified the CAR mouse approached each new inmate and asked
for his paperwork. Despite the erroneous admission of Reilly’s statements, their
admission added little to a substantial case establishing Carlstrom’s guilt. We need not

                                            98
discuss Carlstrom’s length of jury deliberation’s and hung juries claims again. Finally,
we reject Carlstrom’s claims admission of Reilly’s testimony violated due process and
denied him a fair trial because Reilly’s testimony was not so prejudicial as to render
Carlstrom’s trial fundamentally unfair. (People v. Hamilton (2009) 45 Cal.4th 863, 930.)
C. OCSD Conduct and Policies
              Petrovich, and by virtue of their joinder co-appellants, contend the trial
court erred in ruling much of the evidence concerning OCSD policies was inadmissible
and the court’s rulings denied them due process and a right to a fair trial. We disagree.
              In Nevada v. Jackson (2013) ___ U.S. ___, [133 S.Ct. 1990, 1992], the
Supreme Court of the United States explained: “‘[T]he Constitution guarantees criminal
defendants “a meaningful opportunity to present a complete defense,”’ [citations], but we
have also recognized that ‘“state and federal rulemakers have broad latitude under the
Constitution to establish rules excluding evidence from criminal trials,”’ [citations].
Only rarely have we held that the right to present a complete defense was violated by the
exclusion of defense evidence under a state rule of evidence. [Citations.]”
              As a general matter, a defendant has no constitutional right to present all
relevant evidence in his favor. (People v. Gurule (2002) 28 Cal.4th 557, 620.) In other
words, ordinary evidentiary rules do not impermissibly infringe on the defendant’s right
to present a defense. (Ibid.) Thus, courts may ordinarily exclude evidence after
weighing its probative value against any unfair prejudicial effect. (Ibid.) However, there
are instances where due process, the right to a fair trial, and other constitutional
guarantees trump the rules of evidence. “For a defendant’s constitutional rights to
override the application of ordinary rules of evidence, ‘“the proffered evidence must have
more than ‘slight-relevancy’ to the issues presented. [Citation.] . . . [Citation.] The
proffered evidence must be of some competent, substantial and significant value.
[Citations.]” [Citations.]’ [Citation.]” (People v. Anderson (2012) 208 Cal.App.4th 851,
880.) Although a trial court is vested with wide discretion in determining the relevance

                                              99
of evidence, “a court ‘has no discretion to admit irrelevant evidence.’” (People v.
Alexander (2010) 49 Cal.4th 846, 903-904 (Alexander).) Here, the trial court’s rulings
did not constitute a refusal to allow appellants to present a defense but merely rejected
certain evidence concerning their defense.
              To support their contention the trial court’s ruling violated their
constitutional right to present a defense, appellants cite to numerous instances where the
trial court sustained the prosecutor’s Evidence Code section 402 objections during
defense counsels’ examination of Chapluk, Kohler, Vasquez, and Mayfield. Defense
counsels’ line of questioning concerned generally, deputies’ use of inmates to control
other inmates and whether it was legal, deputies’ violations of OCSD policies, deputies’
dereliction of duties, and deputies’ use of a pepper ball gun to instill fear in inmates.
Appellants rely on this proposed testimony to assert the court erred in preventing them
from establishing Taylor, Chapluk, and Le created an environment where inmates feared
deputies and acted out of fear thus diminishing their culpability because they did not
possess the necessary mental intent for second degree murder. We disagree.
              First, the trial court’s rulings did not constitute a refusal to allow appellants
to present a defense but merely rejected certain evidence concerning their defense. There
was a plethora of evidence on the points appellants now complain the trial court
prevented them from exploring.
              After Chapluk agreed OCSD did not permit deputies to meet with shot
callers, he testified that if deputies had a problem with an inmate they would go to the
shot caller to gather intelligence. Le testified Taylor interacted with shot callers
approximately three times a shift and used them to communicate with the inmates.
Mayfield testified he saw the deputies meeting with shot callers and saw Taylor taking
shot callers through the door. Ibarra testified he saw Petrovich reenter the barracks
earlier that day after being outside with Taylor. Chapluk added that deputies knew the
shot callers had authority over the other inmates in their CAR, and a shot caller would

                                             100
likely tax an inmate who defied him. Palacios agreed Taylor ran F Barracks like a drill
sergeant. Vasquez testified that if a deputy goes to a shot caller regarding a problem
inmate, the shot caller will tax the inmate if he is defiant. He also said that if a shot caller
defies a deputy, the shot caller will be moved and lose his power. Based on this
evidence, the jury could certainly conclude it was a violation of OCSD policy for
deputies to meet with shot callers but Taylor regularly violated that policy. The jury
could also rely on the evidence to conclude Taylor instilled fear in all the inmates by
using the shot callers to control other inmates and by empowering the shot callers and
threatening them with loss of privileges.
              Additionally, Kohler testified a deputy’s duties included patrolling the
barracks every 30 minutes to prevent inmates from violating rules. Chapluk admitted
neither he nor Taylor did floor checks every half hour the day Chamberlain was killed.
Le admitted the deputies did not conduct regular floor sweeps but would rather look out
the window and say it was secure. Le was instructed to note in the barracks log every
30 minutes that it was secure if nothing major happened. Chapluk said during the day of
Chamberlain’s killing Taylor was awake but not doing paperwork or moving around. He
also admitted both he and Taylor encouraged inmate behavior that would minimize the
writing of reports. Le said deputies would often watch television and movies in the guard
station. Finally, Le said deputies encouraged inmates to follow the rules so the deputies
would not have to complete paperwork. From this evidence, the jury could reasonably
conclude Taylor, Chapluk, and Le regularly violated OCSD policies and were derelict in
their duties. There was certainly evidence the jury could rely on to support appellants’
defenses, had the jury believed them.
              However, as we explain above, there was other evidence demonstrating
each appellant participated in the taxing because of deeply rooted jail culture where
inmates inflict punishment on other inmates based on among other things an inmate’s
charges. In jail culture, inmates believed to be child molesters are particularly despised

                                              101
and the rules that apply to normal taxings do not apply. Based on all the evidence, the
jury could reasonably conclude appellants’ claim they assaulted Chamberlain because
they were afraid was highly suspect based on other evidence they willingly participated
in a taxing of an inmate they believed was a child molester. Petrovich’s claim inmates
were powerless to participate in the horrific beating of Chamberlain is belied by the
record.
              Finally, although Petrovich claims the trial court erred in excluding the
above-mentioned evidence, Petrovich completely fails to explain how each piece of
evidence satisfied the ordinary rules of evidence. He recounts Chapluk’s, Kohler’s,
Vasquez’s, and Mayfield’s testimony, counsels’ discussions with the court, and the
court’s rulings, but he does not address relevancy, foundation, or Evidence Code
section 352, etc. To conclude the court prevented appellants from receiving a fair trial,
we would first have to conclude the evidence sought to be admitted was admissible in the
first instance because a trial court does not have the discretion to admit irrelevant
evidence. (Alexander, supra, 49 Cal.4th at pp. 903-904.) Petrovich has failed to include
any reasoned argument concerning how the evidence is admissible under the ordinary
rules of evidence. (People v. Stanley (1995) 10 Cal.4th 764, 793.)
              Nevertheless, we will discuss a couple points that seem particularly
relevant to appellants’ claims. First, conduct of deputies other than Taylor, Chapluk, or
Le was irrelevant to any issue at trial. Second, defense counsel asked a number of
witnesses whether deputy conduct violated California law or OCSD policy. Whether
deputies acted in conformity with the law or policy was irrelevant to appellants’ state of
mind. Additionally, the questions impermissibly called for an opinion on a legal
conclusion. (People v. Gray (2005) 37 Cal.4th 168, 212 [improper for lay witness to give
opinion evidence on legal definitions of crimes].) Third, Taylor’s use of the pepper ball
gun was a major point of contention at trial. But none of the appellants personally saw
Taylor fire the pepper ball gun in F Barracks, and thus there was no foundation for the

                                             102
testimony. (People v. Hawthorne (1992) 4 Cal.4th 43, 57-58 [trial court broad discretion
in determining foundational requirements].) Thus, we conclude the trial court properly
ruled the evidence of OCSD conduct and policies was inadmissible and the court’s
rulings did not violate appellants’ rights to due process and a fair trial.
D. View of F West Barracks
              Guillen, and by virtue of their joinder co-appellants, argue the trial court
erred in denying their motion to view F Barracks because it seriously impacted their
ability to accurately describe to the jury how the crime occurred and violated their federal
constitutional right to present a defense and for a fair trial. We disagree.
              “Section 1119 provides: ‘When, in the opinion of the court, it is proper that
the jury should view the place in which the offense is charged to have been committed
. . . , it may order the jury to be conducted in a body, in the custody of the sheriff or
marshal, as the case may be, to the place . . . , which must be shown to them by a person
appointed by the court for that purpose . . . . A court’s ruling on a party’s motion for a
jury view is reviewed for abuse of discretion [citation], i.e., whether the court exercised
its discretion in an arbitrary, capricious, or patently absurd manner that results in a
manifest miscarriage of justice [citation]. ‘When the purpose of the view is to test the
veracity of a witness’s testimony about observations the witness made, the trial court may
properly consider whether the conditions for the jury view will be substantially the same
as those under which the witness made the observations, whether there are other means of
testing the veracity of the witness’s testimony, and practical difficulties in conducting a
jury view.’ [Citation.]” (People v. Lawley (2002) 27 Cal.4th 102, 158, fn. omitted
(Lawley).)
              Here, the trial court did not act irrationally or absurdly in denying
appellants’ motion to view F Barracks because there were other available means of
testing the witnesses’ veracity. Most importantly, the conditions in F West at the time of
trial were not “substantially the same” as when inmates killed Chamberlain. Aguilar

                                              103
escorted Chamberlain to the blind spot in D cube. At trial, the evidence established the
privacy walls had been removed, and thus, D cube no longer had a blind spot. The trial
court properly relied on this to conclude the jury might be mislead by a viewing and thus,
the probative value of a viewing was “diminished.” (People v. Williams (1997)
16 Cal.4th 153, 213 [where only justification for jury view of crime scene was to view
relative distances, denial proper because foliage different at time of trial].)
              Additionally, the court properly concluded there were other available
means for the jury to assess the witnesses’ veracity. The evidence established there were
about 300 photographs of F West, most of which were taken within 24 hours of the
incident, and the remainder taken within one week. There were diagrams that accurately
depicted F West at the time of Chamberlain’s death. Based on this evidence, the trial
court properly concluded the photographs and diagrams were the closest representation of
F West’s layout at the time of the incident. (Lawley, supra, 27 Cal.4th at p. 158
[photographs and diagrams accurate depiction of crime scene].) Moreover, it was
certainly reasonable for the court to conclude a jury view was of little probative value
because it would have been problematic to try to recreate the noise level during
Chamberlain’s killing. Finally, the court properly concluded there were logistical
problems with a jury visiting a populated jail. (People v. Price (1991) 1 Cal.4th 324, 422
[practical difficulties in conducting jury view].)
              Petrovich’s suggestion the jury’s view of F West is the equivalent of
MSNBC’s visit to TLJ to film a segment related to this does not persuade us otherwise
because MSNBC personnel were not the trier of fact. Thus, because F West was not
substantially the same at the time of trial, F Barracks was accurately depicted in diagrams
and hundreds of photographs, and there were practical difficulties in arranging a jury
view of F West, we conclude the trial court properly denied appellants’ motion to view




                                             104
F Barracks and they were not denied their constitutional right to present a defense.
(People v. Linton (2013) 56 Cal.4th 1146, 1202 (Linton) [ordinary evidentiary rules do
not impermissibly infringe on accused’s constitutional right to present defense].)
E. Taylor’s Statements
              Guillen and Petrovich, and by virtue of their joinder co-appellants, assert
the trial court erred in denying their motion to admit Taylor’s statements to investigators.
Appellants claim there was a “world of difference” between Taylor’s statements, and the
evidence was relevant for the nonhearsay purpose of Taylor’s state of mind and its
exclusion violated their federal due process right to present a defense. We disagree.
              “‘A hearsay objection to an out-of-court statement may not be overruled
simply by identifying a nonhearsay purpose for admitting the statement. The trial court
must also find that the nonhearsay purpose is relevant to an issue in dispute.’ [Citation]
Similarly, Evidence Code section 1250, which authorizes the admission of out-of-court
statements to prove the declarant’s state of mind, permits the admission of such evidence
only if the declarant’s state of mind ‘is itself an issue in the action’ or if the evidence ‘is
offered to prove or explain acts or conduct of the declarant.’ [Citation.] ‘Relevant
evidence is evidence “having any tendency in reason to prove or disprove any disputed
fact that is of consequence to the determination of the action.”’ [Citations.] [¶]
Evidence that ‘tends “logically, naturally, and by reasonable inference” to establish
material facts such as identity, intent, or motive’ is generally admissible. [Citation.]”
(Riccardi, supra, 54 Cal.4th at pp. 814-815.) A trial court may exclude relevant evidence
under Evidence Code section 352. (Rodrigues, supra, 8 Cal.4th at pp. 1124-1125.)
              Before we address the merits of appellants’ claim, we must first determine
the disparity between appellants’ and the trial court’s interpretation of Taylor’s
statements. In his first interview, investigators showed Taylor a photograph of Petrovich
and Taylor quickly agreed he recognized him. Taylor identified the man as the Woods
shot caller. Taylor did not identify the man by name.

                                              105
              In his second interview, investigators showed Taylor a photograph of
Petrovich but it took a bit longer for Taylor to recognize him as an inmate in F West.
During this interview when asked whether the inmate in the photograph had an
“unofficial title” in F West, Taylor said “no” because that was his first day back to work
and there was a different inmate who was the Woods shot caller before he returned to
work.
              Although we disagree with the trial court there is “not a world of
difference between” what Taylor said in his first interview and what he said in his second
interview, neither do we agree with appellants there is a “world of difference” between
the two interviews. We conclude the truth lies somewhere in the middle.
              In any event, we agree with the trial court Taylor’s statements have little, if
any, probative value. Taylor’s statements are of little, if any, probative value on the issue
appellants sought to admit the evidence—whether Taylor called Petrovich out of F West
and arranged or sanctioned Chamberlain’s taxing, which if true, was relevant to the
required mental intent for second degree murder. Based on a complete reading of
Taylor’s statements, we think appellants overstate the significance of Taylor’s statements.
Appellants suggest the jury could infer from Taylor’s “contradictory” statements he had a
guilty conscience because he (1) called Petrovich out of F West; and (2) authorized, or at
least, sanctioned the assault on Chamberlain. We conclude it is one too many hoops to
jump through to conclude Taylor authorized the attack based on his ambiguous
statements. Contrary to Petrovich’s hyperbolic claim the court’s ruling “gut[ted] the
defense ability” to prove the plan to tax Chamberlain began with the deputies and not
him, the court’s ruling simply excluded one piece of evidence that ultimately was too
speculative and not relevant to support his defense. Thus, the court properly concluded
Taylor’s statements had no probative value.
              We also conclude the trial court properly exercised its discretion and
concluded that because Taylor’s statements were of little probative value, it would be an

                                            106
undue consumption of time to admit the evidence. Appellants complain the court’s ruling
on this point was inconsistent with the general length of the trial and duplicative
testimony. Appellants complain admission of this evidence would have taken only a
couple hours which in comparison to the length of the trial, was insignificant. It is true
the trial was long, and based on our complete reading of the record, there was some
repetitive testimony. But the court was certainly within its discretion to conclude that
where the proffered evidence had no relevance, any time spent would be a waste of
judicial resources. Because we have concluded Taylor’s statements were not relevant, we
need not address appellants’ claim the court should have admitted Taylor’s statements for
a nonhearsay purpose or under Evidence Code section 1250’s state of mind exception.
(Riccardi, supra, 54 Cal.4th at pp. 814-815 [threshold issue admissibility of evidence is
relevance].) Nor do we have to address their claim exclusion of the evidence prevented
them from presenting a defense in violation of their federal constitutional rights. (Linton,
supra, 56 Cal.4th at p. 1202 [ordinary evidentiary rules do not impermissibly infringe on
right to present defense].)
IV. Jury Instructions
              In his opening brief, Villafana argues the trial court erred in failing to
instruct the jury sua sponte on the lesser included offense of voluntary manslaughter
based on a killing committed without malice during an inherently dangerous felony. The
Attorney General contends the California Supreme Court’s decision in Bryant, supra,
56 Cal.4th 959, renders this claim meritless. In his reply brief, Villafana concedes the
issue.
              Additionally, Villafana and Aguilar argue trial court erred in failing to
instruct the jury sua sponte on the lesser included offense of involuntary manslaughter
based on a noninherently dangerous felony. Guillen and Carlstrom join in their claim.
As we explain below, the trial court was not required to instruct the jury sua sponte on



                                             107
involuntary manslaughter based on a noninherently dangerous felony because there was
insufficient evidence supporting that theory.
A. Lesser Included Offense of Voluntary Manslaughter
                In Bryant, supra, 56 Cal.4th at page 968, the California Supreme Court
explained, “A defendant commits voluntary manslaughter when a homicide that is
committed either with intent to kill or with conscious disregard for life—and therefore
would normally constitute murder—is nevertheless reduced or mitigated to
manslaughter.” The court clarified that, “Although we have on occasion employed
somewhat different formulations to define the offense of voluntary manslaughter, we
have never suggested that it could be committed without either an intent to kill or a
conscious disregard for life.” (Id. at p. 969.) The court stated it had never held “that a
defendant may be found guilty of voluntary manslaughter when he kills unintentionally
and without conscious disregard for life.” (Id. at p. 970.) The court concluded: “A
defendant who has killed without malice in the commission of an inherently dangerous
assaultive felony must have killed without either an intent to kill or a conscious disregard
for life. Such a killing cannot be voluntary manslaughter because voluntary
manslaughter requires either an intent to kill or a conscious disregard for life. To the
extent that People v. Garcia [(2008)] 162 Cal.App.4th 18 (Garcia) suggested otherwise,
it is now disapproved. [¶] Because a killing without malice in the commission of an
inherently dangerous assaultive felony is not voluntary manslaughter, the trial court could
not have erred in failing to instruct the jury that it was.” (Bryant, supra, 56 Cal.4th at
pp. 970-971.)
                Villafana concedes Bryant is dispositive. The trial court did not err in
failing to instruct the jury on the lesser included offense of voluntary manslaughter based
on a killing committed without malice during an inherently dangerous felony because it is
an incorrect theory of law.



                                              108
B. Lesser Included Offense of Involuntary Manslaughter
              Appellants, less Petrovich, argue the trial court erred in failing to instruct
the jury sua sponte on the lesser included offense of involuntary manslaughter based on a
noninherently dangerous felony, assault with force likely to cause great bodily injury.
They argue the record includes evidence from which the jury could reasonably conclude
they acted with criminal negligence. We disagree.
              “Involuntary manslaughter is manslaughter during ‘the commission of an
unlawful act, not amounting to a felony,’ or during ‘the commission of a lawful act which
might produce death, in an unlawful manner, or without due caution and circumspection.’
(§ 192, subd. (b).) ‘The offense of involuntary manslaughter requires proof that a human
being was killed and that the killing was unlawful. [Citation.] A killing is “unlawful” if
it occurs (1) during the commission of a misdemeanor inherently dangerous to human
life, or (2) in the commission of an act ordinarily lawful but which involves a high risk of
death or bodily harm, and which is done “without due caution or circumspection.”’
[Citation.]” (People v. Murray (2008) 167 Cal.App.4th 1133, 1140.)
              Although the Bryant court answered the question whether the trial court
was required to instruct the jury sua sponte on voluntary manslaughter, it expressly
declined to answer the question whether the court was required to instruct the jury sua
sponte on involuntary manslaughter based on a noninherently dangerous felony. The
court stated: “We decline to address defendant’s alternative contention that because
assault with a deadly weapon is not an inherently dangerous felony, the trial court erred
in failing to instruct the jury on the theory of involuntary manslaughter recognized in
People v. Burroughs (1984) 35 Cal.3d 824[, 834] . . . .” (Bryant, supra, 56 Cal.4th at
pp. 966, 970-971; see People v. Butler (2010) 187 Cal.App.4th 998, 1007 (Butler)
[stating Burroughs court defined nonstatutory form of voluntary manslaughter based on
noninherently dangerous felony committed without due caution and circumspection];



                                             109
Garcia, supra, 162 Cal.App.4th at p. 29 [recognizing killing in commission
noninherently dangerous felony recognized as involuntary manslaughter].)
              The parties spend much time addressing the issue of whether assault with
force likely to produce great bodily injury is a noninherently dangerous felony justifying
an involuntary manslaughter instruction based on the reasoning in Burroughs and its
progeny. But we conclude there is a more basic reason the trial court did not err in
failing to instruct the jury sua sponte on involuntary manslaughter based on a
noninherently dangerous felony—sufficient evidence did not warrant such an instruction.
              “In a criminal case, a trial court must instruct on general principles of law
relevant to the issues raised by the evidence, even absent a request for such instruction
from the parties. [Citation.] The obligation extends to instruction on lesser included
offenses when the evidence raises a question as to whether all the elements of the charged
offense were present, but not when there is no evidence that the offense committed was
less than that charged. [Citation.] [¶] . . . However, the ‘substantial’ evidence required to
trigger the duty to instruct on such lesser offenses is not merely ‘any evidence . . . no
matter how weak’ [citation], but rather ‘“evidence from which a jury composed of
reasonable [persons] could . . . conclude[ ]”’ that the lesser offense, but not the greater,
was committed. [Citations.]” (People v. Cruz (2008) 44 Cal.4th 636, 664.)
              “The words ‘without due caution and circumspection’ refer to criminal
negligence—unintentional conduct which is gross or reckless, amounting to a disregard
of human life or an indifference to the consequences. (People v. Penny (1955) 44 Cal.2d
861, 879 . . . .) If a defendant commits an act endangering human life, without realizing
the risk involved, the defendant has acted with criminal negligence. By contrast where
the defendant realizes and then acts in total disregard of the danger, the defendant is
guilty of murder based on implied malice. [Citation.]” (People v. Evers (1992)
10 Cal.App.4th 588, 596; Butler, supra, 187 Cal.App.4th at pp. 1008, 1014.)



                                             110
              Here, the record is devoid of evidence from which a reasonable jury could
conclude appellants were guilty of involuntary manslaughter on the theory they were
criminally negligent. The evidence detailed above demonstrates each appellant
committed an act endangering Chamberlain’s life, i.e., each appellant participated in the
assault by hitting, kicking, or stomping Chamberlain. Additionally, there was evidence
each appellant realized the danger and acted in total disregard of that danger. There was
evidence each appellant participated in or was sufficiently aware of the CAR system and
that child molesters were despised in jail and there were no rules for taxing child
molesters. Based on the record before us, there is no question each appellant knew the
risk involved to Chamberlain when they violently attacked him. This was a case where
each of the appellants, if he was guilty at all, was guilty of the greater offense of second
degree murder and not of the lesser included offense of involuntary manslaughter. Thus,
the trial court did not err in failing to instruct the jury sua sponte on the lesser included
offense of involuntary manslaughter based on a noninherently dangerous felony assuming
that is a legally correct theory of law.
V. Unanimous Verdict
              Carlstrom and Villafana, and by virtue of their joinder co-appellants,
contend the trial court deprived them of their right to a unanimous verdict. The
Attorney General responds appellants invited the error and forfeited their claim, there
was no error, and any error was harmless. As we explain below, we conclude the issue is
preserved for appellate view, but there was no prejudicial error.
A. Invited Error and Forfeiture
              The Attorney General argues appellants invited the error and forfeited this
claim because Guillen’s counsel suggested the alternate juror be provided with the
information the jury requested and all counsel agreed. We disagree.
              “The right to a unanimous verdict is constitutional in nature and must be
personally waived by the defendant. ‘A jury may be waived in a criminal cause by the

                                              111
consent of both parties expressed in open court by the defendant and the defendant’s
counsel.’ [Citation.] ‘A waiver of the right to a jury trial requires an express waiver by
the defendant in open court. [Citation.] “Waiver by counsel is not sufficient . . . .”
[Citation.]’ [Citation.] ‘[C]onsent to a jury of fewer than 12 persons must be expressed
by the defendant in open court. [Citations.]’ [Citation.]” (People v. Garcia (2012)
204 Cal.App.4th 542, 552.)
              Here, the trial court did not obtain each appellant’s personal consent.
Additionally, a substantial right of the appellants is implicated. (People v. Renteria
(2001) 93 Cal.App.4th 552, 560 (Renteria) [counsel’s failure to request CALJIC’s
version of CALCRIM No. 3575 does not bar defendant from asserting the point on
appeal because affected defendant’s substantial right].) In any event, it is within our
discretion to address a forfeited claim to avoid the inevitable ineffective assistance of
counsel claim. (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 92 (Coffman and
Marlow).) Thus, we will address the merits of appellants’ contention.
B. Unanimous Verdict
              In People v. Collins (1976) 17 Cal.3d 687 (Collins), disapproved on another
ground in People v. Boyette (2002) 29 Cal.4th 381, 462, footnote 19, the California
Supreme Court held the right to trial by jury under the California Constitution
(Cal. Const., art. I, § 16) includes “the requirements that a jury in a felony prosecution
consist of 12 persons and that its verdict be unanimous.” (Collins, supra, 17 Cal.3d at
p. 693.) The Supreme Court noted those requirements are part of the broader right that
“requires each juror to have engaged in all of the jury’s deliberations. . . . The
requirement that 12 persons reach a unanimous verdict is not met unless those 12 reach
their consensus through deliberations which are the common experience of all of them. It
is not enough that 12 jurors reach a unanimous verdict if 1 juror has not had the benefit of
the deliberations of the other 11. Deliberations provide the jury with the opportunity to
review the evidence in light of the perception and memory of each member. Equally

                                             112
important in shaping a member’s viewpoint are the personal reactions and interactions as
any individual juror attempts to persuade others to accept his or her viewpoint. The result
is a balance easily upset if a new juror enters the decision-making process after the
11 others have commenced deliberations. The elements of number and unanimity
combine to form an essential element of unity in the verdict. By this we mean that a
defendant may not be convicted except by 12 jurors who have heard all the evidence and
argument and who together have deliberated to unanimity.” (Ibid.)
              Collins construed section 1089, which provides for substitution of alternate
jurors, to require “that deliberations begin anew when a substitution is made after final
submission to the jury. This will insure that each of the 12 jurors reaching the verdict has
fully participated in the deliberations, just as each had observed and heard all proceedings
in the case.” (Collins, supra, 17 Cal.3d at p. 694.) Accordingly, Collins interpreted
“section 1089 to provide that the court instruct the jury to set aside and disregard all past
deliberations and begin deliberating anew. The jury should be further advised that one of
its members has been discharged and replaced with an alternate juror as provided by law;
that the law grants to the People and to the defendant the right to a verdict reached only
after full participation of the 12 jurors who ultimately return a verdict; that this right may
only be assured if the jury begins deliberations again from the beginning; and that each
remaining original juror must set aside and disregard the earlier deliberations as if they
had not been had.” (Collins, supra, 17 Cal.3d at p. 694.) “[T]he substance of this
instruction is mandatory when an alternate is substituted onto the jury after deliberations
have begun.” (Renteria, supra, 93 Cal.App.4th at pp. 557, 559.)
              In People v. Odle (1988) 45 Cal.3d 386, 405 (Odle), abrogated on another
ground as stated in Prieto, supra, 30 Cal.4th at page 256, a juror was replaced with an
alternate juror after deliberations commenced. The trial court advised the reconstituted
jury that it was to start its deliberations “‘from scratch so that [the alternate juror] has
full benefit of everything that has gone on . . . up to the present time.’” (Odle, supra,

                                             113
45 Cal.3d at p. 405, italics added.) The California Supreme Court ruled the italicized
language improperly implied the jury should not disregard previous deliberations but
should instead attempt to bring the new juror up to speed on the matters already discussed
and possibly decided. (Ibid.) The Odle court explained that interpretation would defeat
the purpose of the Collins instruction requiring jurors to begin deliberations anew. (Ibid.)
              Here, based on a complete reading of the trial court’s statements, we
conclude the court improperly implied the jury should not disregard previous
deliberations. After the court clerk swore in the alternate juror, the court stated it had
received the jury’s request for read back of testimony. But those requests were from the
original jury. By having the testimony read back, the court answered the original jury’s
request despite the fact one juror was excused and the alternate juror did not participate in
the deliberations that led to the requests. Although the court then instructed the jury with
the proper instruction, CALCRIM No. 3575, which included the directive the alternate
juror must fully participate in the deliberations, the court’s prior statements, like in Odle,
implied the jury should not disregard previous deliberations but should instead attempt to
bring the alternate juror “up to speed” on the matters already discussed and possibly
decided based on the requests the original jury submitted to the trial court.
              Although we are not presented with the identical situation the Odle court
faced where the trial court expressly stated the new jury should have the “full benefit of
everything that has gone on . . . up to the present time,” the court’s ruling allowing the
read back of testimony the original jury requested had the same effect because it
suggested to the jury it resume deliberations where the original jury left off. (Odle,
supra, 45 Cal.3d at p. 405.) We agree with appellants that when the new jury was
impaneled, the original jury’s requests were “moot” and “a legal nullity.” The better
practice would have been for the trial court to inform the newly impaneled jury the
original jury’s requests were void, jury deliberations were to begin anew, and the court
would consider all requests from the newly impaneled jury. That is not the end of our

                                             114
inquiry, however, as we must now determine whether the appellants were prejudiced.
We conclude they were not.
C. Prejudice
               We review the error under the prejudicial error test set forth Watson, supra,
46 Cal.2d at page 836. (Collins, supra, 17 Cal.3d at p. 697 & fn. 5.) “In determining
whether Collins error was prejudicial, we may consider whether the case is a close one
and compare the time the jury spent deliberating before and after the substitution of the
alternate juror. [Citations].” (People v. Proctor (1992) 4 Cal.4th 499, 537 (Proctor)
[explaining that in both Collins and Odle evidence was overwhelming and deliberation
prior to substitution of juror was minimal compared to deliberations after substitution].)
               In Proctor, supra, 4 Cal.4th at page 536, the jury retired to deliberate and,
after less than one hour, recessed for the day. The following morning, before further
deliberation, a juror called in ill and an alternate juror was chosen. The trial court
advised the jury to resume deliberations, “stating it ‘would be helpful and in connection
with commencing your deliberations again, that you kind of start, start from scratch, so to
speak, so that [the alternate] has the benefit of your thinking as well as give him an
opportunity for his input also.’” The jury returned a verdict two and one-half days later.
(Id. at p. 536.) The Proctor court found a lack of prejudicial error, citing the strong
evidence against defendant, and the short amount of time the jury deliberated before the
substitution and the lengthy deliberations after the substitution. (Id. at pp. 537-538.)
               In Renteria, supra, 93 Cal.App.4th at page 557, the trial court failed to
instruct the jury with CALJIC No. 17.51 after seating an alternate juror. The trial court
submitted the case to the jury at 11:35 a.m. At 3:00 p.m., the jury sent the court a note
stating it was unable to reach a verdict. A few minutes later, one of the jurors stated she
was ill and was unable to continue. The court replaced the ill juror with an alternate juror
and deliberations resumed, after being instructed only to “‘go back into the jury room and
continue your deliberations.’” (Ibid.) The alternate had been permitted to be in the jury

                                             115
room during its earlier deliberations but was under an instruction not to participate.
Thirty minutes after deliberations resumed, the jury returned with guilty verdicts and true
findings on the special allegations. (Ibid.) The Renteria court concluded there was error
and it was prejudicial. In concluding the error was prejudicial, the court relied on the fact
the evidence against defendant was not overwhelming and the jury had deliberated for a
few hours before a substitution was made but reached a verdict only 30 minutes after it
was made. (Id. at pp. 560-561)
              In People v. Martinez (1984) 159 Cal.App.3d 661, 663, 666, the trial court
substituted a juror after two and one-quarter hours of deliberations. The court
admonished the jury stating, “‘Now that there is a new member of the jury, the jury will
resume their deliberations starting over with the new trial juror. [¶] The trial jury may
return to the jury room.’” (Id. at p. 664.) The Martinez court concluded the trial court
had not properly admonished the jury to begin its deliberations anew. (Id. at p. 665.)
And the court concluded the error was prejudicial because the issues concerning
premeditation and malice were complex and the case was “close” and the jury deliberated
for enough time before deliberations (Ibid.)
              We disagree with appellants’ argument this case is more like Martinez and
instead conclude it is more like Proctor. First, this was not a close case on the issue of
second degree murder as to each appellant. As we explain above, there was strong
evidence supporting their second degree murder convictions under all three theories of
second degree murder. Second, like Proctor the duration of deliberations prior to
substitution of the alternate juror was minimal compared to deliberations after
substitution of the alternate juror. It is true that in Martinez there were lengthy
deliberations after the substitution and the court concluded the amount of time before
substitution of the alternate “was sufficient time to formulate the danger that is likely
without the proper instruction.” (Martinez, supra, 159 Cal.App.3d at p. 666.) Again
though Martinez was a close case. This was not. Third, the broad nature of the read back

                                             116
of testimony did not provide the alternate juror with any indication of the jury’s previous
deliberations.
                 Finally, we think it important the newly constituted jury deliberated for
nine days and was unable to reach unanimous verdicts as to each appellant on the issue of
first degree murder. The jury foreperson indicated the jury had not voted on second
degree murder as to any of the appellants. It was not until the court removed first degree
murder from the jury’s consideration that it was able to deliver guilty verdicts on second
degree murder. Thus, appellants’ claim they were denied the right to a unanimous verdict
is meritless because it is not reasonably probable the outcome of the trial would have
been different had the trial court not answered the original jury’s requests.
VI. Fines
                 Aguilar and Petrovich argue the trial court erred when it imposed $240
restitution fines when it intended to impose $200 restitution fines. The Attorney General
concedes the error.
                 Section 1202.4, subdivision (a), states that when a person is convicted of a
crime, the trial court must order a defendant to pay a restitution fine unless the court finds
extraordinary and compelling reasons for not doing so. Section 1202.4,
subdivision (b)(l), formerly provided that the minimum allowable restitution fine for a
felony was $200, with a permissible maximum of $10,000. (Stats. 2011, ch. 45, § 1, eff.
July 1, 2011.) The minimum was raised to $240 beginning January 1, 2012, to $280
beginning January 1, 2013, and to $300 beginning January 1, 2014, while the maximum
has remained at $10,000. (Stats. 2011, ch. 358, § 1, eff. Jan. 1, 2012.)
                 The trial court imposed a $200 restitution fine on Guillen pursuant to
section 1202.4, subdivision (b)(1). The court did not impose a parole revocation fine
because Guillen will be on parole for life. The court later sentenced both Petrovich and
Aguilar and imposed $240 restitution and parole revocation fines. Their abstracts of
judgment correctly reflect the trial court’s imposition of fines in the amount of $240.

                                              117
Two months later, the court sentenced Carlstrom. In imposing the restitution fines, the
court stated: “[Carlstrom] is ordered to pay a state restitution fine in the amount of $200.
I’m going to impose a minimum fine in this case. I think all of these defendants are
going to be treated equally. My recollection is each defendant received a $200 restitution
fine. And that’s under [section] 1202.4[, subdivision] (b)(l).” The court also imposed a
$200 parole revocation fine. The following month, the court sentenced Villafana and
also imposed $200 restitution and parole revocation fines. In doing so, the trial court
said, “Pursuant to . . . section 1202.4[, subdivision] (b)(1), the court imposes a restitution
fine, and I’m going to give the same restitution fine here that I did in the other cases.
And my recollection is I imposed a minimum restitution fine of $200.”
              Although it was within the trial court’s discretion to impose higher
restitution and parole revocation fines when sentencing Aguilar and Petrovich, the court’s
statements at Carlstrom’s and Villafana’s sentencing hearings are inconsistent with the
fines imposed. Because it appears the trial court intended to impose the same fines on
each appellant, $200, we modify Aguilar’s and Petrovich’s restitution and parole
revocation fines in the amount of $200. (People v. Smith (2001) 24 Cal.4th 849, 854.)
VII. Cumulative Error
              Appellants argue the cumulative effect of the errors requires reversal. We
conclude there were two evidentiary errors and the error concerning the court’s
statements on the requirement of unanimity. However, we conclude appellants were not
prejudiced by the cumulative impact of the errors because as we explain above there was
strong evidence of appellants’ guilt of second degree murder. Thus, the errors were not
individually or cumulatively prejudicial. (Coffman and Marlow, supra, 34 Cal.4th at
p. 128.) Therefore, their claim has no merit.
                                       DISPOSITION
              We modify the judgments as follows: Aguilar’s and Petrovich’s restitution
and parole revocation fines are modified in the amount of $200. The clerk of the superior

                                             118
court is directed to prepare the amended abstract of judgments consistent with this
opinion and forward them to the Department of Corrections and Rehabilitation, Division
of Adult Operations. As modified, the judgments are affirmed.




                                                 O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



FYBEL, J.




                                           119
APPENDIX A




   120